 

Share Purchase Agreement

 

by and among

 

BTCS Inc.,

 

Spondoolies-Tech Ltd.,

 

and

 

The Selling Shareholders

 

September 21, 2015

 

 

 

 

TABLE OF CONTENTS

 





  Page     ARTICLE 1 The Share Purchase 1     1.1 Closing 1 1.2 Closing
Deliveries 1 1.3 The Share Purchase 3 1.4 Payment and Exchange Procedures 4 1.5
No Further Ownership Rights in the Company Shares 4 1.6 Options 4 1.7 Certain
Taxes 5 1.8 Withholding Tax 5 1.9 Legend Requirement 5 1.10 Taking of Necessary
Action; Further Action 6       ARTICLE 2 Representations and Warranties of the
Company 6     2.1 Organization, Standing, Power and Subsidiaries 6 2.2 Capital
Structure 7 2.3 Authority; Noncontravention 8 2.4 Financial Statements 9 2.5
Absence of Certain Changes 10 2.6 Litigation 11 2.7 Restrictions on Business
Activities 11 2.8 Compliance with Laws; Governmental Permits 12 2.9 Title to,
Condition and Sufficiency of Assets 12 2.10 Intellectual Property Rights 13 2.11
Taxes 15 2.12 Employee Benefit Plans and Employee Matters 16 2.13 Interested
Party Transactions 17 2.14 Insurance 17 2.15 Books and Records 17 2.16 Material
Contracts 18 2.17 Transaction Fees 19       ARTICLE 3 Representations and
Warranties of the Selling Shareholders 19       3.1 Power and Capacity 19 3.2
Enforceability; Non-contravention 19 3.3 Title to Shares 20 3.4 Litigation 20
3.5 Solvency 20 3.6 Tax Withholding Information 20 3.7 Securities Law
Representations 21       ARTICLE 4 Representations and Warranties of Purchaser
22     4.1 Organization and Standing 22 4.2 Authority; Noncontravention 22 4.3
Issuance of Shares 23 4.4 Capital Structure 23

 

 

 

 

4.5 Financial Statements 24 4.6 Absence of Certain Changes 24 4.7 Litigation 26
4.8 Restrictions on Business Activities 26 4.9 Compliance with Laws;
Governmental Permits 26 4.10 Title to, Condition and Sufficiency of Assets 27
4.11 Intellectual Property Rights 27 4.12 Taxes 30 4.13 Employee Benefit Plans
and Employee Matters 31 4.14 Interested Party Transactions 31 4.15 Insurance 31
4.16 Books and Records 31 4.17 Material Contracts 32 4.18 Transaction Fees 33
4.19 SEC Filings 33 4.20 Private Placement; Securities Law 34       ARTICLE 5
Conduct Prior to the Closing 34     5.1 Conduct of Business of the Company and
Purchaser 34 5.2 Restrictions on Conduct of Business of the Company and
Purchaser 35       ARTICLE 6 Additional Agreements 38     6.1 No Solicitation 38
6.2 Confidentiality; Public Disclosure 39 6.3 Regulatory Approvals 39 6.4
Reasonable Efforts 40 6.5 [Reserved] 40 6.6 Litigation 40 6.7 Access to
Information 40 6.8 Certificate of Designations and By-Laws 40 6.9 Spreadsheet 41
6.10 Expenses 41 6.12 Corporate Matters 41 6.13 Tax Matters 41 6.14 Tax Rulings
42 6.15 Registration Statement on Form S-8 42 6.16 Directors and Officers of
Purchaser after Closing 42 6.17 No Shorting 42 6.18 D&O Insurance 43      
ARTICLE 7 Conditions to the Share Purchase 43     7.1 Conditions to Obligations
of Each Party to Effect the Share Purchase 43 7.2 Additional Conditions to
Obligations of the Company 43 7.3 Additional Conditions to the Obligations of
Purchaser 44       ARTICLE 8 Termination, Amendment and Waiver 45     8.1
Termination 45 8.2 Effect of Termination 46 8.3 Amendment 46 8.4 Extension;
Waiver 46

 



 

 

 

ARTICLE 9 General Provisions 46     9.1 Survival of Representations and
Warranties and Covenants 47 9.2 Notices 47 9.3 Interpretation 48 9.4
Counterparts 48 9.5 Entire Agreement; Nonassignability; Parties in Interest 48
9.6 Assignment 48 9.7 Severability 48 9.8 Remedies Cumulative 49 9.9 Governing
Law; Submission to Jurisdiction 49 9.10 Rules of Construction 49

 

Exhibits

 

Exhibit A - Definitions Exhibit B - Antidilution Undertaking Exhibit C -
Registration Rights Agreement Exhibit D - Form of Lock Up Agreement Exhibit E -
Form of Certificate of Designation of Series A Convertible Preferred Stock
Exhibit F - Amendments to By-Laws Exhibit G - Purchaser Incentive Compensation
Plan

 

 

 

 

Share Purchase Agreement

 

This Share Purchase Agreement (this “Agreement”) is made and entered into as of
September 21, 2015 (the “Agreement Date”), by and among BTCS Inc., a Nevada
corporation (“Purchaser”), the shareholders of the Company listed on Annex I
hereto (the “Selling Shareholders”), and Spondoolies-Tech Ltd., an Israeli
company (the “Company”).

 

Recitals

 

A. Purchaser desires, subject to the terms and conditions set forth in this
Agreement, to purchase from each of the Selling Shareholders and each of the
Selling Shareholders desires, severally but not jointly, to sell to Purchaser
all Company Shares owned by such Selling Shareholder free from any Encumbrances
and subject to the terms and conditions set forth in this Agreement (the “Share
Purchase”).

 

B. The Company, the Selling Shareholders and Purchaser desire to make certain
representations, warranties, covenants and other agreements in connection with
the Share Purchase as set forth herein.

 

C. Each of the board of directors of the Company (the “Company Board of
Directors”), the board of directors of the Purchaser (the “Purchaser Board of
Directors”) and the Company Security holders required to approve this Agreement
has or have unanimously approved this Agreement and the transfer of the Company
Shares in accordance with all applicable Legal Requirements.

 

Now, Therefore, in consideration of the representations, warranties, covenants
and other agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

 

ARTICLE 1
The Share Purchase

 

1.1 Closing. Unless this Agreement is earlier terminated in accordance with
Section 8.1, the closing (the “Closing”) of the transactions contemplated hereby
(the “Transactions”) shall take place (i) as promptly as practicable (and in any
event within five (5) Business Days) after the satisfaction or waiver of each of
the conditions set forth in ARTICLE 7 (other than those conditions that by their
nature are to be satisfied at the Closing, but subject to the fulfillment or
waiver of those conditions)or (ii) as such other time and date as Purchaser and
the Company may agree in writing. The Closing shall take place remotely via the
exchange of documents and signature pages or at such location as the parties
hereto agree. The date on which the Closing occurs is herein referred to as the
“Closing Date.”

 

1.2 Closing Deliveries.

 

(a) Purchaser Deliveries. Purchaser shall deliver to the Company, at or prior to
the Closing, each of the following:

 

(i) a certificate, dated as of the Closing Date and executed on behalf of
Purchaser by its Chief Executive Officer, certifying each of the following: (A)
true and complete copy of Purchaser’s Articles of Incorporation, including all
amendments thereto, (B) true and complete copy of Purchasers By-Laws, including
all amendments thereto, (C) copies of resolutions adopted by the Purchaser Board
of Directors approving this Agreement in accordance with the provisions of
applicable Legal Requirements and authorizing the execution and delivery of this
Agreement, the filing of the Certificate of Designations, the amendment of the
By-Laws of Purchaser as set forth on Exhibit F, the issuance of the Purchaser
Shares and the other Transaction Documents to which Purchaser is a party, the
appointment of the officers and directors of Purchaser set forth in Section 6.16
and the consummation of the Contemplated Transactions and (D) other matters in
the Company’s reasonable discretion; and

 

1

 

 

(ii) a certificate, dated as of the Closing Date, executed on behalf of
Purchaser by a duly authorized officer of Purchaser to the effect that each of
the conditions set forth in clause (a) of Section 7.2 has been satisfied;

 

(iii) the Selling Shareholders listed as “Investors” on Schedule 1.3(a) shall
receive anti-dilution protection in accordance with the Antidilution Undertaking
attached hereto as Exhibit B;

 

(iv) the Registration Rights Agreement, in the form attached hereto as Exhibit
C, by and among Purchaser and certain shareholders of the Company (the
“Registration Rights Agreement”), executed on behalf of Purchaser;

 

(v) written evidence of the resignation of any directors of Purchaser not
serving on the Purchaser Board of Directors in accordance with Section 6.15; and

 

(vi) written evidence of the filing of the Certificate of Designations in
accordance with Section 6.8.

 

(b) Company Deliveries. The Company shall deliver to Purchaser, at or prior to
the Closing, each of the following:

 

(i) a certificate, dated as of the Closing Date and executed on behalf of the
Company by its Chief Executive Officer, to the effect that each of the
conditions set forth in Section 7.3(a) and Section 7.3(e) has been satisfied;

 

(ii) a certificate, dated as of the Closing Date and executed on behalf of the
Company by its Chief Executive Officer, certifying (A) a true and complete copy
of the Company’s Articles of Association, including all amendments thereto, (B)
a complete list of the officers and directors of the Company, (C) copies of
resolutions, adopted by the Company Board of Directors and Company Security
holders required to approve this Agreement, authorizing the execution and
delivery of this Agreement and the other Transaction Documents to which the
Company is a party and the consummation of the Contemplated Transactions and (D)
other matters in Purchaser’s reasonable discretion;

 

(iii) a printout from the Israeli Registrar of Companies with respect to the
Company, dated as of the Closing Date, reflecting that (x) the Company is not
delinquent in payment of its annual dues or filing of an annual report, and (y)
the Company has not been noted as being in breach of its legal filing
requirements;

 

(iv) certificates representing the Company Shares (or duly executed affidavits
as to loss or destruction of such certificates), accompanied by duly executed
share transfer deeds, for transfer to Purchaser or a designated Affiliate of
Purchaser, in form and substance satisfactory to Purchaser, together with a copy
of the share register of the Company indicating that Purchaser is the sole
shareholder of the Company;

 

2

 

 

(v) the Registration Rights Agreement, executed by the Company Shareholders
party thereto;

 

(vi) Lock up agreements of each of the holders indicated as subject to Lock up
Agreement on the Spreadsheet; and

 

(vii) the Spreadsheet (as defined below) completed to include all of the
information specified in Section 6.9 in a form acceptable to Purchaser and a
certificate executed by the Chief Executive Officer of the Company, dated as of
the Closing Date, certifying on behalf of the Company that such Spreadsheet is
true, correct and complete.

 

1.3 The Share Purchase.

 

(a) Payments to the Selling Shareholders. Upon the terms and subject to the
conditions set forth herein, each of the Selling Shareholders agrees, severally
but not jointly, to sell, transfer and deliver to Purchaser at the Closing, and
Purchaser agrees to purchase from each Selling Shareholder, all rights, title
and interest in and to the Company Shares owned by such Selling Shareholder as
of immediately prior to the Closing (as set forth on the Spreadsheet) free and
clear of all Encumbrances in exchange for the right to receive the number of
shares of Purchaser consisting of Purchaser Common Stock and, with respect to
certain Selling Shareholders who would hold more than 9.99% of the issued and
outstanding Purchaser Common Stock if they received only Purchaser Common Stock,
Purchaser Preferred Stock (the “Consideration Securities”) calculated as set
forth on the Spreadsheet and allocated consistent with Article 132 of the
Company’s Articles of Association.

 

(b) Adjustments. In the event of any stock split, reverse stock split, stock
dividend (including any dividend or distribution of securities convertible into
capital stock), bonus shares, reorganization, reclassification, combination,
recapitalization or other like change with respect to the Company Shares or
Purchaser Common Stock occurring after the date hereof and prior to the Closing,
all references in this Agreement and the Spreadsheet to specified numbers of
shares of any class or series affected thereby, and all calculations provided
for that are based upon numbers of shares of any class or series (or trading
prices therefor) affected thereby, shall be equitably adjusted to the extent
necessary to provide the parties the same economic effect as contemplated by
this Agreement prior to such stock split, reverse stock split, stock dividend,
reorganization, reclassification, combination, recapitalization or other like
change. In the event that, after the date hereof and prior to the Closing,
Purchaser issues securities that are convertible into Purchaser Common Stock,
all references in this Agreement and the Spreadsheet to specified numbers of
shares of any class or series affected thereby, and all calculations provided
for that are based upon numbers of shares of any class or series (or trading
prices therefor) affected thereby, shall be equitably adjusted to the extent
necessary so that the shareholders of the Purchaser and the Company Shareholders
(including for this purpose, the Purchaser) are each diluted by such issuance as
though such issuance took place following the Closing.

 

(c) Rights Not Transferable. The rights of the Selling Shareholders under this
Agreement as of immediately prior to the Closing are personal to each such
Selling Shareholder and shall not be transferable for any reason otherwise than
by operation of law, will or the laws of descent and distribution. Any attempted
transfer of such right by any holder thereof (otherwise than as permitted by the
immediately preceding sentence) shall be null and void.

 

3

 

 

(d) Fractional Shares. No fractional shares of Purchaser Stock will be issued in
connection with the Share Purchase. Any fractional share amount shall be rounded
down to the next whole share of Purchaser Stock.

 

1.4 Payment and Exchange Procedures.

 

(a) Exchange Procedures.

 

(i) No later than the Closing Date, each of the Selling Shareholders shall
deliver all share certificates formerly representing Company Shares, or in the
event that any such share certificate has been lost, stolen, or destroyed, an
affidavit of lost certificate executed by such Selling Shareholder thereof in
form and substance reasonably satisfactory to Purchaser together with a share
transfer deed with respect to all of its Company Shares.

 

(ii) On the Closing Date, (A) Purchaser shall deliver to the Trustee as
described in Section 1.8 with respect to each Selling Shareholder a certificate
or certificates representing the number of Consideration Securities that such
holder has the right to receive pursuant to Section 1.3(a) in respect of such
share certificate or share certificates and (B) any such share certificate
representing Company Shares shall be canceled.

 

(b) No Liability. Notwithstanding anything to the contrary in this Section 1.4,
none of the Company, Purchaser or any party hereto shall be liable to any Person
for any amount properly paid to a public official pursuant to any applicable
abandoned property, escheat or similar law.

 

(c) Unclaimed Consideration. Following the Closing, each Selling Shareholder
shall look only to Purchaser (subject to abandoned property, escheat and similar
laws) for its claim, only as a general unsecured creditor thereof, to any
portion of the Consideration Securities payable pursuant to Section 1.3(a) in
respect of such certificate. Notwithstanding anything to the contrary contained
herein, if any certificate has not been surrendered prior to the earlier of the
third anniversary of the Closing or such date on which the applicable portion of
the Consideration Securities payable pursuant to Section 1.3(a) in respect of
such certificate would otherwise escheat to or become the property of any
Governmental Entity, any amounts payable in respect of such certificate shall,
to the extent permitted by applicable law, become the property of Purchaser,
free and clear of all claims or interests of any Person previously entitled
thereto.

 

1.5 No Further Ownership Rights in the Company Shares. All Consideration
Securities paid or payable following the surrender for exchange of Company
Shares in accordance with the terms hereof shall be so paid or payable in full
satisfaction of all rights pertaining to such Company Shares and there shall be
no further registration of transfers on the records of the Company of Company
Shares, which were issued and outstanding immediately prior to the Closing. If,
after the Closing, any certificate or agreement is presented to Purchaser for
any reason, such certificate shall be canceled and exchanged as provided in this
ARTICLE 1.

 

1.6 Options.

 

(a) Acceleration and Exercise of Options. Prior to the Closing, the Company
shall amend all outstanding Company Options to provide that the exercise price
therefor shall be the nominal value of the Company Shares underlying such
Company Options and each of the holders of Company Options shall exercise the
Company Options for Company Shares. At the Closing, Purchaser shall assume the
Company Option Plan (the “Assumed Plan”) and each of the Company Shares issued
upon the exercise of the Company Options shall be exchanged for that number of
shares of Purchaser Common Stock in which the number of Company Shares
underlying such Company Option would be converted. Such shares of Purchaser
Common Stock shall be deemed issued under the Assumed Plan subject to the terms
of the Israeli Option Tax Ruling(such shares of Purchaser Common Stock the
“Optionholders Shares”).

 



4

 

 

(b) Any certificate representing Optionholders Shares acquired in accordance
with Section 1.6(a) prior to the filing of the registration statement on Form
S-8 referred to in ‎Section 6.15 shall bear the restrictive legend set forth in
‎Section 1.9 hereof.

 

(c) Prior to the Closing, the Company shall take all action that may be
necessary (under the Company Option Plan and otherwise) to effectuate the
provisions of this ‎Section 1.6 and to ensure that, from and after the Closing
Date, holders of Company Options have no rights with respect thereto other than
those specifically provided in this ‎Section 1.6.

 

(d) Each Optionholder Share received in exchange for Company Options that were
held for the benefit of Israeli-resident employees or office holders of the
Company by ESOP Management & Trust Services Ltd., the trustee under the Company
Option Plan shall be held by such trustee for such period of time and in
accordance with the terms of (i) Section 102 of the ITO or any regulations,
rules, orders or procedures promulgated thereunder; and (ii) the Israeli Option
Tax Ruling.

 

1.7 Certain Taxes. All transfer, documentary, sales, use, stamp, registration
and other such similar Taxes and fees (including any penalties and interest)
incurred in connection with this Agreement (together, “Transfer Taxes”) shall be
paid by the Selling Shareholders when due, and each Selling Shareholder shall,
at its own expense, file all necessary Tax Returns and other documentation with
respect to all Transfer Taxes.

 

1.8 Trust Arrangement. The Company, the Purchaser and each Selling Shareholder
shall enter into a Paying Agent Agreement pursuant to which the Paying Agent (as
defined therein) shall hold the Consideration Securities in accordance with the
terms of the Israeli 104H Tax Ruling and such Consideration Securities shall be
released in accordance with the terms of the Israeli 104H Tax Ruling.

 

1.9 Legend Requirement

 

(a) Securities Act. Each certificate representing Consideration Securities shall
(unless otherwise permitted by the provisions of this Agreement) be imprinted
with a legend substantially similar to the following (in addition to any legend
required under applicable securities laws or as provided elsewhere in this
Agreement):

 

“THE SECURITIES REPRESENTED HEREBY HAVE BEEN ACQUIRED PURSUANT TO [REGULATION D]
[REGULATION S] OF THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND MAY
NOT BE SOLD, MORTGAGED, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED EXCEPT IN
ACCORDANCE THEREWITH, PURSUANT TO A REGISTRATION UNDER THE ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM REGISTRATION. THE ISSUER OF THESE SECURITIES MAY
REQUIRE AN OPINION OF COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO THE ISSUER
TO THE EFFECT THAT ANY PROPOSED TRANSFER OR RESALE IS IN COMPLIANCE WITH THE ACT
AND ANY APPLICABLE STATE SECURITIES LAWS. IN ADDITION, NO HEDGING TRANSACTION
MAY BE CONDUCTED WITH RESPECT TO THESE SECURITIES UNLESS SUCH TRANSACTIONS ARE
IN COMPLIANCE WITH THE ACT.”

 

5

 

 

(b) The certificates evidencing the Consideration Securities shall not contain
any legend (including the legend set forth in ‎Section 1.9(a) hereof), (i)
commencing six months after the Closing with respect to any Consideration
Securities held by any Regulation S Investor (as defined in Section 3.7(b))
which is not an “affiliate” of Purchaser (within the meaning of Rule 144), (ii)
while a registration statement covering the resale of such security is effective
under the Securities Act, (iii) following any sale of such Consideration
Securities pursuant to Rule 144, (iv) if such Consideration Securities are
eligible for sale under Rule 144, without the requirement for the Purchaser to
be in compliance with the current public information required under Rule 144 as
to such Consideration Securities and without volume or manner-of-sale
restrictions, or (v) if such legend is not required under applicable
requirements of the Securities Act (including judicial interpretations and
pronouncements issued by the staff of the SEC). Purchaser shall cause its
counsel, at its own expense, to issue a legal opinion addressed to the Transfer
Agent and Purchaser (if required) promptly to effect the removal of the legend
hereunder. In addition, Purchaser shall, for a period of sixty (60) months
following the Closing Date: (i) make and keep available adequate current public
information with respect to Purchaser within the meaning of Rule 144; and (ii)
comply with all other necessary filings and other requirements, in a timely
manner, so as to enable the holders of Purchaser Common Stock to sell such
securities under Rule 144.

 

1.10 Taking of Necessary Action; Further Action. If, at any time after the
Closing, any further action is necessary or desirable to carry out the purposes
of this Agreement and to vest Purchaser with full right, title and interest in
and to the Company Shares, the officers and directors of the Company are fully
authorized, in the name and on behalf of the Company or otherwise, to take all
lawful action necessary or desirable to accomplish such purpose or acts, so long
as such action is not inconsistent with this Agreement.

 

ARTICLE 2
Representations and Warranties of the Company

 

Subject to the disclosures set forth in the disclosure letter of the Company
delivered to Purchaser concurrently with the parties’ execution of this
Agreement (the “Company Disclosure Letter”) (each of which disclosures, in order
to be effective, shall clearly indicate the Section and, if applicable, the
Subsection of this ARTICLE 2 to which it relates (unless and only to the extent
the relevance to other representations and warranties is readily apparent from
the actual text of the disclosures without any reference to extrinsic
documentation or any independent knowledge on the part of the reader regarding
the matter disclosed), and each of which disclosures shall also be deemed to be
representations and warranties made by the Company to Purchaser under this
ARTICLE 2), the Company represents and warrants to Purchaser, as of the date
hereof and as of the Closing Date, as follows:

 

2.1 Organization, Standing, Power and Subsidiaries.

 

(a) The Company is a corporation duly organized and validly existing under the
laws of its jurisdiction of organization. The Company has the corporate power to
own its properties and to conduct its business as now being conducted and as
currently proposed by it to be conducted and is duly qualified to do business
and is in good standing in each jurisdiction where the failure to be so
qualified and in good standing, individually or in the aggregate with any such
other failures, would reasonably be expected to result in liability that is
material to the Company. The Company is not in violation of any of the
provisions of its Articles of Association or equivalent organizational or
governing documents.

 

6

 

 

(b) The Company has and, since its inception has had, no subsidiaries or any
Equity Interest, whether direct or indirect, in, or any loans to, any
corporation, partnership, limited liability company, joint venture or other
business entity.

 

(c) Schedule 2.1(c) of the Company Disclosure Letter sets forth a true, correct
and complete list of: (i) the names of the members of the Company Board of
Directors (or similar body); (ii) the names of the members of each committee of
the Company Board of Directors (or similar body) ; and (iii) the names and
titles of the officers of the Company.

 

(d) Schedule 2.1(d) of the Company Disclosure Letter sets forth (i) a list of
all jurisdictions throughout the world in which the Company is authorized or
qualified to do business as a foreign corporation, (ii) a true, correct and
complete listing of the locations of all sales office, manufacturing facilities,
and any other office or facilities of the Company and (iii) a true and complete
list of all jurisdictions in which the Company maintains any employees or
contractors.

 

2.2 Capital Structure.

 

(a) The authorized share capital of the Company consists of NIS 10,000, divided
into 638,855 Company Ordinary Shares,163,318 Company Series A Preferred Shares
and 197,827 Company Series B Preferred Shares. As of the Agreement Date and the
Closing Date, (i) a total of 100,000 Company Ordinary Shares, 163,318 Company
Series A Preferred Shares and 130,236 Company Series B Preferred Shares are
issued and outstanding and (ii) there are no other issued and outstanding share
capital or other securities of the Company and no outstanding commitments or
Contracts to issue any share capital or other securities of the Company other
than pursuant to the exercise of outstanding Company Options under the Company
Option Plans. The Company holds no treasury shares. ANNEX I accurately sets
forth, as of the Agreement Date, the name of each Person that is the registered
owner of any Company Shares and the number of such Company Shares so owned by
such Person. The number of such shares set forth as being so owned by such
Person constitutes the entire interest of such Person in the issued and
outstanding capital stock or voting securities of the Company. All issued and
outstanding Company Shares are duly authorized, validly issued, fully paid and
non-assessable and, to the Knowledge of the Company, except as described in
Schedule 2.2(a) of the Company Disclosure Letter are free of any Encumbrances,
preemptive rights, rights of first refusal or “put” or “call” rights created by
statute, the Articles of Association of the Company or any Contract to which the
Company is a party or by which the Company is bound. The Company has never
declared or paid any dividends on any Company Shares. There is no liability for
dividends accrued and unpaid by the Company. The Company is not under any
current obligation to register under any securities laws any Company Shares or
any other securities of the Company, whether currently outstanding or that may
subsequently be issued. All issued and outstanding Company Shares were issued in
compliance with any applicable Legal Requirements and all requirements set forth
in the Articles of Association and any applicable Contracts to which the Company
is a party or by which the Company or any of its assets is bound.

 

(b) As of the Agreement Date, the Company has reserved 46,996 Company Ordinary
Shares for issuance to employees, non-employee directors and consultants
pursuant to the Company Option Plan, of which 12,105 shares are subject to
outstanding and unexercised Company Options, and 34,891 shares remain available
for issuance thereunder. Schedule 2.2(b) of the Company Disclosure Letter sets
forth, as of the Agreement Date, a true, correct and complete list of all
holders of outstanding Company Options, whether or not granted under the Company
Option Plans, including the number of Company Ordinary Shares subject to each
Company Option, the date of grant, the exercise or vesting schedule (and the
terms of any acceleration thereof), the exercise price per share, the tax track
under which such Options were granted under the ITO and the term of each Company
Option.

 

7

 

 

(c) Other than as described in Section 2.2(b), as of the Agreement Date, no
Person has any right to acquire any Company Shares or any Company Options or
other rights to purchase Company Shares or other securities of the Company, from
the Company or the Selling Shareholders.

 

(d) No bonds, debentures, notes or other indebtedness of the Company (i)
granting its holder the right to vote on any matters on which shareholders may
vote (or which is convertible into, or exchangeable for, securities having such
right) or (ii) the value of which is any way based upon or derived from capital
or voting stock of the Company, are issued or outstanding as of the Agreement
Date (collectively, “Company Voting Debt”).

 

(e) Except for the Company Options described in Section 2.2(b), there are no
options, warrants, calls, rights or Contracts of any character to which the
Company is a party or by which it is bound obligating the Company to issue,
deliver, sell, repurchase or redeem, or cause to be issued, delivered, sold,
repurchased or redeemed, any Company Shares, Company Options or other rights to
purchase Company Shares or other securities of the Company, or any Company
Voting Debt, or obligating the Company to grant, extend, accelerate the vesting
and/or repurchase rights of, change the price of, or otherwise amend or enter
into any such Company Option, call, right or Contract. Except as set forth in
Schedule 2.2(e) of the Company Disclosure Letter, to the Knowledge of the
Company, there are no Contracts relating to voting, purchase, sale or transfer
of any Company Shares (i) between or among the Company and any Company Security
holder and (ii) to the knowledge of the Company, between or among any of the
Company Security holders.

 

(f) The Spreadsheet will accurately set forth, as of the Closing, the name of
each Person that is the registered owner of any Company Shares and the number
and kind of such shares so owned. The number of such shares set forth as being
so owned by such Person will constitute the entire interest of such person in
the issued and outstanding capital stock, voting securities or other securities
of the Company. As of the Closing, no other Person not disclosed in the
Spreadsheet will have a right to acquire any Company Shares and/or Company
Options from the Company. In addition, the Company Shares disclosed in the
Spreadsheet will be, as of the Closing, free and clear of any Encumbrances
created by the Articles of Association of the Company or any Contract to which
the Company is a party or by which it is bound.

 

2.3 Authority; Noncontravention.

 

(a) The Company has all requisite corporate power and authority to enter into
this Agreement and to consummate the transactions contemplated hereby. The
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby have been duly authorized by all necessary
corporate action on the part of the Company. This Agreement has been duly
executed and delivered by the Company and constitutes the valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms. The Company Board of Directors, by resolutions duly adopted (and not
thereafter modified or rescinded) by the unanimous vote of the Company Board of
Directors and the Company Preferred Holders, by resolutions duly adopted (and
not thereafter modified or rescinded), have approved and adopted this Agreement
and approved the Share Purchase. Except for the approval of the Company
Preferred Holders, no vote of the Selling Shareholders is required in connection
with the execution, delivery or performance of this Agreement by the Company or
the Selling Shareholders or the consummation of the Share Purchase and the other
transactions contemplated by this Agreement.

 

8

 

 

(b) The execution and delivery of this Agreement by the Company do not, and the
consummation of the transactions contemplated hereby will not, (i) result in the
creation of any Encumbrance on any of the material properties or assets of the
Company or to the knowledge of the Company, any of the Company Shares or (ii)
conflict with, or result in any violation of or default under (with or without
notice or lapse of time, or both), or give rise to a right of termination,
cancellation or acceleration of any obligation or loss of any benefit under, or
require any consent, approval or waiver from any Person pursuant to, (A) any
provision of the Articles of Association or other equivalent organizational or
governing documents of the Company, in each case as amended to date, (B) any
Contract of the Company or any Contract applicable to any of their respective
material properties or assets, or (C) any Legal Requirements applicable to the
Company or any of their respective material properties or assets, except, in the
cases of (B) and (C) above, where such conflict, violation, default,
termination, cancellation or acceleration, individually or in the aggregate,
would not be material to the Company’s ability to consummate the Share Purchase
or to perform its obligations under this Agreement.

 

(c) Except as set forth in Schedule 2.2(e) of the Company Disclosure Letter, no
consent, approval, order or authorization of, or registration, declaration or
filing with, any Governmental Entity is required by or with respect to the
Company in connection with the execution and delivery of this Agreement or the
consummation of the transactions contemplated hereby, except for such consents,
authorizations, filings, approvals, notices and registrations which, if not
obtained or made, would not be material to the Company’s ability to consummate
the Share Purchase or to perform its obligations under this Agreement and would
not prevent, materially alter or delay any of the transactions contemplated by
this Agreement.

 

2.4 Financial Statements.

 

(a) (i) The Company has delivered to Purchaser its audited consolidated
financial statements for each of its fiscal years ending December 31, 2014 and
December 31, 2013 (including, in each case, balance sheets, statements of
operations and statements of cash flows) (collectively, the “Company Financial
Statements”). The Company Financial Statements (i) are derived from and in
accordance with the books and records of the Company, (ii) complied as to form
with applicable accounting requirements with respect thereto as of their
respective dates, (iii) have been prepared in accordance with generally accepted
accounting principles in the United States of America (“GAAP”)applied on a
consistent basis throughout the periods indicated and consistent with each
other, (iv) fairly and accurately present the consolidated financial condition
of the Company at the dates therein indicated and the consolidated results of
operations and cash flows of the Company for the periods therein specified, and
(v) are true, complete and correct.

 

(ii) The Company has delivered to Purchaser its unaudited consolidated financial
statements for its fiscal quarters ended March 31, 2015 and March 31, 2014
(including, in each case, balance sheets, statements of operations and
statements of cash flows) (collectively, the “Company Unaudited Financial
Statements”). The Company Unaudited Financial Statements (i) are derived from
and in accordance with the books and records of the Company, (ii) complied as to
form with applicable accounting requirements with respect thereto as of their
respective dates, (iii) have been prepared in accordance with GAAP, subject to
audit adjustments, (iv) fairly and accurately present the consolidated financial
condition of the Company at the dates therein indicated and the consolidated
results of operations and cash flows of the Company for the periods therein
specified, and (v) are true, complete and correct.

 

9

 

 

(b) The Company has no Liabilities of any nature other than (i) those set forth
or adequately provided for in the balance sheet included in the Company
Unaudited Financial Statements as of March 31, 2015 (the “Company Balance
Sheet”), (ii) those incurred in the conduct of the Company’s business since
March 31, 2015 (the “Company Balance Sheet Date”) in accordance with the
Company’s budget as approved by its Company Board of Directors, a copy of which
has been made available to Purchaser (the “Company Budget”), (iii) those
incurred by the Company in connection with the execution of this Agreement and
(iv) as set forth on Schedule 2.4(b) of the Company Disclosure Letter. Except
for Liabilities reflected in the Financial Statements or as set forth on
Schedule 2.4(b) of the Company Disclosure Letter, the Company has no off balance
sheet Liability of any nature to, or any financial interest in, any third party
or entities, the purpose or effect of which is to defer, postpone, reduce or
otherwise avoid or adjust the recording of expenses incurred by the Company.
Without limiting the generality of the foregoing, the Company has never
guaranteed any debt or other obligation of any other Person. All reserves that
are set forth in or reflected in the Company Balance Sheet have been established
in accordance with GAAP consistently applied and are adequate.

 

(c) Schedule 2.4(c) of the Company Disclosure Letter accurately lists all
indebtedness of Company for money borrowed (“Company Debt”), including, for each
item of Company Debt, the agreement governing the Company Debt and the interest
rate, maturity date and any assets or properties securing such Company Debt.

 

2.5 Absence of Certain Changes. Since the Company Balance Sheet Date, the
Company has conducted its business only in the ordinary course consistent with
past practice, and:

 

(a) there has not occurred a Material Adverse Effect on the Company.

 

(b) the Company has not made or entered into any Contract or letter of intent
with respect to, or otherwise effected, any acquisition, sale, license,
disposition or transfer of any material asset of the Company.

 

(c) there has not occurred any change in accounting methods or practices
(including any change in depreciation or amortization policies or rates or
revenue recognition policies or establishment of reserves) by the Company or any
revaluation by the Company of any of its assets.

 

(d) the Company has not made any material Tax election, prepared any Tax Returns
in a manner which is materially inconsistent with the past practices of the
Company with respect to the treatment of items on such Tax Returns, incurred any
material liability for Taxes other than in the ordinary course of business
consistent with past practice, filed an amended Tax Return or a claim for refund
of Taxes with respect to the income, operations or property of the Company, or
settled any claim relating to Taxes.

 

(e) there has not occurred any declaration, setting aside, or payment of a
dividend or other distribution with respect to any securities of the Company, or
any direct or indirect redemption, purchase or other acquisition by the Company
of any of its securities, or any change in any rights, preferences, privileges
or restrictions of any of its outstanding securities.

 

(f) the Company has not entered into, amended, renewed or terminated any
Material Contract, and there has not occurred any default or breach under any
Material Contract to which the Company is a party or by which it is, or any of
its assets and properties are, bound.

 

(g) there has not occurred any amendment or change to the Articles of
Association or other equivalent organizational or governing documents of the
Company.

 

10

 

 

(h) there has not occurred any increase in or modification of the compensation
or benefits payable or to become payable by the Company to any of its directors,
officers, employees or consultants, any adoption or modification of any employee
benefit plan or any new loans or advances or extension of existing loans or
advances to any such Persons (other than routine expense advances to employees
of the Company consistent with past practice), and neither the Company has
entered into any Contract to grant or provide (nor has granted any) severance,
acceleration of vesting or other similar benefits to any such Persons.

 

(i) there has not occurred the execution of any Contracts or the extension of
the term of any existing Contract with any Person in the employ or service of
the Company.

 

(j) there has not occurred any change in title, office or position, or material
reduction in the responsibilities of, or change in identity with respect to the
management, supervisory or other key personnel of the Company, any termination
of employment of any such employees, or any labor dispute or claim of unfair
labor practices involving the Company.

 

(k) the Company has not incurred, created or assumed any Encumbrance (other than
a Permitted Encumbrance) on any of its assets or properties, any Liability for
borrowed money or any Liability as guarantor or surety with respect to the
obligations of any other Person.

 

(l) there has been no material damage, destruction or loss, whether or not
covered by insurance, affecting the assets, properties or business of the
Company.

 

(m) the Company has not sold, disposed of, transferred or licensed to any Person
any rights to any Company-Owned IP Rights.

 

(n) there has been no application for or receipt of a Government Grant, and

 

(o) there has not occurred any announcement of, any negotiation by or any entry
into any Contract by the Company to do any of the things described in the
preceding clauses (a) through (n) (other than negotiations and agreements with
Purchaser and its representatives regarding the transactions contemplated by
this Agreement).

 

2.6 Litigation. There is no private or governmental action, suit, proceeding,
claim (including any claim for injury by participants in clinical studies),
mediation, arbitration or investigation pending before any Governmental Entity
(a “Legal Proceeding”), or threatened against the Company or any of its assets
or properties or any of its directors, officers or employees (in their
capacities as such or relating to their employment, services or relationship
with the Company), nor, to the knowledge of the Company, is there any reasonable
basis for any such action, suit, proceeding, claim, mediation, arbitration or
investigation. There is no judgment, decree, injunction or order against the
Company, any of its assets or properties, or, to the knowledge of the Company,
any of their respective directors, officers or employees (in their capacities as
such or relating to their employment, services or relationship with the
Company). To the knowledge of the Company, there is no reasonable basis for any
Person to assert a claim against the Company based upon the Company entering
into this Agreement or any of the other transactions or agreements contemplated
hereby. The Company does not have any Legal Proceeding pending against any other
Person.

 

2.7 Restrictions on Business Activities. Except as set forth in Schedule 2.7 of
the Company Disclosure Letter, there is no Contract, judgment, injunction, order
or decree binding upon the Company that has or would reasonably be expected to
have, whether before or after consummation of the Share Purchase, the effect of
prohibiting, restricting or impairing any current or presently proposed business
practice of the Company, any acquisition of property by the Company or the
conduct or operation of the Business or limiting the freedom of the Company to
engage in any line of business, to sell, license or otherwise distribute
services or the Company Product in any market or geographic area, or to compete
with any Person.

 

11

 

 

2.8 Compliance with Laws; Governmental Permits.

 

(a) Except as set forth in Schedule 2.8 of the Company Disclosure Letter, the
Company has complied in all material respects with, is not in violation of, and
has not received any notices of violation with respect to, any material Legal
Requirement with respect to the conduct of its business, or the ownership or
operation of its business. No event has occurred, and no condition or
circumstance exists, that will (with or without notice or lapse of time)
constitute or result in a material violation by the Company of, or a failure on
the part of the Company to comply with, any material Legal Requirement.

 

(b) The Company has obtained each federal, state, county, local or foreign
governmental consent, license, permit, grant, or other authorization of a
Governmental Entity (i) pursuant to which the Company currently operates or
holds any interest in any of its assets or properties or (ii) that is required
for the operation of the Business or the holding of any such interest (all of
the foregoing consents, licenses, permits, grants, and other authorizations,
collectively, the “Company Authorizations”), and all of the Company
Authorizations are in full force and effect, except if the failure to so obtain
would not have a Material Adverse Effect. The Company has not received any
notice or other communication from any Governmental Entity regarding (i) any
actual or possible violation of law or any Company Authorization or any failure
to comply with any term or requirement of any Company Authorization or (ii) any
actual or possible revocation, withdrawal, suspension, cancellation, termination
or modification of any Company Authorization, and to the knowledge of the
Company, no such notice or other communication is forthcoming, other than with
respect to violations which would not have a Material Adverse Effect. The
Company has complied in all material respects with all of the terms of the
Company Authorizations. None of the Company Authorizations will be terminated or
impaired, or will become terminable, in whole or in part, as a result of the
consummation of the transactions contemplated by this Agreement.

 

2.9 Title to, Condition and Sufficiency of Assets.

 

(a) The Company has good and valid title to, or valid leasehold interests in,
all of its properties, and interests in properties and assets, real and
personal, reflected on the Company Balance Sheet or acquired after the Company
Balance Sheet Date (except properties and assets, or interests in properties and
assets, sold or otherwise disposed of since the Company Balance Sheet Date in
the ordinary course of business consistent with past practice or assets that are
otherwise not material to its business), or, with respect to leased properties
and assets, valid leasehold interests in such properties and assets that afford
the Company valid leasehold possession of the properties and assets that are the
subject of such leases, in each case, free and clear of all Encumbrances, except
(i) Permitted Encumbrances incurred in the ordinary course of business
consistent with past practice for obligations not past due, (ii) such
imperfections of title and non-monetary Encumbrances as do not and will not
detract from or interfere with the use of the properties subject thereto or
affected thereby, or otherwise impair business operations involving such
properties, (iii) liens securing indebtedness that is reflected on the Company
Balance Sheet and (iv) as stated on Schedule 2.9(a) of the Company Disclosure
Letter. The plant, property and equipment of the Company that are used in the
operations of their its businesses are (i) in good operating condition and
repair, subject to normal wear and tear and (ii) not obsolete, dangerous or in
need of renewal or replacement, except for renewal or replacement in the
ordinary course of business, consistent with past practice. Schedule 2.9(a) of
the Company Disclosure Letter identifies each parcel of real property leased by
the Company. The Company has adequate rights of ingress and egress into any real
property used in the operation of their respective businesses. The Company has
heretofore provided to Purchaser’s counsel true, correct and complete copies of
all leases, subleases and other agreements under which the Company uses or
occupies or has the right to use or occupy, now or in the future, any real
property or facility, including all modifications, amendments and supplements
thereto. The Company does not currently own any real property.

 

12

 

 

(b) The assets owned by the Company (i) constitute all of the assets that are
necessary for the Company to conduct, operate and continue the business of the
Company as such business is currently conducted and as currently proposed to be
conducted by the Company and to sell and otherwise enjoy full rights to
exploitation of its assets and the Company Product, and (ii) constitute all of
the assets that are used in the business of the Company as such business is
currently conducted, without (A) the need for Purchaser to acquire or license
any other asset, property or Intellectual Property, or (B) the breach or
violation of any Contract.

 

2.10 Intellectual Property Rights.

 

(a) The Company (i) owns or (ii) has the valid right or license to all Company
IP Rights. The Company IP Rights are sufficient for the conduct of the business
of the Company as currently conducted and as currently proposed to be conducted
by the Company.

 

(b) The Company has not transferred ownership of any Intellectual Property that
is or was Company-Owned IP Rights, to any third party, or knowingly permitted
the Company’s rights in any Intellectual Property that is or was Company-Owned
IP Rights to enter the public domain or, with respect to any Intellectual
Property for which the Company has submitted an application or obtained a
registration, lapse (other than through the expiration of registered
Intellectual Property at the end of its maximum statutory term).

 

(c) The Company owns and has good and exclusive title to each item of
Company-Owned IP Rights and each item of Company Registered Intellectual
Property, free and clear of any Encumbrances (other than Permitted
Encumbrances). The right, license and interest of the Company in and to all
Third Party Intellectual Property Rights licensed by the Company from a third
party are free and clear of all Encumbrances (excluding restrictions contained
in the applicable written license agreements with such third parties and
Permitted Encumbrances).

 

(d) Neither the execution and delivery or effectiveness of this Agreement nor
the performance of the Company’s obligations under this Agreement will cause the
forfeiture or termination of, or give rise to a right of forfeiture or
termination of, any Company-Owned IP Right, or impair the right of the Company
or acquiror to use, possess, sell or license any Company-Owned IP Right or
portion thereof.

 

(e) Schedule 2.10(e) of the Company Disclosure Letter sets forth a true, correct
and complete list as of the Agreement Date of all Company Registered
Intellectual Property, including the owner(s) of each such item of Company
Registered Intellectual Property and the jurisdictions in which each such item
of Intellectual Property has been issued or registered or in which any
application for such issuance and registration has been filed, or in which any
other filing or recordation has been made.

 

13

 

 

(f) There are no royalties, honoraria, fees or other payments payable by the
Company to any Person (other than (i) one time, lump-sum fees payable for
end-user licenses to generally commercially available software and (ii) salaries
payable to employees, consultants and independent contractors not contingent on
or related to use of their work product) as a result of the ownership, use,
possession, license-in, license-out, sale, marketing, advertising or disposition
of any Company IP Rights by the Company.

 

(g) To the knowledge of the Company, there is no unauthorized use, unauthorized
disclosure, infringement or misappropriation of any Company-Owned IP Rights, by
any third party, including any employee or former employee of the Company. The
Company has not brought any action, suit or proceeding for infringement or
misappropriation of any Intellectual Property or breach of any Company IP Rights
Agreement. The Company has not entered into any Contract granting any Person the
right to bring infringement, or misappropriation actions with respect to, or
otherwise to enforce rights with respect to, any of the Company-Owned IP Rights.

 

(h) The Company has not been sued in any suit, action or proceeding (or received
any written notice or, to the knowledge of the Company, threat) which involves a
claim of infringement or misappropriation of any Third Party Intellectual
Property Rights or which contests the validity, ownership or right of the
Company to own or exercise any Intellectual Property right and to the Company’s
knowledge no grounds exist for any such suit, action or proceeding. The Company
has not received any written communication that involves an offer to license or
grant any other rights or immunities under any Third Party Intellectual Property
Rights.

 

(i) The Company has no Liability for infringement or misappropriation of Third
Party Intellectual Property Rights or for unfair competition or unfair trade
practices under the laws of any jurisdiction. To the knowledge of the Company,
the operation of the business of the Company as such business is currently
conducted and as currently proposed to be conducted by the Company has not and
does not and will not infringe or misappropriate any Third Party Intellectual
Property Rights and does not constitute unfair competition or unfair trade
practices under the laws of any jurisdiction.

 

(j) The Company has secured from all Persons who independently or jointly
contributed to the conception, reduction to practice, creation or development of
any Company-Owned IP Rights and Company Registered Intellectual Property
unencumbered and unrestricted exclusive ownership of, all such third party’s
Intellectual Property in such contribution that the Company does not already own
by operation of law and such third party has not retained any rights or licenses
with respect thereto. Without limiting the foregoing, the Company has obtained
proprietary information and invention disclosure and assignment agreements from
all current and former employees and consultants of the Company, waiving all
moral rights (to the extent applicable), and waiving any right or interest in
and to any royalty or other remuneration provided by local custom,
administrative regulation, governmental statute or otherwise (including under
Section 134 of the Israeli Patent Law 1967 and any other Legal Requirement).

 

(k) No current or former employee, consultant or independent contractor of the
Company: (i) is in violation of any term or covenant of any Contract relating to
employment, invention disclosure (including patent disclosure), invention
assignment, non-disclosure or any other Contract with any other party by virtue
of such employee’s, consultant’s or independent contractor’s being employed by,
or performing services for, the Company or using trade secrets or proprietary
information of others without permission; or (ii) has developed, created or
discovered any Intellectual Property for the Company that is subject to any
agreement under which such employee, consultant or independent contractor has
assigned or otherwise granted to any third party any rights to any such
Intellectual Property.

 

14

 

 

(l) The Company has taken commercially reasonable steps to protect and preserve
the confidentiality of all confidential or non-public information included in
the Company IP Rights, including, but not limited to, trade secrets
(“Confidential Information”). All use, disclosure or appropriation of
Confidential Information owned by the Company by or to a third party has been
pursuant to the terms of a written Contract between the Company and such third
party. All use, disclosure or appropriation of Confidential Information by the
Company not owned by the Company has been pursuant to the terms of a written
agreement between the Company and the owner of such Confidential Information, or
is otherwise lawful. All current and former employees and consultants of the
Company having access to Confidential Information or proprietary information of
any of their respective customers or business partners have executed and
delivered to the Company an agreement regarding the protection of such
Confidential Information or proprietary information (in the case of proprietary
information of the Company’s customers and business partners, to the extent
required by such customers and business partners).

 

(m) The Company has complied with all applicable Legal Requirements and internal
privacy policies relating to the use, collection, storage, disclosure and
transfer of any personally identifiable information collected by the Company.
The Company has not received a complaint regarding the Company’s collection, use
or disclosure of personally identifiable information.

 

(n) Except as set forth in Schedule 2.10(n), no funding from any granting agency
and no government funding, facilities of a university, college, other
educational institution or research center, or funding from any Person was used
in the creation or development of any Company-Owned IP Rights. No current or
former employee, consultant or independent contractor, who was involved in, or
who contributed to, the creation or development of any Company-Owned IP Rights,
has performed services for any Governmental Entity, a university, college, or
other educational institution, or a research center, during a period of time
during which such employee, consultant or independent contractor was also
performing services used in the creation or development of the Company-Owned IP
Rights, or performed such services prior to the period of time during which such
employee, consultant or independent contractor performed services for the
Company such that a government, university, college or other educational
institution or research center is entitled to notice or any other right or
benefit in connection with any Company-Owned IP Rights. Neither the Company nor
any Selling Shareholder or any of their respective Affiliates are party to any
contract, license or agreement with any Governmental Entity that grants to such
Governmental Entity any right or license with respect to any Company-Owned IP
Rights.

 

2.11 Taxes.

 

(a) The Company has properly completed and filed all material Tax Returns
required to be filed by it and has paid all material Taxes whether or not shown
on any Tax Return. All Tax Returns are complete and accurate in all material
respects and have been prepared in compliance with all applicable Legal
Requirements. The Company has delivered to Purchaser correct and complete copies
of all Tax Returns, examination reports, and statements of deficiencies assessed
against or agreed to by the Company.

 

(b) There is (i) no claim for Taxes being asserted against the Company that has
resulted in a lien against the property of the Company other than liens for
Taxes not yet due and payable, (ii) no formal or informal audit or pending audit
of, administrative or judicial Tax proceedings, or Tax controversy associated
with, any Tax Return of the Company being conducted by a Tax Authority, (iii) no
extension of any statute of limitations on the assessment of any Taxes granted
by the Company currently in effect, (iv) no agreement to any extension of time
for filing any Tax Return which has not been filed and (v) no power of attorney
granted by or with respect to the Company relating to Taxes that is currently in
force. The Company has not received from any Governmental Entity any (i) notice,
whether or not in written form, indicating an intent to open an audit or other
review with respect to Taxes, (ii) written request for information related to
Tax matters, or (iii) notice, whether or not in written form, of deficiency or
proposed adjustment for any amount of Tax.

 

15

 

 

(c) No claim has ever been made by any Governmental Entity in a jurisdiction
where the Company does not file Tax Returns that the Company is or may be
subject to taxation by that jurisdiction.

 

(d) The Company has timely reported, withheld and paid all Taxes required to
have been withheld and paid in connection with any amounts paid or owing to any
employee, independent contractor, equity interest holder, or other third party.

 

(e) There is no limitation on the utilization by the Company of its net
operating losses, built-in losses, Tax credits, or similar items under the ITO
or any other Legal Requirements in any jurisdiction.

 

(f) As of the time immediately prior to the execution of this Agreement, none of
the Company or the Selling Shareholders (with respect to the Shares held by
them) is subject to restrictions or limitations pursuant to Part E2 of the ITO
or pursuant to any Tax ruling made in connection with the provisions of Part E2
of the ITO.

 

(g) The Company has duly collected all amounts on account of any Israeli Value
Added Tax (“VAT”) required by the Israeli Laws and Regulations to be collected
by it, and has duly and timely remitted to the appropriate Governmental Entity
any such amounts required by Israeli Legal Requirements.

 

(h) Except as otherwise provided in Schedule 2.11(h) of the Company Disclosure
Letter, neither the Company nor any Selling Shareholder (on behalf of or in
connection with the Company) has applied for or received any Government Grants
from any supranational, national, local or foreign Governmental Entity. The
Company has made available to Purchaser true and correct copies of all documents
requesting or evidencing Government Grants, Government Grants received and of
all letters of approval, certificates of completion, and supplements and
amendments thereto and all material correspondence related thereto.

 

2.12 Employee Benefit Plans and Employee Matters. The Company does not have any
employees who reside or work outside of the State of Israel. With respect to
employees of the Company who reside or work in Israel (each, an “Israeli
Employee”), except as set forth in Schedule 2.12 of the Company Disclosure
Letter: (i) the employment of each Israeli Employee is subject to termination
upon not more than thirty (30) days prior written notice under the termination
notice provisions included in the employment Contract with such Israeli Employee
or applicable Legal Requirements, (ii) all obligations of the Company to provide
statutory severance pay to all Israeli Employees pursuant to the Severance Pay
Law, 1963, are fully funded or accrued on the Financial Statements, whether in
accordance with Section 14 or otherwise, (iii) no Israeli Employee’s employment
by the Company requires any special license, permit or other authorization of a
Governmental Entity, (iv) there are no foreign employees employed by the Company
in Israel; (v) there are no material unwritten policies, practices or customs of
the Company that, by extension, could reasonably be expected to entitle any
Israeli Employee to benefits in addition to what such Israeli Employee is
entitled to by applicable Legal Requirements or under the terms of such Israeli
Employee’s employment Contract (including, by way of example, material unwritten
customs or practices concerning bonuses, the payment of statutory severance pay
when it is not required under applicable Legal Requirements), (vi) all amounts
that the Company is legally or contractually required either (A) to deduct from
Israeli Employees’ salaries or to transfer to such Israeli Employees’ pension or
provident, life insurance, incapacity insurance, continuing education fund
(’kerenhishtalmut’) or other similar funds or (B) to withhold from their Israeli
Employees’ salaries and benefits and to pay to any Governmental Entity as
required by the ITA and National Insurance Law or otherwise, have, in each case,
been duly deducted, transferred, withheld and paid(other than in the ordinary
course of business in a manner consistent in all material respects with prior
practice or except as required by applicable Law or any applicable contractual
arrangement), and the Company does not have any outstanding obligation to make
any such deduction, transfer, withholding or payment, and (vii) the Company is
in material compliance in all material respects with all applicable Legal
Requirements and Contracts relating to employment, employment practices, wages,
bonuses, pension benefits and other compensation matters and terms and
conditions of employment related to Israeli Employees, including The Prior
Notice to the Employee Law, 2002, The Notice to Employee (Terms of Employment)
Law, 2002, the Prevention of Sexual Harassment Law, 1998, the Hours of Work and
Rest Law, 1951, the Annual Leave Law, 1951, the Salary Protection Law, 1958, The
Employment by Human Resource Contractors Law, 1996, and Law for Increased
Enforcement of Labor Laws, 2011, and (viii) the Company has not engaged any
consultants, sub-contractors or freelancers, in a full-time position engaged on
the Company’s premises. The Company is not subject to, and no employee of the
Company benefits from, any extension order (’tzaveiharchava’) except for such
extension orders which generally apply to all private sector employees in
Israel.

 

16

 

 

2.13 Interested Party Transactions. None of the officers and directors of the
Company and, to the knowledge of the Company, none of the employees or
shareholders of the Company, nor any immediate family member of an officer,
director, employee or shareholder of the Company, has any direct or indirect
ownership, participation, royalty or other interest in, or is an officer,
director, employee of or consultant or contractor for any firm, partnership,
entity or corporation that competes with, or does business with, or has any
contractual arrangement with, the Company (except with respect to any interest
in less than 5% of the stock of any corporation whose stock is publicly traded).
None of said officers, directors, employees or shareholders or any member of
their immediate families, is a party to, or to the knowledge of the Company, is
otherwise directly or indirectly interested in, any Contract to which the
Company is a party or by which the Company or any of its assets or properties
may be bound or affected, except for normal compensation for services as an
officer, director or employee thereof. To the knowledge of the Company, none of
said officers, directors, employees, shareholders or immediate family members
has any interest in any property, real or personal, tangible or intangible
(including any Intellectual Property) that is used in, or that relates to, the
business of the Company, except for the rights of shareholders under applicable
Legal Requirements.

 

2.14 Insurance. The Company maintains the policies of insurance and bonds set
forth in Schedule 2.14 of the Company Disclosure Letter, including all legally
required workers’ compensation insurance and errors and omissions, casualty,
fire and general liability insurance. The Company has provided to Purchaser
correct and complete copies of all such policies of insurance and bonds issued
at the request or for the benefit of the Company. There is no claim pending
under any of such policies or bonds as to which coverage has been questioned,
denied or disputed by the underwriters of such policies or bonds. All premiums
due and payable under all such policies and bonds have been timely paid and the
Company is otherwise in compliance with the terms of such policies and bonds.
All such policies and bonds remain in full force and effect, and the Company has
no knowledge of any threatened termination of, or material premium increase with
respect to, any of such policies.

 

2.15 Books and Records. The Company has provided to Purchaser or its counsel
correct and complete copies of each document that has been requested by
Purchaser or its counsel in connection with their legal and accounting review of
the Company (other than any such document that does not exist or is not in the
Company’s possession or subject to its control). The minute books of the Company
provided to Purchaser contain a complete and accurate summary of all meetings of
directors and shareholders or actions by written consent since the time of
incorporation of the Company through the date of this Agreement. The books,
records and accounts of the Company (i) are true, correct and complete in all
material respects, (ii) have been maintained in accordance with reasonable
business practices on a basis consistent with prior years, (iii) are stated in
reasonable detail and accurately and fairly reflect all of the transactions and
dispositions of the assets and properties of the Company, and (iv) accurately
and fairly reflect the basis for the Company Financial Statements.

 

17

 

 

2.16 Material Contracts.

 

(a) Schedule 2.16 of the Company Disclosure Letter, which identifies each
contract by applicable subsection(s), sets forth all of the following Contracts,
to which the Company is a party or by which the Company or its assets may be
bound (each, a “Material Contract” and collectively, “Material Contracts”).

 

(i) all licenses, sublicenses and other Contracts pursuant to which the Company
has (A) granted any Person any right or interest in any Company IP Rights, or
(B) agreed to any restriction on the right of the Company to use or enforce any
Company-Owned IP Rights or pursuant to which the Company agrees to encumber,
transfer or sell rights in or with respect to any Company-Owned IP Rights;

 

(ii) other than end-user licenses to generally commercially available software
that have an individual acquisition cost of $1,000 or less, all licenses,
sublicenses and other Contracts pursuant to which the Company acquired or is
authorized to exercise any rights in Intellectual Property;

 

(iii) any Contract limiting the freedom of the Company to engage or participate,
or compete with any other Person, in any line of business, market, therapeutic
or geographic area, or to make use of any Intellectual Property, or any Contract
granting most favored nation pricing, exclusive sales, distribution, marketing
or other exclusive rights, rights of refusal, rights of first negotiation or
similar rights and/or terms to any Person, or any Contract otherwise limiting
the right of the Company to sell, distribute or manufacture any products or
services or to purchase or otherwise obtain any products or services;

 

(iv) any Contract providing for the development of technology or Intellectual
Property, independently or jointly, by or for the Company;

 

(v) Contracts to which the Company and any current or former employees,
officers, directors of the Company or consultants or agent or independent
contractors are parties;

 

(vi) partnership or joint venture Contracts with any Person;

 

(vii) leases from or to any Person of any real or personal property;

 

(viii) Contracts under which the Company has created, incurred, assumed or
guaranteed (or may create, incur, assume or guarantee) Company Debt or which
provides for the imposition of any Encumbrance on any of its assets, tangible or
intangible;

 

(ix) Contracts which restrict the ability of the Company to solicit for hire or
to hire any Person;

 

18

 

 

(x) stock Contracts, asset Contracts or other acquisition or divestiture
Contracts entered into by the Company at any time since its inception;

 

(xi) Contracts with respect to the lending or investing of funds by the Company
to or in any Person;

 

(xii) collective bargaining Contracts with any labor union;

 

(xiii) settlement Contracts of any nature;

 

(xiv) Contracts relating to Government Grants

 

(xv) Contracts not otherwise required to be disclosed by this Section 2.16,
requiring payments after the date hereof to or by the Company of more than
$100,000 over the life of the Contract unless terminable by the Company on less
than 10 days’ notice without payment or penalty; or

 

(xvi) Contracts which, individually or with all other Contracts with the same or
affiliated parties (whether or not required to be disclosed under any of the
other clauses of this Section 2.16), are material to the Company irrespective of
amount.

 

(b) The Company has made available to Purchaser a true and complete copy of each
Material Contract (including all amendments thereto) required to be listed in
Schedule 2.16 of the Company Disclosure Letter. Neither the Company nor, to the
Company’s knowledge, any other party to any Material Contract, is in breach or
violation of, or default under, any of the Material Contracts and no event has
occurred which, with notice or lapse of time or both would constitute a breach,
violation or default thereof or permit termination or modification thereof or
acceleration thereunder, except for such breach, violation or default which
would not have a Material Adverse Effect. The Company has not waived any
material rights under any Material Contract. Each Material Contract is a valid
agreement, binding, in full force and effect and enforceable by the Company in
accordance with its terms, except in each case where enforceability may be
limited by (i) bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium or similar Legal Requirements affecting the enforcement of creditors’
rights and (ii) general rules of equity.

 

2.17 Transaction Fees. Neither the Company nor any Affiliate of the Company is
obligated for the payment of any fees or expenses of any investment banker,
broker, advisor, finder or similar party in connection with the origin,
negotiation or execution of this Agreement or in connection with the Share
Purchase or any other transaction contemplated by this Agreement.

 

ARTICLE 3
Representations and Warranties of the Selling Shareholders

 

Each of Selling Shareholders represents and warrants to Purchaser, severally but
not jointly, as follows:

 

3.1 Power and Capacity. Such Selling Shareholder possesses all requisite
capacity necessary to carry out the transactions contemplated by this Agreement.

 

3.2 Enforceability; Non-contravention.

 

(a) This Agreement has been duly executed and delivered by such Selling
Shareholder. This Agreement is a valid and legally binding obligation,
enforceable against such Selling Shareholder in accordance with its terms,
except as may be limited by (i) applicable bankruptcy, insolvency,
reorganization or other laws of general application relating to or affecting the
enforcement of creditors’ rights generally and (ii) the effect of rules of law
governing the availability of equitable remedies.

 

19

 

 

(b) The execution, delivery and performance by such Selling Shareholder of this
Agreement does not, and the consummation of the transactions contemplated hereby
will not, conflict with, or result in any violation of or default under (with or
without notice or lapse of time, or both), or give rise to a right of
termination, cancellation or acceleration of any obligation or loss of any
benefit under, or require any consent, approval or waiver from any Person
pursuant to, or result in the creation of any Encumbrance upon the Company
Shares pursuant to (i) any Contract or Order to which such Selling Shareholder
is subject or (ii) any Legal Requirements, except where such conflict,
violation, default, termination, cancellation or acceleration, individually or
in the aggregate, would not be material to such Selling Shareholder’s ability to
consummate the Share Purchase or to perform its obligations under this
Agreement.

 

(c) No consent, approval, order or authorization of, or registration,
declaration or filing with, any Governmental Entity or any other Person is
required by or with respect to such Selling Shareholder in connection with the
execution and delivery of this Agreement or the consummation of the transactions
contemplated hereby that would reasonably be expected to adversely affect the
ability of such Selling Shareholder to consummate the Share Purchase or any of
the other transactions contemplated hereby.

 

3.3 Title to Shares. Such Selling Shareholder owns of record and beneficially
the Company Shares as set forth opposite such Selling Shareholder’s name on
ANNEX I, and has good and valid title to such Company Shares, free and clear of
all Encumbrances and, at Closing, shall deliver to Purchaser good and valid
title to such Company Shares, free and clear of all Encumbrances and Taxes. Such
Selling Shareholder does not own, and does not have the right to acquire,
directly or indirectly, any other Company Shares, except as set forth in
Schedule 2.2(a)of the Company Disclosure Letter. Such Selling Shareholder is not
a party to any option, warrant, purchase right, or other Contract or commitment
that could require such Selling Shareholder to sell, transfer, or otherwise
dispose of any Company Shares (other than this Agreement). Such Selling
Shareholder is not a party to any voting trust, proxy, or other agreement or
understanding with respect to the voting of any share capital of the Company,
except as set forth on the Company Disclosure Letter.

 

3.4 Litigation. There are no actions, suits, arbitrations, mediations,
proceedings or claims pending or, to the knowledge of such Selling Shareholder,
threatened against such Selling Shareholder that seek to restrain or enjoin the
consummation of the transactions contemplated hereby.

 

3.5 Solvency. Such Selling Shareholder is not bankrupt or insolvent and has not
proposed a voluntary arrangement or made or proposed any arrangement or
composition with such Selling Shareholder’s creditors or any class of such
creditors, and no petition in respect of any such arrangement or composition has
been presented. The consummation of the Share Purchase and the other
transactions contemplated hereby shall not constitute a fraudulent transfer by
such Selling Shareholder under applicable bankruptcy and other similar laws
relating to bankruptcy and insolvency of the Selling Shareholder.

 

3.6 Tax Withholding Information. All information, if any, provided or to be
provided to the Purchaser, by or on behalf of such Selling Shareholder for
purposes of enabling Purchaser, as applicable, to determine the amount to be
deducted and withheld, if any, from the consideration payable to such Selling
Shareholder pursuant to this Agreement under Legal Requirements is and will be
accurate and complete when provided.

 

20

 

 

3.7 Securities Law Representations.

 

(a) Subject to and without derogating from Purchaser’s representations and
warranties contained in ARTICLE 4 (including, without limitation, Purchaser’s
representations and warranties relating to the Purchaser SEC Documents, such
Selling Shareholder has acquired sufficient information about Purchaser (through
the review by such Selling Shareholder of Purchaser’s reports filed with the
SEC) to reach an informed and knowledgeable decision to acquire the
Consideration Securities. Such Selling Shareholder is acquiring the respective
Consideration Securities for such Selling Shareholder’s own account for
investment purposes only and not with a view to, or for the resale in connection
with, any “distribution” thereof for purposes of the Securities Act.

 

(b) Such Selling Shareholder is (i) an accredited investor within the meaning of
Regulation D prescribed by the SEC pursuant to the Securities Act (a “Regulation
D Investor”) or (ii) not a U.S. Person as defined in Regulation S promulgated
under the Act (a “Regulation S Investor”). If such Selling Shareholder is a
Regulation D Investor and is U.S. Person, such Selling Shareholder also
represents that: (x) Such Selling Shareholder can afford to bear the economic
risk of holding the Consideration Securities for an indefinite period and can
afford to suffer the complete loss of such Selling Shareholder’s investment in
the Consideration Securities; (y) its knowledge and experience in financial and
business matters is such that such Selling Shareholder is capable of evaluating
the risks of the investment in the Consideration Securities; and (z) only to the
extent that such Selling Shareholder is not an individual, it has not been
organized for the purpose of acquiring the Consideration Securities and all the
equity owners of such Selling Shareholder are Regulation D Investors. If such
Selling Shareholder is a Regulation S Investor, such Selling Shareholder also
represents that: (1) it is not a U.S. Person, (2) on the date hereof, the
Regulation S Investor is outside the United States, (3) the Selling Shareholder
is not acquiring the Consideration Securities for the account or benefit of any
U.S. Person, (4) it will not, during the six month period starting on the date
of such Selling Shareholder’s purchase and receipt of the Consideration
Securities, offer or sell any of the Consideration Securities (or create or
maintain any derivative position equivalent thereto) in the United States, to or
for the account or benefit of a U.S. Person other than in accordance with
Regulation S or pursuant to an effective registration statement under the
Securities Act or any available exemption therefrom and, in any case, in
accordance with applicable state securities laws and (5) it will, after the
expiration of such six month period, offer, sell, pledge or otherwise transfer
the Consideration Securities (or create or maintain any derivative position
equivalent thereto) only pursuant to an effective registration statement under
the Securities Act or any available exemption therefrom and, in any case, in
accordance with applicable state securities laws. Each Selling Shareholder has
confirmed on the signature page hereto whether such Selling Shareholder is a
Regulation D Investor and/or a Regulation S Investor, and such Selling
Shareholder represents and warrants that the information set forth on its
respective signature page is true and correct.

 

(c) Such Selling Shareholder understands that the Consideration Securities have
not been registered under the Securities Act and the Consideration Securities
are being issued in reliance upon a specific exemption therefrom, which
exemption depends upon, among other things, the accuracy of its representations
set forth herein. Moreover, such Selling Shareholder understands that Purchaser
is under no obligation to register the Consideration Securities with the SEC in
the United States, except as set forth in the Registration Rights Agreement.

 

21

 

 

(d) Such Selling Shareholder understands and agrees that the Consideration
Securities cannot be offered, resold or otherwise transferred except pursuant to
(i) an effective registration statement under the Securities Act covering such
offer, sale or transfer and such offer, sale or transfer is made in accordance
with such registration statement, or (ii) an available exemption from
registration, in which case such Selling Shareholder shall furnish Purchaser
with, if reasonably requested by Purchaser, a customary representation letter,
in form and substance reasonably satisfactory to Purchaser. Such Selling
Shareholder hereby covenants and agrees that he, she or it will not offer, sell
or otherwise transfer such Consideration Securities except in compliance with
this Section 3.7 and with Applicable Law. In order to prevent any transfer from
taking place in violation of this Agreement or Applicable Law, each Selling
Shareholder hereby agrees that Purchaser may cause a stop transfer order to be
placed with the Transfer Agent with respect to the Consideration Securities;
provided, however, that such stop order shall be immediately removed on the date
that such Consideration Securities no longer bear a restrictive legend in
accordance with Section 1.9(a) and/or any of the circumstances requiring the
removal of such restrictive legend as set forth in Section 1.9(b) have occurred
(regardless of whether Purchaser caused the removal of such legend in accordance
with its obligation pursuant to Section 1.9(b). Purchaser will not be required
to transfer on its books any Consideration Securities that has bee3.7n sold or
transferred in violation of any provision of this Agreement or Applicable Law.

 

(e) Each Selling Shareholder represents that such Selling Shareholder has
reviewed the Purchaser’s SEC Documents and that such Selling Shareholder has
such knowledge and experience in financial and business matters that such
Selling Shareholder is capable of utilizing the information set forth therein,
concerning Purchaser to evaluate the risk of investing in Purchaser. Each
Selling Shareholder has before the Closing hereunder, been afforded the
opportunity to review and is familiar with the SEC Documents and has based his
decision to invest solely on the information contained therein, and the
information contained within this Agreement and has not been furnished with any
other literature, prospectus or other information except as included in the SEC
Documents or this Agreement. Each Selling Shareholder has been given the
opportunity to ask questions about Purchaser and is satisfied that any
information about Purchaser have been answered to such Selling Shareholder’s
satisfaction. Each Selling Shareholder understands that no U.S. federal or state
agency has approved or disapproved, passed upon or endorsed the merits of the
transfer of such shares set forth within this Agreement or made any finding or
determination as to the fairness of such shares for investment. Without limiting
the foregoing, each Selling Shareholder further acknowledges and agrees that
none of Purchaser or any of its employees, affiliates, advisors, agents or other
representatives has made any representation or warranty concerning any
estimates, projections, forecasts, business plans or other forward-looking
information regarding Purchaser or its businesses and operations. Each Selling
Shareholder hereby acknowledges that such Selling Shareholder is taking full
responsibility for making their own evaluation and that such Selling Shareholder
will have no claim against Purchaser, any of its employees, affiliates,
advisors, agents or other representatives with respect thereto.

 

ARTICLE 4
Representations and Warranties of Purchaser

 

Purchaser represents and warrants to the Company as follows:

 

4.1 Organization and Standing. Purchaser is a corporation duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization. Purchaser is not in violation of any of the provisions of its
Articles of Incorporation or Bylaws.

 

4.2 Authority; Noncontravention.

 

(a) Purchaser has all requisite corporate power and authority to enter into this
Agreement and to consummate the transactions contemplated hereby. The execution
and delivery of this Agreement and the consummation of the transactions
contemplated hereby have been duly authorized by all necessary corporate action
on the part of Purchaser. This Agreement has been duly executed and delivered by
Purchaser and constitutes the valid and binding obligation of Purchaser
enforceable against Purchaser, in accordance with its terms, subject only to the
effect, if any, of (i) applicable bankruptcy and other similar laws affecting
the rights of creditors generally and (ii) rules of law governing specific
performance, injunctive relief and other equitable remedies.

 

22

 

 

(b) The execution and delivery of this Agreement by Purchaser do not, and the
consummation of the transactions contemplated hereby will not, conflict with, or
result in any violation of, or default under (with or without notice or lapse of
time, or both), or give rise to a right of termination, cancellation or
acceleration of any obligation or loss of a benefit under, or require any
consent, approval or waiver from any Person (A) pursuant to, (i) any provision
of the Articles of Incorporation or Bylaws of Purchaser, in each case as amended
to date, or (ii) any applicable Legal Requirement, (B) any Contract of Purchaser
or its Affiliates any Contract applicable to any of their respective material
properties or assets, or (C) any Legal Requirements applicable to Purchaser or
any of their respective material properties or assets, except where such
conflict, violation, default, termination, cancellation or acceleration,
individually or in the aggregate, would not be material to Purchaser’s ability
to consummate the Share Purchase or to perform its obligations under this
Agreement.

 

(c) No consent, approval, order or authorization of, or registration,
declaration or filing with, any Governmental Entity, is required by or with
respect to Purchaser in connection with the execution and delivery of this
Agreement or the consummation of the transactions contemplated hereby, except
for (i) such filings and notifications as may be required to be made by
Purchaser in connection with the Share Purchase and other Transactions under
applicable antitrust laws and the expiration or early termination of applicable
waiting periods under applicable antitrust laws, and (ii) such other consents,
authorizations, filings, approvals, notices and registrations which, if not
obtained or made, would not be material to Purchaser’s ability to consummate the
Share Purchase or other Transactions or to perform their respective obligations
under this Agreement and would not prevent, materially alter or delay any of the
transactions contemplated by this Agreement.

 

4.3 Issuance of Shares. The shares of Consideration Securities when issued by
Purchaser in accordance with the terms of this Agreement, assuming the accuracy
of the representations and warranties of the Company, the Selling Shareholders
contained in this Agreement, will be duly issued, fully paid and nonassessable,
free and clear of all preemptive or similar rights.

 

4.4 Capital Structure.

 

(a) The authorized capital stock of Purchaser consists of 975,000,000 shares of
Purchaser Common Stock and 20,000,000 shares of Purchaser Preferred Stock. As of
the Agreement Date and the Closing Date (prior to the Closing), (i) a total of
157,158,508 shares of Purchaser Common Stock and no shares of Purchaser
Preferred Stock are issued and outstanding and (ii) except as set forth on
Schedule 4.4 of the Purchaser Disclosure Letter there is no other issued and
outstanding capital stock or other securities of Purchaser and no outstanding
commitments or Contracts to issue any share capital or other securities of
Purchaser other than pursuant to the exercise of outstanding warrants to
purchase a total of 22,616,684 shares of Purchase Common Stock as of the
Agreement Date. Purchaser holds no treasury shares. Purchaser has delivered to
the Company a printout from its transfer agent showing the ownership of the
Purchaser Common Stock. All issued and outstanding Purchaser Common Stock duly
authorized, validly issued, fully paid and non-assessable and are free of any
preemptive rights, rights of first refusal or “put” or “call” rights created by
statute, the Articles of Incorporation or any Contract to which Purchaser is a
party or by which Purchaser is bound. There is no liability for dividends
accrued and unpaid by Purchaser. Except as set forth on Schedule 4.4 of the
Purchaser Disclosure Letter, Purchaser is not under any obligation to register
under any securities laws any Purchaser Common Stock or any other securities of
Purchaser, whether currently outstanding or that may subsequently be issued.

 



23

 

 

(b) Other than as set forth on Schedule 2.2(a) of the Purchaser Disclosure
Letter, as of the Agreement Date, no Person has any right to acquire any
Purchaser Stock or other rights to purchase Purchaser Stock or other securities
of Purchaser, from Purchaser.

 

(c) No bonds, debentures, notes or other indebtedness of Purchaser (i) granting
its holder the right to vote on any matters on which shareholders may vote (or
which is convertible into, or exchangeable for, securities having such right) or
(ii) the value of which is any way based upon or derived from capital or voting
stock of Purchaser, is issued or outstanding as of the Agreement Date
(collectively, “Purchaser Voting Debt”).

 

4.5 Financial Statements.

 

(a) Purchaser has filed with the U.S. Securities and Exchange Commission (the
“SEC”) its audited consolidated financial statements for each of its fiscal
years ending December 31, 2014, December 31, 2013 and December 31, 2012
(including, in each case, balance sheets, statements of operations and
statements of cash flows) (collectively, the “Purchaser Financial Statements”).
The Financial Statements (i) are derived from and in accordance with the books
and records of Purchaser, (ii) complied as to form with applicable accounting
requirements with respect thereto as of their respective dates, (iii) have been
prepared in accordance with GAAP applied on a consistent basis throughout the
periods indicated and consistent with each other, (iv) fairly and accurately
present the consolidated financial condition of Purchaser at the dates therein
indicated and the consolidated results of operations and cash flows of Purchaser
for the periods therein specified, and (v) are true, complete and correct.

 

(b) Purchaser has no Liabilities of any nature other than (i) those set forth or
adequately provided for in the balance sheet included in the Purchaser Financial
Statements as of December 31, 2014 (the “Purchaser Balance Sheet”), (ii) those
incurred in the conduct of Purchaser’s business since December 31, 2014 (the
“Purchaser Balance Sheet Date”) in accordance with Purchaser’s budget as
approved by the Purchaser Board of Directors, a copy of which has been made
available to Purchaser (the “Purchaser Budget”), and (iii) those incurred by
Purchaser in connection with the execution of this Agreement. Except for
Liabilities reflected in the Purchaser Financial Statements, Purchaser has no
off balance sheet Liability of any nature to, or any financial interest in, any
third party or entities, the purpose or effect of which is to defer, postpone,
reduce or otherwise avoid or adjust the recording of expenses incurred by
Purchaser. Without limiting the generality of the foregoing, Purchaser has never
guaranteed any debt or other obligation of any other Person. All reserves that
are set forth in or reflected in Purchaser Balance Sheet have been established
in accordance with GAAP consistently applied and are adequate.

 

4.6 Absence of Certain Changes. Since the Purchaser Balance Sheet Date,
Purchaser and its Affiliates have conducted their business only in the ordinary
course consistent with past practice and:

 

(a) there has not occurred a Material Adverse Effect on Purchaser,

 

(b) none of Purchaser or its Affiliates has not made or entered into any
Contract or letter of intent with respect to, or otherwise effected, any
acquisition, sale, license, disposition or transfer of any material asset of
Purchaser or such Affiliate,

 



24

 

 

(c) there has not occurred any change in accounting methods or practices
(including any change in depreciation or amortization policies or rates or
revenue recognition policies or establishment of reserves) by Purchaser or any
revaluation by Purchaser or any of its Affiliates of any of its assets,

 

(d) neither Purchaser nor any of its Affiliates has made any material Tax
election, prepared any Tax Returns in a manner which is materially inconsistent
with the past practices of Purchaser with respect to the treatment of items on
such Tax Returns, incurred any material liability for Taxes other than in the
ordinary course of business consistent with past practice, filed an amended Tax
Return or a claim for refund of Taxes with respect to the income, operations or
property of Purchaser, or settled any claim relating to Taxes,

 

(e) there has not occurred any declaration, setting aside, or payment of a
dividend or other distribution with respect to any securities of Purchaser, or
any direct or indirect redemption, purchase or other acquisition by Purchaser of
any of its securities, or any change in any rights, preferences, privileges or
restrictions of any of its outstanding securities,

 

(f) none of Purchaser or any of its Affiliates has entered into, amended,
renewed or terminated any Material Contract, and there has not occurred any
default or breach under any Material Contract to which Purchaser or any of its
Affiliates is a party or by which it is, or any of its assets and properties
are, bound,

 

(g) there has not occurred any amendment or change to the Articles of
Incorporation, By-Laws or other equivalent organizational or governing documents
of Purchaser or any of its Affiliates,

 

(h) there has not occurred any increase in or modification of the compensation
or benefits payable or to become payable by Purchaser or any of its Affiliates
to any of its directors, officers, employees or consultants, any adoption or
modification of any employee benefit plan or any new loans or advances or
extension of existing loans or advances to any such Persons (other than routine
expense advances to employees of Purchase or any Affiliate of Purchaser
consistent with past practice), and neither Purchaser nor any of its Affiliates
has entered into any Contract to grant or provide (nor has granted any)
severance, acceleration of vesting or other similar benefits to any such
Persons,

 

(i) there has not occurred the execution of any Contracts or the extension of
the term of any existing Contract with any Person in the employ or service of
Purchaser or any of its Affiliates,

 

(j) there has not occurred any change in title, office or position, or material
reduction in the responsibilities of, or change in identity with respect to the
management, supervisory or other key personnel of Purchaser or any of its
Affiliates, any termination of employment of any such employees, or any labor
dispute or claim of unfair labor practices involving Purchaser or any of its
Affiliates,

 

(k) None of Purchaser or any of its Affiliates has incurred, created or assumed
any Encumbrance (other than a Permitted Encumbrance) on any of its assets or
properties, any Liability for borrowed money or any Liability as guarantor or
surety with respect to the obligations of any other Person,

 

(l) there has been no material damage, destruction or loss, whether or not
covered by insurance, affecting the assets, properties or business of Purchaser
or any of its Affiliates,

 



25

 

 

(m) The Purchaser has not sold, disposed of, transferred or licensed to any
Person any rights to any Purchaser-Owned IP Rights,

 

(n) there has been no application by Purchaser or any of its Affiliates for or
receipt of a Government Grant, and

 

(o) there has not occurred any announcement of, any negotiation by or any entry
into any Contract by Purchaser or any of its Affiliates to do any of the things
described in the preceding clauses (a) through (n) (other than negotiations and
agreements with the Company, the Selling Shareholders and their representatives
regarding the transactions contemplated by this Agreement).

 

4.7 Litigation. There is no private or governmental action, suit, proceeding,
claim (including any claim for injury by participants in clinical studies),
mediation, arbitration or investigation pending before any Governmental Entity
(a “Legal Proceeding”), or threatened against Purchaser or any of its Affiliates
or any of their assets or properties or any of their directors, officers or
employees (in their capacities as such or relating to their employment, services
or relationship with Purchaser or such Affiliate), nor, to the knowledge of
Purchaser, is there any reasonable basis for any such action, suit, proceeding,
claim, mediation, arbitration or investigation, except as disclosed to Company.
There is no judgment, decree, injunction or order against Purchaser or any of
its Affiliates, any of their assets or properties, or, to the knowledge of
Purchaser, any of their respective directors, officers or employees (in their
capacities as such or relating to their employment, services or relationship
with Purchaser). To the knowledge of Purchaser, there is no reasonable basis for
any Person to assert a claim against Purchaser based upon Purchaser entering
into this Agreement or any of the other transactions or agreements contemplated
hereby. None of Purchaser or any of its Affiliates has any Legal Proceeding
pending against any other Person.

 

4.8 Restrictions on Business Activities. There is no Contract, judgment,
injunction, order or decree binding upon Purchaser or any of its Affiliates that
has or would reasonably be expected to have, whether before or after
consummation of the Share Purchase, the effect of prohibiting, restricting or
impairing any current or presently proposed business practice of Purchaser, any
acquisition of property by Purchaser or the conduct or operation of the Business
or limiting the freedom of Purchaser or any of its Affiliates to engage in any
line of business, to sell, license or otherwise distribute services or Purchaser
Product in any market or geographic area, or to compete with any Person.

 

4.9 Compliance with Laws; Governmental Permits.

 

(a) Each of Purchaser and its Affiliates has complied in all material respects
with, is not in violation of, and has not received any notices of violation with
respect to, any material Legal Requirement with respect to the conduct of its
business, or the ownership or operation of its business. No event has occurred,
and no condition or circumstance exists, that will (with or without notice or
lapse of time) constitute or result in a material violation by Purchaser or any
of its Affiliates of, or a failure on the part of Purchaser or any of its
Affiliates to comply with, any material Legal Requirement.

 

(b) Each Purchaser and its Affiliates has obtained each federal, state, county,
local or foreign governmental consent, license, permit, grant, or other
authorization of a Governmental Entity (i) pursuant to which Purchaser or such
Affiliate currently operates or holds any interest in any of its assets or
properties or (ii) that is required for the operation of the Purchaser’s
business or the holding of any such interest (all of the foregoing consents,
licenses, permits, grants, and other authorizations, collectively, the
“Purchaser Authorizations”), and all of Purchaser Authorizations are in full
force and effect, except if the failure to so obtain would not have a Material
Adverse Effect. None of Purchaser or any of its Affiliates has received any
notice or other communication from any Governmental Entity regarding (i) any
actual or possible violation of law or any Purchaser Authorization or any
failure to comply with any term or requirement of any Purchaser Authorization or
(ii) any actual or possible revocation, withdrawal, suspension, cancellation,
termination or modification of any Purchaser Authorization, and to the knowledge
of Purchaser, no such notice or other communication is forthcoming, other than
with respect to violations which would not have a Material Adverse Effect. Each
of Purchaser and its Affiliates has complied in all material respects with all
of the terms of the Purchaser Authorizations. None of the Purchaser
Authorizations will be terminated or impaired, or will become terminable, in
whole or in part, as a result of the consummation of the transactions
contemplated by this Agreement.

 

26

 

 

4.10 Title to, Condition and Sufficiency of Assets.

 

(a) Each of Purchaser and its Affiliates has good and valid title to, or valid
leasehold interests in, all of its properties, and interests in properties and
assets, real and personal, reflected on the Purchaser Balance Sheet or acquired
after Purchaser Balance Sheet Date (except properties and assets, or interests
in properties and assets, sold or otherwise disposed of since the Purchaser
Balance Sheet Date in the ordinary course of business consistent with past
practice or assets that are otherwise not material to its business), or, with
respect to leased properties and assets, valid leasehold interests in such
properties and assets that afford Purchaser valid leasehold possession of the
properties and assets that are the subject of such leases, in each case, free
and clear of all Encumbrances, except (i) Permitted Encumbrances incurred in the
ordinary course of business consistent with past practice for obligations not
past due, (ii) such imperfections of title and non-monetary Encumbrances as do
not and will not detract from or interfere with the use of the properties
subject thereto or affected thereby, or otherwise impair business operations
involving such properties, and (iii) liens securing indebtedness that is
reflected on the Purchaser Balance Sheet. The plant, property and equipment of
Purchaser that are used in the operations of their its businesses are (i) in
good operating condition and repair, subject to normal wear and tear and (ii)
not obsolete, dangerous or in need of renewal or replacement, except for renewal
or replacement in the ordinary course of business, consistent with past
practice. Schedule 4.10(a) of the Purchaser Disclosure Letter identifies each
parcel of real property leased by Purchaser. Purchaser has adequate rights of
ingress and egress into any real property used in the operation of their
respective businesses. None of Purchaser or its Affiliates owns any real
property.

 

(b) The assets owned by Purchaser (i) constitute all of the assets that are
necessary for Purchaser to conduct, operate and continue the business of
Purchaser as such business is currently conducted and as currently proposed to
be conducted by Purchaser and to sell and otherwise enjoy full rights to
exploitation of its assets, and (ii) constitute all of the assets that are used
in the business of Purchaser and its Affiliates as such business is currently
conducted, without (A) the need for Purchaser to acquire or license any other
asset, property or Intellectual Property, or (B) the breach or violation of any
Contract.

 

4.11 Intellectual Property Rights.

 

(a) Purchaser and its Affiliates (i) own or (ii) have the valid right or license
to all Purchaser IP Rights. The Purchaser IP Rights are sufficient for the
conduct of the business of Purchaser and its Affiliates as currently conducted
and as currently proposed to be conducted by Purchaser and its Affiliates.

 

(b) None of Purchaser or its Affiliates has transferred ownership of any
Intellectual Property that is or was Purchaser-Owned IP Rights, to any third
party, or knowingly permitted Purchaser’s rights in any Intellectual Property
that is or was Purchaser-Owned IP Rights to enter the public domain or, with
respect to any Intellectual Property for which Purchaser or any of its
Affiliates has submitted an application or obtained a registration, lapse (other
than through the expiration of registered Intellectual Property at the end of
its maximum statutory term).

 



27

 

 

(c) Purchaser and its Affiliates own and have good and exclusive title to each
item of Purchaser-Owned IP Rights and each item of Purchaser Registered
Intellectual Property, free and clear of any Encumbrances (other than Permitted
Encumbrances). The right, license and interest of Purchaser and its Affiliates
in and to all Third Party Intellectual Property Rights licensed by Purchaser or
an Affiliate from a third party are free and clear of all Encumbrances
(excluding restrictions contained in the applicable written license agreements
with such third parties and Permitted Encumbrances).

 

(d) Neither the execution and delivery or effectiveness of this Agreement nor
the performance of Purchaser’s obligations under this Agreement will cause the
forfeiture or termination of, or give rise to a right of forfeiture or
termination of, any Purchaser-Owned IP Right, or impair the right of Purchaser
and its Affiliates or acquiror to use, possess, sell or license any
Purchaser-Owned IP Right or portion thereof.

 

(e) Schedule 4.11(e) of the Purchaser Disclosure Letter sets forth a true,
correct and complete list as of the Agreement Date of all Purchaser Registered
Intellectual Property, including the owner(s) of each such item of Purchaser
Registered Intellectual Property and the jurisdictions in which each such item
of Intellectual Property has been issued or registered or in which any
application for such issuance and registration has been filed, or in which any
other filing or recordation has been made.

 

(f) There are no royalties, honoraria, fees or other payments payable by
Purchaser or any of its Affiliates to any Person (other than (i) one time,
lump-sum fees payable for end-user licenses to generally commercially available
software and (ii) salaries payable to employees, consultants and independent
contractors not contingent on or related to use of their work product) as a
result of the ownership, use, possession, license-in, license-out, sale,
marketing, advertising or disposition of any Purchaser IP Rights by Purchaser or
any of its Affiliates.

 

(g) To the knowledge of Purchaser, there is no unauthorized use, unauthorized
disclosure, infringement or misappropriation of any Purchaser-Owned IP Rights,
by any third party, including any employee or former employee of Purchaser or
any Affiliate. Neither Purchaser nor any Affiliate has brought any action, suit
or proceeding for infringement or misappropriation of any Intellectual Property
or breach of any Purchaser IP Rights Agreement. Neither Purchaser nor any of its
Affiliates has entered into any Contract granting any Person the right to bring
infringement, or misappropriation actions with respect to, or otherwise to
enforce rights with respect to, any of Purchaser-Owned IP Rights.

 

(h) Neither Purchaser nor any Affiliate has been sued in any suit, action or
proceeding (or received any written notice or, to the knowledge of Purchaser,
threat) which involves a claim of infringement or misappropriation of any Third
Party Intellectual Property Rights or which contests the validity, ownership or
right of Purchaser or any Affiliate to own or exercise any Intellectual Property
right and to Purchaser’s knowledge no grounds exist for any such suit, action or
proceeding. Neither Purchaser nor any Affiliate has received any written
communication that involves an offer to license or grant any other rights or
immunities under any Third Party Intellectual Property Rights.

 



28

 

 

(i) None of Purchaser or any Affiliates has a Liability for infringement or
misappropriation of Third Party Intellectual Property Rights or for unfair
competition or unfair trade practices under the laws of any jurisdiction. To the
knowledge of the Purchaser, the operation of the business of Purchaser and its
Affiliates as such business is currently conducted and as currently proposed to
be conducted by Purchaser and its Affiliates has not, does not and will not
infringe or misappropriate any Third Party Intellectual Property Rights and does
not constitute unfair competition or unfair trade practices under the laws of
any jurisdiction.

 

(j) Each of Purchaser and each Affiliate has secured from all Persons who
independently or jointly contributed to the conception, reduction to practice,
creation or development of any Purchaser-Owned IP Rights and Purchaser
Registered Intellectual Property unencumbered and unrestricted exclusive
ownership of, all such third party’s Intellectual Property in such contribution
that Purchaser or any Affiliate does not already own by operation of law and
such third party has not retained any rights or licenses with respect thereto.
Without limiting the foregoing, Purchaser and each Affiliate has obtained
proprietary information and invention disclosure and assignment agreements from
all current and former employees and consultants of Purchaser and each
Affiliate, waiving all moral rights (to the extent applicable), and waiving any
right or interest in and to any royalty or other remuneration provided by local
custom, administrative regulation, governmental statute or otherwise.

 

(k) No current or former employee, consultant or independent contractor of
Purchaser or any Affiliate: (i) is in violation of any term or covenant of any
Contract relating to employment, invention disclosure (including patent
disclosure), invention assignment, non-disclosure or any other Contract with any
other party by virtue of such employee’s, consultant’s or independent
contractor’s being employed by, or performing services for, Purchaser or any
Affiliate or using trade secrets or proprietary information of others without
permission; or (ii) has developed, created or discovered any Intellectual
Property for Purchaser or any Affiliate that is subject to any agreement under
which such employee, consultant or independent contractor has assigned or
otherwise granted to any third party any rights to any such Intellectual
Property.

 

(l) Purchaser has taken commercially reasonable steps to protect and preserve
the confidentiality of all confidential or non-public information included in
Purchaser IP Rights, including, but not limited to, trade secrets (“Confidential
Information”). All use, disclosure or appropriation of Confidential Information
owned by Purchaser by or to a third party has been pursuant to the terms of a
written Contract between Purchaser and such third party. All use, disclosure or
appropriation of Confidential Information by Purchaser not owned by Purchaser
has been pursuant to the terms of a written agreement between Purchaser and the
owner of such Confidential Information, or is otherwise lawful. All current and
former employees and consultants of Purchaser having access to Confidential
Information or proprietary information of any of their respective customers or
business partners have executed and delivered to Purchaser an agreement
regarding the protection of such Confidential Information or proprietary
information (in the case of proprietary information of Purchaser’s customers and
business partners, to the extent required by such customers and business
partners).

 

(m) Purchaser has complied with all applicable Legal Requirements and internal
privacy policies relating to the use, collection, storage, disclosure and
transfer of any personally identifiable information collected by Purchaser.
Purchaser has not received a complaint regarding Purchaser’s collection, use or
disclosure of personally identifiable information.

 

(n) No funding from any granting agency and no government funding, facilities of
a university, college, other educational institution or research center, or
funding from any Person was used in the creation or development of any
Purchaser-Owned IP Rights. No current or former employee, consultant or
independent contractor, who was involved in, or who contributed to, the creation
or development of any Purchaser-Owned IP Rights, has performed services for any
Governmental Entity, a university, college, or other educational institution, or
a research center, during a period of time during which such employee,
consultant or independent contractor was also performing services used in the
creation or development of the Purchaser-Owned IP Rights, or performed such
services prior to the period of time during which such employee, consultant or
independent contractor performed services for Purchaser such that a government,
university, college or other educational institution or research center is
entitled to notice or any other right or benefit in connection with any
Purchaser-Owned IP Rights. Neither Purchaser nor any of its Affiliates is party
to any contract, license or agreement with any Governmental Entity that grants
to such Governmental Entity any right or license with respect to any
Purchaser-Owned IP Rights.

 

29

 

 

4.12 Taxes.

 

(a) Each of Purchaser and its Affiliates has properly completed and filed all
material Tax Returns required to be filed by them and has paid all material
Taxes whether or not shown on any Tax Return. All Tax Returns are complete and
accurate in all material respects and have been prepared in compliance with all
applicable Legal Requirements. Purchaser has delivered to the Company correct
and complete copies of all Tax Returns, examination reports, and statements of
deficiencies assessed against or agreed to by Purchaser and its Affiliates.

 

(b) There is (i) no claim for Taxes being asserted against Purchaser that has
resulted in a lien against the property of Purchaser or its Affiliates other
than liens for Taxes not yet due and payable, (ii) no formal or informal audit
or pending audit of, administrative or judicial Tax proceedings, or Tax
controversy associated with, any Tax Return of Purchaser or its Affiliates being
conducted by a Tax Authority, (iii) no extension of any statute of limitations
on the assessment of any Taxes of the Purchaser and its Affiliates currently in
effect, (iv) no agreement to any extension of time for filing any Tax Return
which has not been filed and (v) no power of attorney granted by or with respect
to Purchaser or its Affiliates relating to Taxes that is currently in force.
Neither Purchaser nor any of its Affiliates has received from any Governmental
Entity any (i) notice, whether or not in written form, indicating an intent to
open an audit or other review with respect to Taxes, (ii) written request for
information related to Tax matters, or (iii) notice, whether or not in written
form, of deficiency or proposed adjustment for any amount of Tax.

 

(c) No claim has ever been made by any Governmental Entity in a jurisdiction
where Purchaser or any of its Affiliates does not file Tax Returns that
Purchaser is or may be subject to taxation by that jurisdiction.

 

(d) Purchaser and its Affiliates have timely reported, withheld and paid all
Taxes required to have been withheld and paid in connection with any amounts
paid or owing to any employee, independent contractor, equity interest holder,
or other third party.

 

(e) There is no limitation on the utilization by Purchaser and its Affiliates of
net operating losses, built-in losses, Tax credits, or similar items under any
other Legal Requirements in any jurisdiction.

 

30

 

 

4.13 Employee Benefit Plans and Employee Matters. The Company does not have any
Employee Programs other than the Company’s 2014 Equity Incentive Plan. For the
purposes of this Section 4.13, “Employee Program” means (A) all employee benefit
plans within the meaning of ERISA Section 3(3), including, but not limited to,
multiple employer welfare arrangements (within the meaning of ERISA Section
3(40)), plans to which more than one unaffiliated employer contributes and
employee benefit plans (such as foreign or excess benefit plans) which are not
subject to ERISA; and (B) all stock option plans, bonus or incentive award
plans, severance pay policies or agreements, deferred compensation agreements,
supplemental income arrangements, vacation plans, and all other employee benefit
plans, agreements, and arrangements not described in (A) above. In the case of
an Employee Program funded through an organization described in Code Section
501(c)(9), each reference to such Employee Program shall include a reference to
such organization;

 

4.14 Interested Party Transactions. None of the officers and directors of
Purchaser and, to the knowledge of Purchaser, none of the employees or
shareholders of Purchaser, nor any immediate family member of an officer,
director, employee or shareholder of Purchaser or any of its Affiliates, has any
direct or indirect ownership, participation, royalty or other interest in, or is
an officer, director, employee of or consultant or contractor for any firm,
partnership, entity or corporation that competes with, or does business with, or
has any contractual arrangement with, Purchaser or any of its Affiliates (except
with respect to any interest in less than 5% of the stock of any corporation
whose stock is publicly traded). None of said officers, directors, employees or
shareholders or any member of their immediate families, is a party to, or to the
knowledge of Purchaser, otherwise directly or indirectly interested in, any
Contract to which Purchaser or any of its Affiliates is a party or by which
Purchaser or any of its Affiliates or any of its assets or properties may be
bound or affected, except for normal compensation for services as an officer,
director or employee thereof. To the knowledge of Purchaser, none of said
officers, directors, employees, shareholders or immediate family members has any
interest in any property, real or personal, tangible or intangible (including
any Intellectual Property) that is used in, or that relates to, the business of
Purchaser and its Affiliates, except for the rights of shareholders under
applicable Legal Requirements.

 

4.15 Insurance. Purchaser maintains the policies of insurance and bonds set
forth in Schedule 2.14 of Purchaser Disclosure Letter, including all legally
required workers’ compensation insurance and errors and omissions, casualty,
fire and general liability insurance. Purchaser has provided to Purchaser
correct and complete copies of all such policies of insurance and bonds issued
at the request or for the benefit of Purchaser. There is no claim pending under
any of such policies or bonds as to which coverage has been questioned, denied
or disputed by the underwriters of such policies or bonds. All premiums due and
payable under all such policies and bonds have been timely paid and Purchaser is
otherwise in compliance with the terms of such policies and bonds. All such
policies and bonds remain in full force and effect, and Purchaser has no
knowledge of any threatened termination of, or material premium increase with
respect to, any of such policies.

 

4.16 Books and Records. Purchaser has provided to the Company or its counsel
correct and complete copies of each document that has been requested by the
Company or its counsel in connection with their legal and accounting review of
Purchaser (other than any such document that does not exist or is not in
Purchaser’s possession or subject to its control). The minute books of Purchaser
provided to the Company contain a complete and accurate summary of all meetings
of directors and stockholders or actions by written consent since the time of
incorporation of Purchaser through the date of this Agreement. The books,
records and accounts of Purchaser (i) are true, correct and complete in all
material respects, (ii) have been maintained in accordance with reasonable
business practices on a basis consistent with prior years, (iii) are stated in
reasonable detail and accurately and fairly reflect all of the transactions and
dispositions of the assets and properties of Purchaser, and (iv) accurately and
fairly reflect the basis for the Purchaser Financial Statements.

 

31

 

 

4.17 Material Contracts.

 

(a) Schedule 4.17 to the Purchaser Disclosure Letter, which identifies each
contract by applicable subsection(s), sets forth all of the following Contracts,
to which Purchaser or any of its Affiliates is a party or by which Purchaser or
any of its Affiliates or its assets may be bound (each, a “Material Contract”
and collectively, “Material Contracts”).

 

(i) all licenses, sublicenses and other Contracts pursuant to which Purchaser
has (A) granted any Person any right or interest in any Purchaser IP Rights, or
(B) agreed to any restriction on the right of Purchaser to use or enforce any
Purchaser-Owned IP Rights or pursuant to which Purchaser agrees to encumber,
transfer or sell rights in or with respect to any Purchaser-Owned IP Rights;

 

(ii) other than end-user licenses to generally commercially available software
that have an individual acquisition cost of $1,000 or less, all licenses,
sublicenses and other Contracts pursuant to which Purchaser acquired or is
authorized to exercise any rights in Intellectual Property;

 

(iii) any Contract limiting the freedom of Purchaser or any of its Affiliates to
engage or participate, or compete with any other Person, in any line of
business, market, therapeutic or geographic area, or to make use of any
Intellectual Property, or any Contract granting most favored nation pricing,
exclusive sales, distribution, marketing or other exclusive rights, rights of
refusal, rights of first negotiation or similar rights and/or terms to any
Person, or any Contract otherwise limiting the right of Purchaser or any of its
Affiliates to sell, distribute or manufacture any products or services or to
purchase or otherwise obtain any products or services;

 

(iv) any Contract providing for the development of any technology or
Intellectual Property, independently or jointly, by or for Purchaser or any
Affiliate;

 

(v) Contracts to which Purchaser and any current or former employees, officers,
directors of Purchaser or consultants or agent or independent contractors are
parties;

 

(vi) partnership or joint venture Contracts with any Person;

 

(vii) leases from or to any Person of any real or personal property;

 

(viii) Contracts under which Purchaser has created, incurred, assumed or
guaranteed (or may create, incur, assume or guarantee) Purchaser Debt or which
provides for the imposition of any Encumbrance on any of its assets, tangible or
intangible;

 

(ix) Contracts which restrict the ability of Purchaser or its Affiliates to
solicit for hire or to hire any Person;

 

(x) stock Contracts, asset Contracts or other acquisition or divestiture
Contracts entered into by Purchaser at any time since its inception;

 

(xi) Contracts with respect to the lending or investing of funds by Purchaser to
or in any Person;

 

(xii) collective bargaining Contracts with any labor union;

 

(xiii) settlement Contracts of any nature;

 

(xiv) Contracts relating to Government Grants

 

32

 

 

(xv) Contracts not otherwise required to be disclosed by this Section 4.17,
requiring payments after the date hereof to or by Purchaser of more than
$100,000 over the life of the Contract unless terminable by Purchaser or its
Affiliate on less than 10 days’ notice without payment or penalty; or

 

(xvi) Contracts which, individually or with all other Contracts with the same or
affiliated parties (whether or not required to be disclosed under any of the
other clauses of this Section 4.17), are material to Purchaser irrespective of
amount.

 

(b) Purchaser has delivered to Purchaser a true and complete copy of each
Material Contract (including all amendments thereto) required to be disclosed
under this Section 4.17. Neither Purchaser nor, to Purchaser’s knowledge, any
other party to any Material Contract, is in breach or violation of, or default
under, any of the Material Contracts and no event has occurred which, with
notice or lapse of time or both would constitute a breach, violation or default
thereof or permit termination or modification thereof or acceleration
thereunder, except for such breach, violation or default which would not have a
Material Adverse Effect. Purchaser has not waived any material rights under any
Material Contract. Each Material Contract is a valid agreement, binding, in full
force and effect and enforceable by Purchaser in accordance with its terms,
except in each case where enforceability may be limited by (i) bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium or similar Legal
Requirements affecting the enforcement of creditors’ rights and (ii) general
rules of equity.

 

4.18 Transaction Fees. Neither Purchaser nor any Affiliate of Purchaser is
obligated for the payment of any fees or expenses of any investment banker,
broker, advisor, finder or similar party in connection with the origin,
negotiation or execution of this Agreement or in connection with the Share
Purchase or any other transaction contemplated by this Agreement.

 

4.19 SEC Filings.

 

(a) Purchaser has timely filed or furnished all material forms, documents and
reports required to be filed or furnished prior to the date of this Agreement by
it with the SEC since its registration under Section 12(g) of the Exchange Act
(the “Purchaser SEC Documents”) (all of which Purchaser SEC Documents were as of
the date of their respective filing date, true and correct in all material
respects).

 

(b) Each Purchaser SEC Document (including, without limitation, any financial
statements or schedules included or incorporated by reference therein), based on
the Company’s knowledge, (A) as of the time it was filed, complied in all
material respects with the requirements of the Securities Act and the Exchange
Act, as applicable, and (B) did not, at the time it was filed, contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements made therein, in
the light of the circumstances under which they were made, not misleading. The
appropriate officers of Purchaser have made the certifications required by the
Exchange Act, and Purchaser has complied in all material respects with, the
Sarbanes-Oxley Act of 2002, as applicable to it.

 

(c) Except as disclosed in the Purchaser SEC Documents, the Purchaser maintains
adequate disclosure controls and procedures designed to provide reasonable
assurance that material information required to be disclosed in the reports that
Purchaser files or submit pursuant to the Exchange Act is recorded, processed,
summarized, and reported within the time periods specified in the SEC’s rules
and forms and that such information is accumulated and communicated to
Purchaser’s management, including its chief executive officer and chief
financial officer to allow timely decisions regarding required disclosure.
Except as disclosed in the Purchaser SEC Documents, there are no (i) significant
deficiencies or material weaknesses in the design or operation of internal
control over financial reporting which are reasonably likely to adversely affect
in any material respect Purchaser’s ability to record, process, summarize and
report financial information and (ii) fraud, or allegation of fraud, whether or
not material, that involves management or other employees who have a significant
role in Purchaser’s internal control over financial reporting.

 

33

 

 

(d) Purchaser maintains a system of internal accounting controls designed to
provide reasonable assurance that: (i) transactions are executed in accordance
with management’s general or specific authorizations; (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain asset accountability; (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. Except as disclosed in the Purchaser SEC Documents,
as of the date hereof, Purchaser is not aware of any material deficiencies with
respect to its internal control over financial reporting.

 

4.20 Private Placement; Securities Law.

 

(a) Assuming the accuracy of the Purchasers’ representations and warranties set
forth this Agreement and the accuracy of the information disclosed in the
Investor Questionnaires provided by the Purchasers, no registration under the
Securities Act is required for the offer and sale of the Securities by the
Company to the Purchasers. The issuance and sale of the Securities does not
contravene the rules and regulations of the Principal Trading Market.

 

(b) Purchaser has a class of securities registered pursuant to Section 12(g) of
the Exchange Act.

 

(c) Purchaser has filed all the material required to be filed pursuant to
Section 13(a) of the Exchange Act for a period of at least twelve months
preceding the date of this Agreement.

 

ARTICLE 5
Conduct Prior to the Closing

 

5.1 Conduct of Business of the Company and Purchaser. During the period from the
Agreement Date and continuing until the earlier of the termination of this
Agreement and the Closing:

 

(a) each of the Company and Purchaser shall conduct its business solely in the
usual, regular and ordinary course in substantially the same manner as
heretofore conducted (except to the extent expressly provided otherwise in this
Agreement or, with respect to the Company, as consented to in writing by
Purchaser and, with respect to Purchaser, as consented to in writing by the
Company) and in compliance with all applicable Legal Requirements;

 

(b) except as otherwise agreed between the Company and Purchaser, each of the
Company and Purchaser shall (A) pay all of its debts and Taxes when due, subject
to good faith disputes over such debts or Taxes, (B) pay or perform its other
obligations when due, (C) use commercially reasonable efforts consistent with
past practice and policies to collect accounts receivable when due and not
extend credit outside of the ordinary course of business consistent with past
practices, and (D) use its commercially reasonable efforts consistent with past
practice and policies to preserve intact its present business organizations,
keep available the services of its present officers and key employees and
preserve its relationships with suppliers, licensors, licensees, and others
having business dealings with it, to the end that its goodwill and ongoing
businesses shall be unimpaired at the Closing;

 

34

 

 

(c) the Company shall promptly notify Purchaser, and Purchaser shall promptly
notify Company, of any change, occurrence or event not in the ordinary course of
its business, or of any change, occurrence or event which, individually or in
the aggregate with any other changes, occurrences and events, would reasonably
be expected to be materially adverse to the Company or Purchaser, as applicable,
taken together or cause any of the conditions to closing set forth in ARTICLE 7
not to be satisfied;

 

(d) each of the Company and Purchaser shall assure that each of its Contracts
(other than with Purchaser or the Company, as applicable) entered into after the
Agreement Date will not require the procurement of any consent, waiver or
novation or provide for any change in the obligations of any party in connection
with, or terminate as a result of the consummation of, the Share Purchase or
other Transactions, and shall give reasonable advance notice to Purchaser or the
Company, as applicable, prior to allowing any Material Contract or right
thereunder to lapse or terminate by its terms; and

 

(e) each of the Company and Purchaser shall maintain each of its leased premises
in accordance with the terms of the applicable lease.

 

5.2 Restrictions on Conduct of Business of the Company and Purchaser. Without
limiting the generality or effect of the provisions of Section 5.1, except as
set forth on Schedule 5.2 of the Company Disclosure Letter, during the period
from the Agreement Date and continuing until the earlier of the termination of
this Agreement and the Closing, neither the Company nor Purchaser shall do,
cause or permit any of the following (except to the extent expressly provided
otherwise in this Agreement or as consented to in writing by Purchaser with
respect to the Company and the Company with respect to Purchaser):

 

(a) Charter Documents. Other than Purchaser’s filing the Certificate of
Designations with the State of Nevada and amending the By-Laws of the Purchaser
in accordance with Section 6.8, cause or permit any amendments to its Articles
of Association, Articles of Incorporation, By-Laws or equivalent organizational
or governing documents;

 

(b) Dividends; Changes in Share Capital or Capital Stock. Declare or pay any
dividends on or make any other distributions (whether in cash, stock or
property) in respect of any of its share capital or capital stock, or split,
combine or reclassify any of its share capital or capital stock or issue or
authorize the issuance of any other securities in respect of, in lieu of or in
substitution for share capital, or repurchase or otherwise acquire, directly or
indirectly, any shares capital except from former employees, non-employee
directors and consultants in accordance with agreements providing for the
repurchase of shares in connection with any termination of service;

 

(c) Material Contracts. Enter into any Contract that would constitute a Material
Contract, other material Contract or a Contract requiring a novation or consent
in connection with the Share Purchase, or violate, terminate, amend, or
otherwise modify (including by entering into a new Contract with such party or
otherwise) or waive any of the terms of any of its Material Contracts;

 



35

 

 

(d) Issuance of Securities. Issue, deliver or sell or authorize or propose the
issuance, delivery or sale of, or purchase or propose the purchase of, in the
case of the Company, any Company Voting Debt or any Company Shares or securities
convertible into, or subscriptions, rights, warrants or options to acquire, or
other Contracts of any character obligating it to issue any such shares or other
convertible securities, other than the issuance of Company Shares pursuant to
the exercise of Company Options that are outstanding as of the Agreement Date
and, in the case of Purchaser, and Purchaser Common Stock or securities
convertible into, or subscriptions, rights, warrants or options to acquire, or
other Contracts of any character obligating it to issue any such shares or other
convertible securities; provided however that this section shall not apply to
the issuance of Purchaser Common Stock issuable upon the exercise of currently
outstanding warrants.

 

(e) Employees; Consultants; Independent Contractors. (i) Hire any additional
officers or other employees, or any consultants or independent contractors, (ii)
terminate the employment, change the title, office or position, or materially
reduce the responsibilities of any management, supervisory or other key
personnel of the Company or Purchaser, as applicable, (iii) enter into, amend or
extend the term of any employment or consulting agreement with any officer,
employee, consultant or independent contractor, or (iv) enter into any Contract
with a labor union or collective bargaining agreement (unless required by
applicable Legal Requirements);

 

(f) Loans and Investments. Make any loans or advances (other than routine
expense advances to employees of the Company consistent with past practice) to,
or any investments in or capital contributions to, any Person, or forgive or
discharge (in excess of $50,000) in whole or in part any outstanding loans or
advances, or prepay any indebtedness for borrowed money;

 

(g) Intellectual Property. Transfer or license from any Person any rights to any
Intellectual Property, or transfer or license to any Person any rights to any
Company Intellectual Property or Purchaser Intellectual Property;

 

(h) Patents. Take any action regarding a patent, patent application or other
Intellectual Property right, other than filing continuations for existing patent
applications or completing or renewing registrations of existing patents, domain
names, trademarks or service marks in the ordinary course of business;

 

(i) Exclusive Rights and Most Favored Party Provisions. Enter into or amend any
agreement pursuant to which any other party is granted exclusive rights or “most
favored party” rights of any type or scope with respect to the Company Product
or a Purchaser Product, technology, Intellectual Property or business, or
containing any non-competition covenants or other restrictions relating to
Company’s or Purchaser’s business activities;

 

(j) Dispositions. Sell, lease, license or otherwise dispose of any of its
properties or assets;

 

(k) Indebtedness. Incur any indebtedness for borrowed money or guarantee any
such indebtedness;

 

(l) Leases. Enter into any operating lease requiring an annual payment in excess
of $100,000;

 

(m) Payment of Obligations. Pay, discharge or satisfy, in excess of $50,000 (i)
any Liability to any Person who is an officer, director or shareholder of the
Company or Purchaser (other than compensation due for services as an officer or
director), or (ii) any claim or Liability arising otherwise than in the ordinary
course of business, other than the payment, discharge or satisfaction of
Liabilities reflected or reserved against in the Financial Statements, or defer
payment of any accounts payable other than in the ordinary course of business
consistent with past practice, or give any discount, accommodation or other
concession other than in the ordinary course of business consistent with past
practice, in order to accelerate or induce the collection of any receivable;

 

36

 

 

(n) Termination or Waiver. Cancel, release or waive any claims or rights held by
it;

 

(o) Employee Benefit Plans; Pay Increases. Adopt or amend any employee or
compensation benefit plan, including any stock issuance or stock option plan, or
amend any compensation, benefit, entitlement, grant or award provided or made
under any such plan, except in each case as required under applicable Legal
Requirements, materially amend any deferred compensation plan, pay any special
bonus or special remuneration to any employee or non-employee director or
consultant or increase the salaries, wage rates or fees of its employees or
consultants (other than pursuant to preexisting plans, policies or Contracts
which have been disclosed to Purchaser or the Company, as applicable, and are
set forth on Schedule 5.2(o) of the Company Disclosure Letter or included in the
Purchaser SEC Filings);

 

(p) Acquisitions. Acquire or agree to acquire by merging or consolidating with,
or by purchasing a substantial portion of the assets of, or by any other manner,
any business or any corporation, partnership, association or other business
organization or division thereof, or otherwise acquire or agree to acquire any
assets which are material, individually or in the aggregate, to its business, or
enter into any Contract with respect to a joint venture, strategic alliance or
partnership;

 

(q) Taxes. Make or change any election in respect of Taxes, adopt or change any
accounting method in respect of Taxes, file any federal, state, or foreign
income Tax Return or any other material Tax Return, file any amendment to a
federal, state, or foreign income Tax Return or any other material Tax Return,
enter into any Tax sharing or similar agreement or closing agreement, settle any
claim or assessment in respect of Taxes, or consent to any extension or waiver
of the limitation period applicable to any claim or assessment in respect of
Taxes or take any other similar action relating to the filing of any Tax Return
or the payment of any Tax, if such election, adoption or other action would have
the effect of increasing the Tax liability of the Company or Purchaser for any
period ending after the Closing Date or decreasing any Tax attribute of the
Company existing on the Closing Date, or apply for or receive a Tax ruling from
the ITA on its behalf of the Company, or any shareholder of the Company, other
than as expressly provided in this Agreement;

 

(r) Accounting. Change accounting methods or practices (including any change in
depreciation or amortization policies) or revalue any of its assets (including
writing down the value of inventory or writing off notes or accounts receivable
otherwise than in the ordinary course of business);

 

(s) Interested Party Transactions. Enter into any Contract in which any officer,
director, employee, agent or shareholder of the Company or Purchaser (or any
member of their immediate families) has an interest under circumstances that, if
entered immediately prior to the Agreement Date, would require that such
Contract be listed on Schedule 2.16 of the Company Disclosure Letter or Schedule
4.14 of the Purchaser Disclosure Letter;

 

(t) Government Grants. Apply for or receive a Government Grant;

 

(u) Other. Take or agree in writing or otherwise to take, any of the actions
described in clauses (a) through (t) in this Section 5.2, or any action which
would reasonably be expected to make any of the Company’s representations or
warranties contained in this Agreement untrue or incorrect (such that the
condition set forth in the first sentence of Section 7.3(a) would not be
satisfied) or prevent the Company from performing or cause the Company not to
perform one or more covenants required hereunder to be performed by the Company
(such that the condition set forth in the second sentence of Section 7.3(a)
would not be satisfied).

 

37

 

 

ARTICLE 6
Additional Agreements

 

6.1 No Solicitation.

 

 

(a) From the date of this Agreement until the earlier of the Closing Date or the
termination of this Agreement in accordance with its terms, each Selling
Shareholder, the Company and the Purchaser shall not, and shall cause each of
its respective Representatives not to, directly or indirectly: (i) solicit,
initiate, facilitate, support, seek, induce, entertain or encourage, or take any
action to solicit, initiate, facilitate, support, seek, induce, or encourage any
inquiries, announcements or communications relating to, or the making of any
submission, proposal or offer that constitutes, or that would reasonably be
expected to lead to, an Acquisition Proposal; (ii) enter into, participate in,
maintain or continue any discussions or negotiations relating to, any
Acquisition Proposal with any Person other than each other; (iii) furnish to any
Person other than to each other any information that is reasonably expected to
be used for the purposes of formulating any inquiry, expression of interest,
proposal or offer relating to an Acquisition Proposal or take any other action
regarding any inquiry, expression of interest, proposal or offer that
constitutes, or would reasonably be expected to lead to, an Acquisition
Proposal; (iv) accept any Acquisition Proposal or enter into any agreement,
arrangement or understanding (whether written or oral) providing for the
consummation of any transaction contemplated by any Acquisition Proposal or
otherwise relating to any Acquisition Proposal; or (v) submit any Acquisition
Proposal or any matter related thereto to the vote of their shareholders. Each
Selling Shareholder, the Company and the Purchaser, shall, and shall cause each
of its respective Representatives to, immediately cease and cause to be
terminated any and all existing activities, discussions or negotiations with any
Persons conducted prior to or on the date of this Agreement with respect to any
Acquisition Proposal, and shall promptly (and in any event within 24 hours)
provide Purchaser or the Company, as applicable, with: (i) a written description
of any expression of interest, inquiry, proposal or offer relating to a an
Acquisition Proposal that is received by them from any Person, including in such
description the identity of the Person from which such expression of interest,
inquiry, proposal or offer was received (the “Other Interested Party”); and (ii)
a copy of each written communication and a complete summary of each other
communication transmitted on behalf of the Other Interested Party or any of the
Other Interested Party’s Representatives to any of them or transmitted on behalf
of any of them to the Other Interested Party or any of the Other Interested
Party’s Representatives.

 

“Acquisition Proposal” shall mean, with respect to the Company or Purchaser, any
agreement, offer, proposal or bona fide indication of interest (other than this
Agreement or any other offer, proposal or indication of interest by the Company
or Purchaser), or any public announcement of intention to enter into any such
agreement or of (or intention to make) any offer, proposal or bona fide
indication of interest, relating to, or involving: (A) any acquisition or
purchase from the Company or Purchaser, or from the shareholders of the Company
or Purchaser, by any Person or Group (as defined below) of more than a 10%
interest in the total outstanding voting securities of the Company or Purchaser
or any tender offer or exchange offer that if consummated would result in any
Person or Group beneficially owning 10% or more of the total outstanding voting
securities of the Company or Purchaser or any merger, consolidation, business
combination or similar transaction involving the Company; (B) any sale, lease,
mortgage, pledge, exchange, transfer, license (other than in the ordinary course
of business consistent with past practice), acquisition, or disposition of more
than 10% of the assets of the Company or Purchaser in any single transaction or
series of related transactions; (C) any recapitalization or other significant
corporate reorganization of the Company or Purchaser, or any extraordinary
dividend, whether of cash or other property; or (D) any other transaction
outside of the ordinary course of the Company’s or Purchaser’s business
consistent with past practice, the consummation of which would reasonably be
expected to materially impede, interfere with, prevent or delay the Share
Purchase or other Transactions.

 

38

 

 

6.2 Confidentiality; Public Disclosure.

 

(a) The parties hereto acknowledge that Purchaser and the Company have
previously executed a Mutual Nondisclosure Agreement, dated as of December 13,
2014 (the “Confidentiality Agreement”) which shall continue in full force and
effect in accordance with its terms. The Selling Shareholders hereby agree to be
bound by the terms and conditions of the Confidentiality Agreement to the same
extent as though the Selling Shareholders were a party thereto. With respect to
the Selling Shareholders, as used in the Confidentiality Agreement the term
“Information” shall include information relating to the Share Purchase or this
Agreement received by the Selling Shareholders after the Closing or relating to
the period after the Closing.

 

(b) The Company shall not, and the Company shall cause each Company
Representative not to, and Purchaser shall not, and shall cause each Purchaser
Representative not to, directly or indirectly, issue any press release or other
public statement relating to the terms of this Agreement or the transactions
contemplated hereby, without the prior written approval of the other party,
unless required by law and except as reasonably necessary for the Company or
Purchaser, as the case may be, to obtain the consents and approvals of third
parties contemplated by this Agreement; provided, that if either the Company,
the Selling Shareholders or Purchaser is required by law to make any such
disclosure, Purchaser must first provide to the Company and the Company or the
Selling Shareholder must first provide to Purchaser the content of the proposed
disclosure reasonably in advance of the proposed disclosure, the reasons that
such disclosure is required by law and the time and place that the disclosure
will be made and a right to comment thereon.

 

6.3 Regulatory Approvals.

 

(a) The Company shall, promptly execute and file, or join in the execution and
filing of, any application, notification (including any notification or
provision of information, if any, that may be required under applicable
antitrust laws) or other document that may be necessary in order to obtain the
authorization, approval or consent of any Governmental Entity, whether federal,
state, local or foreign, which may be reasonably required, or which Purchaser
may reasonably request, in connection with the consummation of the Share
Purchase and the other transactions contemplated by this Agreement. The Company
shall use commercially reasonable efforts to obtain, and to cooperate with
Purchaser to promptly obtain, all such authorizations, approvals and consents
and shall pay any associated filing fees payable by the Company with respect to
such authorizations, approvals and consents. The Company shall promptly inform
Purchaser of any material communication between the Company and any Governmental
Entity regarding any of the transactions contemplated hereby. If the Company or
any affiliate of the Company receives any formal or informal request for
supplemental information or documentary material from any Governmental Entity
with respect to the transactions contemplated hereby, then the Company shall
make, or cause to be made, as soon as reasonably practicable, a response in
compliance with such request. The Company shall direct, in its sole discretion,
the making of such response, but shall consider in good faith the views of
Purchaser.

 

39

 

 

(b) Purchaser shall promptly execute and file, or join in the execution and
filing of, any application, notification (including any notification or
provision of information, if any, that may be required under applicable
antitrust laws) or other document that may be necessary in order to obtain the
authorization, approval or consent of any Governmental Entity, whether foreign,
federal, state, local or municipal, which may be reasonably required in
connection with the consummation of the Share Purchase and the other
transactions contemplated by this Agreement. Purchaser shall use commercially
reasonable efforts to obtain all such authorizations, approvals and consents and
shall pay any associated filing fees payable by Purchaser with respect to such
authorizations, approvals and consents. Purchaser shall promptly inform the
Company of any material communication between Purchaser and any Governmental
Entity regarding any of the transactions contemplated hereby. If Purchaser or
any affiliate of Purchaser receives any formal or informal request for
supplemental information or documentary material from any Governmental Entity
with respect to the transactions contemplated hereby, then Purchaser shall make,
or cause to be made, as soon as reasonably practicable, a response in compliance
with such request. Purchaser shall direct, in its sole discretion, the making of
such response, but shall consider in good faith the views of the Company.
Purchaser shall deliver to the Company for purpose of filing with the OCS, a
signed undertaking in standard form with respect to its commitment to comply
with the OCS related Laws, which shall be conditioned upon consummation of the
transaction contemplated hereby.

 

6.4 Reasonable Efforts. Subject to the limitations set forth in Section 6.3,
each of the parties hereto agrees to use its commercially reasonable efforts,
and to cooperate with each other party hereto, to take, or cause to be taken,
all actions, and to do, or cause to be done, all things necessary, appropriate
or desirable to consummate and make effective, in the most expeditious manner
practicable, the Share Purchase and the other transactions contemplated hereby,
including the satisfaction of the respective conditions set forth in ARTICLE 7,
and including to execute and deliver such other instruments and do and perform
such other acts and things as may be necessary or reasonably desirable for
effecting completely the consummation of the Share Purchase and the other
transactions contemplated hereby.

 

6.5 [Reserved].

 

6.6 Litigation. Each of the Company and Purchaser will (i) notify the other
party in writing promptly after learning of any Legal Proceeding initiated by or
against it, or known by the Company or Purchaser to be threatened against such
party or any of its directors, officers, employees or shareholders in their
capacity as such (a “New Litigation Claim”), (ii) notify the other party of
ongoing material developments in any New Litigation Claim and (iii) consult in
good faith with the other party regarding the conduct of the defense of any New
Litigation Claim.

 

6.7 Access to Information.

 

(a) During the period commencing on the date hereof and continuing until the
earlier of the termination of this Agreement and the Closing, the Company shall
afford Purchaser and its accountants, counsel and other representatives, and
Purchaser shall afford the Company and its accountants, counsel and other
representatives, reasonable access during business hours to (A) all of its
properties, books, Contracts and records and (B) all other information
concerning its business, properties and personnel as the other party may
reasonably request.

 

(b) No information or knowledge obtained by the Company or Purchaser during the
pendency of the transactions contemplated by this Agreement in any investigation
pursuant to this Section 6.7 shall affect or be deemed to modify any
representation, warranty, covenant, condition or obligation under this
Agreement.

 

40

 

 

6.8 Certificate of Designations and By-Law. Prior to the Closing Date, the
Purchaser shall file the Certificate of Designations for Series A Preferred
Stock, in the form attached as Exhibit E (the “Certificate of Designations”),
with the State of Nevada and shall amend its By-Laws in the form attached hereto
as Exhibit F.

 

6.9 Spreadsheet. The Company shall prepare and deliver to Purchaser, a draft of
the Spreadsheet not later than five Business Days prior to the Closing Date.
Without limiting the generality or effect of the foregoing or the provisions of
Section 6.8(a), Company shall provide to Purchaser, promptly after Purchaser’s
request, copies of the documents or instruments evidencing the amounts set forth
on any such draft or final certificate. The Company shall prepare and deliver to
Purchaser, at or prior to the Closing, a spreadsheet (the “Spreadsheet”) in the
form provided by Purchaser prior to the Closing, reasonably acceptable to
Purchaser, which spreadsheet shall be dated as of the Closing Date and shall set
forth all of the following information (in addition to the other required data
and information specified therein), as of the Closing Date and immediately prior
to the Closing: (a) the name of the Selling Shareholders and Company Option
holders as of the Agreement Date and their respective addresses and where
available, taxpayer identification numbers; (b) the number of Company Shares
held by, or subject to the Company Options held by, such Persons and, in the
case of outstanding shares, the respective certificate numbers; and (d) the
calculation of the number of Purchaser Securities to be delivered to each
Selling Shareholder (including whether and to what extent such Purchaser Shares
will consist of Purchaser Common Stock and Purchaser Series A Preferred Stock)
and the number of shares of Purchaser Common Stock to be delivered to each
Company Option holder. The Spreadsheet calculations shall account for the
Company Series B Preferred Shares held by the Purchaser as set forth as follows
or as otherwise mutually agreed to:

 

Adjusted Purchaser Securities = [image_002.jpg]

 

A = The Purchaser Securities less the Purchaser Securities issuable to the
Purchaser.

 

B = The sum of (i) the total shares of Purchaser Common Stock and portion of the
warrants as set forth in the Spreadsheet, and (ii) the Purchaser Securities.

 

C = B (as set forth above) less the Purchaser Securities issuable to the
Purchaser.

 

6.10 Expenses. Whether or not the Share Purchase is consummated, all costs and
expenses incurred in connection with this Agreement and the transactions
contemplated hereby shall be paid by the party incurring such expense.

 

Financial Statements. Prior to closing the Company shall provide the Purchaser
with unaudited consolidated financial statements for its fiscal quarters ended
June 30, 2015 and June 30, 2014 (including, in each case, balance sheets,
statements of operations and statements of cash flows) (collectively, the
“Updated Company Unaudited Financial Statements”). The Updated Company Unaudited
Financial Statements will (i) be derived from and in accordance with the books
and records of the Company, (ii) comply as to form with applicable accounting
requirements with respect thereto as of their respective dates, (iii) have been
prepared in accordance with GAAP, subject to audit adjustments, (iv) fairly and
accurately present the consolidated financial condition of the Company at the
dates therein indicated and the consolidated results of operations and cash
flows of the Company for the periods therein specified, and (v) be true,
complete and correct.

 

6.12 Corporate Matters. The Company shall at the Closing, deliver to Purchaser
the minute books containing the records of all proceedings, consents, actions
and meetings of the Company Board of Directors, committees of the Company Board
of Directors and shareholders of the Company and the share registries, journals
and other records reflecting all share issuances and transfers.

 

41

 

 

6.13 Tax Matters.

 

(a) Each of Purchaser, the Selling Shareholders and the Company shall cooperate
fully, as and to the extent reasonably requested by the other party, in
connection with the filing of Tax Returns and any audit, litigation or other
proceeding with respect to Taxes. Such cooperation shall include the retention
and (upon the other party’s request) the provision of records and information
reasonably relevant to any such audit, litigation, or other proceeding and
making employees available on a mutually convenient basis to provide additional
information and explanation of any material provided hereunder. Purchaser, the
Selling Shareholders and the Company agree to retain all books and records with
respect to Tax matters pertinent to the Company relating to any Taxable period
beginning before the Closing Date until expiration of the statute of limitations
of the respective Taxable periods, and to abide by all record retention
agreements entered into with any Taxing Authority.]

 

6.14 Tax Rulings. As soon as practicable following execution of this Agreement,
the Company will file with the ITA applications for the following rulings.

 

(a) A ruling confirming that (A) the replacement of the Company Options granted
in accordance with Section 102 of the ITO with shares of Purchaser Common Stock
in accordance with Section 1.6 above will not result in a requirement for an
immediate Israeli Tax payment and that the Israeli taxation will be deferred
until the sale of the shares of Purchaser Common Stock and (B) the “lock-up
period” under any “Section 102 Plan” will continue to run and will not be
restarted as a result of the replacement of the Company Options with Purchaser
Common Stock (the “Israeli Option Tax Ruling”).

 

(ii) A ruling permitting each Selling Shareholder who elects to become a party
to such tax pre-ruling (the “Electing Holder”), to defer the payment of any
applicable Israeli Tax with respect to any Consideration Securities that such
Electing Holder will receive pursuant to this Agreement until the “Day of Sale”
(as defined in Section 104H of the Tax Ordinance), of such Consideration
Securities by such Electing Holder (the “Israeli 104H Tax Ruling”).

 

(b) The Company shall, and shall instruct its Representatives to, cooperate with
Purchaser and its Israeli counsel, Representatives with respect to the
application by the Company for the Israeli Option Tax Ruling and in the
preparation of any written or oral submissions that may be necessary, proper or
advisable to obtain such ruling. Subject to the terms and conditions hereof, the
parties shall use commercially reasonable efforts to promptly take, or cause to
be taken, all action and to do, or cause to be done, all things necessary,
proper or advisable under Applicable Law to obtain the Israeli Option Tax
Ruling, as promptly as practicable.

 

6.15 Registration Statement on Form S-8. Within nine months after the Closing
Date, Purchaser shall prepare and file with the SEC a Registration Statement on
Form S-8 to register the Assumed Options and Purchaser Common Stock issuable
upon exercise of the Assumed Options, and pay all expenses incident thereto.

 

6.16 Directors and Officers of Purchaser after Closing. Purchaser shall take all
necessary action so that, immediately following the Closing, the directors and
officers of the Purchaser shall be as set forth on Schedule 6.16 of the Company
Disclosure Letter.

 

6.17 No Shorting. Selling Shareholders may not, directly or indirectly engage in
a short sale (as defined in 17 CFR 242.200) in any Purchaser Common Stock or
enter into hedging or similar transactions with the Purchaser Common Stock.

 

6.18 Stock Incentive Plan. Prior to the Closing Date, the Company shall adopt an
Incentive Compensation Plan, in the form attached hereto as Exhibit G, which
shall supersede any previous incentive plan of Purchaser and provide for an
aggregate number of shares of Purchaser Common Stock available for grant
thereunder equal to 15% of the fully diluted capital stock of Purchaser
immediately following the Closing.

 

42

 

 

6.19 D&O Insurance.

 

(a) Purchaser shall provide to the Company’s current directors and “Office
Holders” (as such term is defined under the Companies Law) an insurance policy
having the same terms as the terms of the insurance currently provided by
Purchaser to its directors and executive officers, for a period of not less than
seven (7) years after the respective Closings.

 

(b) On or prior to the Closing, Purchaser shall obtain directors and officers
insurance with a coverage amount not less than $10,000,000 (the “D&O
Insurance”).

 

ARTICLE 7
Conditions to the Share Purchase

 

7.1 Conditions to Obligations of Each Party to Effect the Share Purchase. The
respective obligations of each party hereto to consummate the transactions
contemplated hereby shall be subject to the satisfaction at or prior to the
Closing of each of the following conditions:

 

(a) Illegality. No temporary restraining order, preliminary or permanent
injunction or other order issued by any court of competent jurisdiction or other
legal or regulatory restraint or prohibition preventing the consummation of the
Share Purchase shall be in effect, nor shall any action have been taken by any
Governmental Entity seeking any of the foregoing, and no statute, rule,
regulation or order shall have been enacted, entered, enforced or deemed
applicable to the Share Purchase, which makes the consummation of the Share
Purchase illegal.

 

(b) Governmental Approvals. Purchaser and the Company shall have timely obtained
from each Governmental Entity all approvals, waivers and consents, if any,
necessary for consummation of, or in connection with, the Share Purchase and the
other transactions contemplated hereby.

 

7.2 Additional Conditions to Obligations of the Company. The obligations of the
Company to consummate the transactions contemplated hereby shall be subject to
the satisfaction at or prior to the Closing of each of the following conditions
(it being understood that each such condition is solely for the benefit of the
Company and may be waived by the Company in writing in its sole discretion
without notice or Liability to any Person):

 

(a) Representations, Warranties and Covenants. The representations and
warranties of Purchaser in this Agreement shall be true and correct in all
material respects (except for such representations and warranties that are
qualified by their terms by a reference to materiality or Material Adverse
Effect, which representations and warranties as so qualified shall be true and
correct in all respects) on and as of the date hereof and on and as of the
Closing Date as though such representations and warranties were made on and as
of such date (except for representations and warranties which address matters
only as to a specified date, which representations and warranties shall be true
and correct with respect to such specified date). Purchaser shall have performed
and complied in all material respects with all covenants, obligations and
conditions of this Agreement required to be performed and complied with by it at
or prior to the Closing.

 

(b) Receipt of Closing Deliveries. The Company shall have received each of the
agreements, instruments and other documents set forth in Section 1.2(a).

 

43

 

 

(c) Injunctions or Restraints on Conduct of Business. No temporary restraining
order, preliminary or permanent injunction or other order issued by any court of
competent jurisdiction or other legal or regulatory restraint provision limiting
or restricting the conduct or operation of the business of Purchaser following
the Closing shall be in effect nor shall there be pending or threatened in
writing any Legal Proceeding seeking any of the foregoing or any injunction
against or restraint upon the Share Purchase or the other transactions
contemplated hereby.

 

(d) No Legal Proceedings. No Governmental Entity shall have commenced or
threatened in writing to commence any Legal Proceeding challenging the Share
Purchase or seeking to prohibit or limit the exercise by the Selling
Shareholders of any material right pertaining to ownership of securities of the
Purchaser.

 

(e) No Material Adverse Effect. There shall not have occurred a Material Adverse
Effect with respect to the Purchaser.

 

(f) No Outstanding Securities. Except as set forth in the Purchaser Disclosure
Schedule other than Purchaser Common Stock issued and outstanding as of
immediately prior to the Closing, there shall be no outstanding securities,
warrants, options, commitments or agreements of the Company immediately prior to
the Closing that purport to obligate Purchaser to issue any Purchaser Common
Stock, Purchaser Options or any other securities under any circumstances.

 

(g) Tax Rulings. The Company shall have obtained the Israeli Option Tax Ruling
and the Israeli 104H Tax Ruling.

 

(h) Director. The designee of the Selling Shareholders shall have been appointed
to the Purchaser’s Board of Directors.

 

(i) D&O Insurance. The D&O Insurance shall have been obtained and be in effect.

 

(j) OCS. Purchaser shall have executed the standard form of the OCS undertaking
and delivered it to the OCS.

 

7.3 Additional Conditions to the Obligations of Purchaser. The obligations of
Purchaser to consummate the transactions contemplated hereby shall be subject to
the satisfaction at or prior to the Closing of each of the following conditions
(it being understood that each such condition is solely for the benefit of
Purchaser and may be waived by Purchaser in writing in its sole discretion
without notice or Liability to any Person):

 

(a) Representations, Warranties and Covenants. The representations and
warranties of the Company and the Selling Shareholders in this Agreement shall
be true and correct in all material respects (except for such representations
and warranties that are qualified by their terms by a reference to materiality
or Material Adverse Effect and the representations and warranties contained in
Section 2.2, which representations and warranties shall be true and correct in
all respects) on and as of the date hereof and on and as of the Closing Date as
though such representations and warranties were made on and as of such date
(except for representations and warranties which address matters only as to a
specified date, which representations and warranties shall be true and correct
with respect to such specified date). The Company and the Selling Shareholders
shall have performed and complied in all material respects with all covenants,
obligations and conditions of this Agreement required to be performed and
complied with by the Company at or prior to the Closing.

 

44

 

 

(b) Receipt of Closing Deliveries. Purchaser shall have received each of the
agreements, instruments and other documents set forth in Section 1.2(b);
provided, however, that such receipt shall not be deemed to be an agreement by
Purchaser that the amounts set forth on the Spreadsheet or any of the other
agreements, instruments or documents set forth in Section 1.2(b) is accurate and
shall not diminish Purchaser’s remedies hereunder if any of the foregoing
documents is not accurate.

 

(c) Injunctions or Restraints on Conduct of Business. No temporary restraining
order, preliminary or permanent injunction or other order issued by any court of
competent jurisdiction or other legal or regulatory restraint provision limiting
or restricting Purchaser’s ownership, conduct or operation of the business of
the Company following the Closing shall be in effect nor shall there be pending
or threatened in writing any Legal Proceeding seeking any of the foregoing, any
Antitrust Restraint or any other injunction against or restraint upon the Share
Purchase or the other transactions contemplated hereby.

 

(d) No Legal Proceedings. No Governmental Entity shall have commenced or
threatened in writing to commence any Legal Proceeding challenging the Share
Purchase or seeking to prohibit or limit the exercise by Purchaser of any
material right pertaining to ownership of shares of the Company.

 

(e) No Material Adverse Effect. There shall not have occurred a Material Adverse
Effect with respect to the Company.

 

(f) No Outstanding Securities. Other than Company Shares issued and outstanding
as of immediately prior to the Closing, there shall be no outstanding
securities, warrants, options, commitments or agreements of the Company
immediately prior to the Closing that purport to obligate the Company to issue
any Company Shares, Company Options or any other securities under any
circumstances.

 

ARTICLE 8
Termination, Amendment and Waiver

 

8.1 Termination. At any time prior to the Closing, this Agreement may be
terminated and the Share Purchase abandoned by authorized action taken by the
terminating party:

 

(a) by mutual written consent duly authorized by the board of directors of each
of the Company and Purchaser;

 

(b) by either Purchaser or the Company, if the Closing shall not have occurred
on or before June 1, 2016 or such other date that Purchaser and the Company may
agree upon in writing (the “Termination Date”); provided, further, that the
right to terminate this Agreement under this clause (b) of Section 8.1 shall not
be available to any party whose breach of any covenant or agreement hereunder
will have been the principal cause of, or will have directly resulted in, the
failure of the Closing to occur on or before the Termination Date;

 

(c) by either Purchaser or the Company, if any permanent injunction or other
order of a Governmental Entity of competent authority preventing the
consummation of the Share Purchase shall have become final and non-appealable;

 

(d) by Purchaser, if (i) the Company or any Selling Shareholder shall have
breached any representation, warranty, covenant or agreement contained herein
and such breach shall not have been cured within five Business Days after
receipt by the Company or the Shareholders Representative of written notice of
such breach (provided, however, that no such cure period shall be available or
applicable to any such breach which by its nature cannot be cured) and if not
cured within the timeframe above and at or prior to the Closing, such breach
would result in the failure of any of the conditions set forth in Section 7.1 or
Section 7.3 to be satisfied, (ii) the Company shall have breached Section 6.1 or
Section 6.2, or (iii) there shall have been a Material Adverse Effect with
respect to the Company; or

 

45

 

  

(e) by the Company, (i) if Purchaser shall have breached any representation,
warranty, covenant or agreement contained herein and such breach shall not have
been cured within five Business Days after receipt by Purchaser of written
notice of such breach (provided, however, that no such cure period shall be
available or applicable to any such breach which by its nature cannot be cured)
and if not cured within the timeframe above and at or prior to the Closing, such
breach would result in the failure of any of the conditions set forth in Section
7.1 or Section 7.2 to be satisfied, (ii) Purchaser shall have breached Section
6.1 or Section 6.2, or (iii) there shall have been a Material Adverse Effect
with respect to Purchaser.

 

8.2 Effect of Termination. In the event of termination of this Agreement as
provided in Section 8.1, this Agreement shall forthwith become void and there
shall be no liability or obligation on the part of Purchaser, the Company or
their respective Representatives, shareholders or affiliates thereof; provided,
however, that (a) the provisions of this Section 8.2 (Effect of Termination),
ARTICLE 9 (General Provisions), the provisions of paragraphs 2 and 5 of the
Letter Agreement between Purchaser and the Company, dated May 11, 2015 (the
“Letter Agreement”) and the Confidentiality Agreement shall remain in full force
and effect and survive any termination of this Agreement and (b) nothing herein
shall relieve any party hereto from liability in connection with any breach of
such party’s representations, warranties or covenansts contained herein.

 

8.3 Amendment. To the extent permitted by applicable Legal Requirements,
Purchaser, the Company and holders of a majority of the outstanding share
capital of the Company (on an as-converted basis)(the “Majority Shareholders”)
may cause this Agreement to be amended at any time by execution of an instrument
in writing signed on behalf of Purchaser, the Company and the Majority
Shareholders.

 

8.4 Extension; Waiver. At any time at or prior to the Closing, any party hereto
may, to the extent legally allowed, (a) extend the time for the performance of
any of the obligations or other acts of the other parties hereto, (b) waive any
inaccuracies in the representations and warranties made to such party contained
herein or in any document delivered pursuant hereto, and (c) waive compliance
with any of the agreements or conditions for the benefit of such party contained
herein. At any time after the Closing, the Company, the Majority Shareholders
and Purchaser may, to the extent legally allowed, (i) extend the time for the
performance of any of the obligations or other acts of the other, (ii) waive any
inaccuracies in the representations and warranties made to such party contained
herein or in any document delivered pursuant hereto, and (iii) waive compliance
with any of the agreements or conditions for the benefit of such Person
contained herein. Any agreement on the part of a party hereto or the Majority
Shareholders to any such extension or waiver shall be valid only if set forth in
an instrument in writing signed on behalf of such party. Without limiting the
generality or effect of the preceding sentence, no delay in exercising any right
under this Agreement shall constitute a waiver of such right, and no waiver of
any breach or default shall be deemed a waiver of any other breach or default of
the same or any other provision in this Agreement.

 

46

 

 

ARTICLE 9
General Provisions

 

9.1 Survival of Representations and Warranties and Covenants. If the Share
Purchase is consummated, the representations and warranties of the Company and
the Selling Shareholders contained in this Agreement, the Company Disclosure
Letter (including any exhibit or schedule to the Company Disclosure Letter) and
the representations and warranties of Purchaser contained in the Agreement, the
Purchaser SEC Documents, the Purchaser Disclosure Letter (including any exhibit
or schedule to the Purchaser Disclosure Letter), and the other certificates
contemplated hereby shall terminate at the Closing.

 

9.2 Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given if delivered personally or by commercial delivery
service, or mailed by registered or certified mail (return receipt requested) or
sent via facsimile (with confirmation of receipt) to the parties hereto at the
following address (or at such other address for a party as shall be specified by
like notice):

 

(i) if to Purchaser:

 

BTCS Inc.
Attention: Charles Allen
1901 N Moore St, Suite 700
Arlington, Virginia 22209
Facsimile No.: (516) 342-4178
Telephone No.: (248) 764-1084
Email: ir@btcs.com

 

with a copy (which shall not constitute notice) to:

 

Sichenzia Ross Friedman Ference LLP
Attention: Harvey Kesner, Esq.
61 Broadway, 32nd Floor
New York, New York 10006
Facsimile No.: (212) 930-9700
Telephone No.: (212) 930-9725
Email: hkesner@srff.com

 

and

 

(ii) if to the Company, to:

 

Spondoolies Tech Ltd.
1 Leshem St.
Kiryat Gat 825801 Israel
Attention: Yuval Rozen
Facsimile No.: +972-8-964-3050-
Telephone No.: +972-8-964-6636

 

47

 

  

with a copy (which shall not constitute notice) to:

 

Meitar Liquornik Geva Leshem Tal, Law Offices
16 Abba Hillel Street
Ramat Gan 52506 Israel
Attention: Alon Sahar Adv.; David S. Glatt, Adv.
Facsimile No.: +972-3-610-3100
Telephone No.: +972-3-610-3111
Email: alons@meitar.com; dglatt@meitar.com

 

9.3 Interpretation. When a reference is made in this Agreement to Articles,
Sections or Exhibits, such reference shall be to an Article or Section of, or an
Exhibit to this Agreement unless otherwise indicated. The headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement. The words “include,” “includes”
and “including” when used herein shall be deemed in each case to be followed by
the words “without limitation.” The phrases “provided to,” “furnished to,” and
phrases of similar import when used herein, unless the context otherwise
requires, shall mean that a true, correct and complete paper copy of the
information or material referred to has been provided to the party to whom such
information or material is to be provided. Unless the context of this Agreement
otherwise requires: (i) words of any gender include each other gender; (ii)
words using the singular or plural number also include the plural or singular
number, respectively; and (iii) the terms “hereof,” “herein,” “hereunder” and
derivative or similar words refer to this entire Agreement.

 

9.4 Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same instrument and shall become
effective when one or more counterparts have been signed by each of the parties
hereto and delivered to the other parties hereto; it being understood that all
parties hereto need not sign the same counterpart.

 

9.5 Entire Agreement; Nonassignability; Parties in Interest. This Agreement and
the documents and instruments and other agreements specifically referred to
herein or delivered pursuant hereto, including all the exhibits attached hereto,
the Schedules, including the Company Disclosure Letter, (a) constitute the
entire agreement among the parties hereto with respect to the subject matter
hereof and supersede all prior agreements and understandings, both written and
oral, among the parties hereto with respect to the subject matter hereof, except
for the Confidentiality Agreement and the Letter Agreement, which shall continue
in full force and effect, and shall survive any termination of this Agreement,
in accordance with its terms, (b) are not intended to confer, and shall not be
construed as conferring, upon any Person other than the parties hereto any
rights or remedies hereunder and (c) shall not be assigned by operation of law
or otherwise except as otherwise specifically provided herein.

 

9.6 Assignment. Neither this Agreement nor any of the rights, interests or
obligations under this Agreement may be assigned or delegated, in whole or in
part, by operation of law or otherwise by any of the parties hereto without the
prior written consent of the other parties hereto, and any such assignment
without such prior written consent shall be null and void, except that Purchaser
may assign this Agreement to any direct or indirect wholly owned subsidiary of
Purchaser without the prior consent of the Company; provided, however, that
Purchaser shall remain liable for all of its obligations under this Agreement.
Subject to the preceding sentence, this Agreement shall be binding upon, inure
to the benefit of, and be enforceable by, the parties hereto and their
respective successors and assigns.

 

9.7 Severability. In the event that any provision of this Agreement, or the
application thereof, becomes or is declared by a court of competent jurisdiction
to be illegal, void or unenforceable, the remainder of this Agreement shall
continue in full force and effect and shall be interpreted so as reasonably
necessary to effect the intent of the parties hereto. The parties hereto shall
use all reasonable efforts to replace such void or unenforceable provision of
this Agreement with a valid and enforceable provision that shall achieve, to the
extent possible, the economic, business and other purposes of such void or
unenforceable provision.

 

48

 

 

9.8 Remedies Cumulative. Except as otherwise provided herein, any and all
remedies herein expressly conferred upon a party hereto shall be deemed
cumulative with and not exclusive of any other remedy conferred hereby, or by
law or equity upon such party, and the exercise by a party hereto of any one
remedy shall not preclude the exercise of any other remedy and nothing in this
Agreement shall be deemed a waiver by any party of any right to specific
performance or injunctive relief. It is accordingly agreed that the parties
shall be entitled to an injunction or injunctions to prevent breaches of this
Agreement and to enforce specifically the terms and provisions hereof, this
being in addition to any other remedy to which they are entitled at law or in
equity, and the parties hereby waive the requirement of any posting of a bond in
connection with the remedies described herein.

 

9.9 Governing Law; Submission to Jurisdiction. This Agreement shall be governed
by and construed in accordance with the laws of the State of Israel without
giving effect to principles of conflicts of laws that would require the
application of the laws of any other jurisdiction. The parties hereto agree that
any proceeding seeking to enforce any provision of, or based on any matter
arising out of or in connection with, this Agreement or the transactions
contemplated hereby shall be brought in the competent courts in the Tel
Aviv-Jaffa, and each of the parties hereby irrevocably consents to the exclusive
jurisdiction of such courts (and of the appropriate appellate courts therefrom)
in any such proceeding and irrevocably waives, to the fullest extent permitted
by law, any objection that it may now or hereafter have to the laying of the
venue of any such proceeding in any such court or that any such proceeding
brought in any such court has been brought in an inconvenient forum. Process in
any such proceeding may be served on any party anywhere in the world, whether
within or without the jurisdiction of any such court. Without limiting the
foregoing, each party agrees that service of process on such party as provided
in Section 9.2 shall be deemed effective service of process on such party.

 

9.10 Rules of Construction. The parties hereto have been represented by counsel
during the negotiation, preparation and execution of this Agreement and,
therefore, hereby waive, with respect to this Agreement, each Schedule and each
Exhibit attached hereto, the application of any law, regulation, holding or rule
of construction providing that ambiguities in an agreement or other document
shall be construed against the party drafting such agreement or document.

 

[Signature Page Next]

 

49

 

 

IN WITNESS WHEREOF, Purchaser, the Company and the Selling Shareholders have
caused this Share Purchase Agreement to be executed and delivered, all as of the
date first written above.

 

  PURCHASER:         BTCS Inc.

 



  By: /s/ Charles Allen   Name: Charles Allen   Title: CEO



 

[Signature Page to Share Purchase Agreement]

 

 

 

 

IN WITNESS WHEREOF, Purchaser, the Company and the Selling Shareholders have
caused this Share Purchase Agreement to be executed and delivered, all as of the
date first written above.

 

  COMPANY:       Spondoolies-Tech Ltd.

 

  By:

/s/ Guy Corem

  Name:

Guy Corem

  Title: CEO

 

[Signature Page to Share Purchase Agreement]

 



 

 

 

IN WITNESS WHEREOF, Purchaser, the Company and the Selling Shareholders have
caused this Share Purchase Agreement to be executed and delivered.

 

  SELLING SHAREHOLDERS:       For entity Selling Shareholder:       Please print
or type name of Selling Shareholder    

 



  Signature:

 

  By:     Name:     Title:  

 



  For individual Selling Shareholder:       Please print or type name of Selling
Shareholder           Signature:  

 

[Signature Page to Share Purchase Agreement]

 

 

 

 

EXHIBIT A

 

Definitions

 

As used in this Agreement, the following terms shall have the meanings indicated
below. Unless indicated otherwise, all mathematical calculations contemplated
hereby shall be rounded to the tenth decimal place.

 

“Affiliate” has the meaning set forth in Rule 144 promulgated under the
Securities Act.

 

“Agreement” shall have the meaning as set forth in the preambles to this
agreement.

 

“Acquisition Proposal” shall have the meaning set forth in Section 6.1(a).

 

“Assumed Options” shall have the meaning set forth in Section 1.6(a).

 

“Business Day” means a day other than Friday, Saturday or Sunday.

 

“Certificate of Designations” shall have the meaning set forth in Section 6.8.

 

“Closing” shall have the meaning set forth in Section 1.1.

 

“Closing Date” shall have the meaning set forth in Section 1.1.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

“Company” shall have the meaning as set forth in the preambles to this
agreement.

 

“Company Authorizations” shall have the meaning set forth in Section 2.8(b).

 

“Company Balance Sheet” shall have the meaning set forth in Section 2.4(b).

 

“Company Balance Sheet Date” shall have the meaning set forth in Section 2.4(b).

 

“Company Board of Directors” shall have the meaning set forth in the Recitals to
this agreement.

 

“Company Disclosure Letter” shall have the meaning set forth in ARTICLE 2.

 

“Company Business” means the business of the Company as currently conducted and
as currently proposed to be conducted by the Company.

 

“Company IP Rights” means (A) any and all Intellectual Property that is licensed
by the Company which Intellectual Property is used (x) in the conduct of the
business of the Company as currently conducted by the Company or (y) in the
design, development, manufacturing, reproduction, branding, marketing,
advertising, promotion, licensing, sale, offer for sale, importation,
distribution, provision and/or use of any and all Company Products as currently
proposed to be conducted by the Company; and (B) Company-Owned IP Rights.

 

i

 

 

“Company IP Rights Agreements” means any licenses, sublicenses, and other
agreements, permissions, and understandings of any kind or nature, under which
the Company is (A) a licensee or otherwise is authorized to use or practice, or
is otherwise granted any right or immunity with respect to, any Company IP
Rights, or (B) a licensor or otherwise authorizes the use or practice of, or
otherwise grants any right or immunity with respect to any Company IP Rights.
Company IP Rights Agreements include any license agreements, options, settlement
agreements, coexistence agreements, consent agreements, confidentiality
agreements, security agreements and assignments governing Company IP Rights.

 

“Company Option Plan” means each stock option plan, program or arrangement of
the Company, collectively, including the 2013 Israeli Share Option Plan.

 

“Company Optionholders” means the holders of Company Options.

 

“Company Options” means options to purchase Company Ordinary Shares.

 

“Company Ordinary Shares” means the Ordinary Shares, nominal value of New
Israeli Shekel 0.01 per share, of the Company.

 

“Company-Owned IP Rights” means Company IP Rights that are owned or are
purportedly owned by or exclusively licensed to the Company or any of its
Affiliates.

 

“Company Preferred Shares” mean the Company Series A Preferred Shares and the
Company Series B Preferred Shares.

 

“Company Preferred Shareholders” means the holders of the Company Preferred
Shares.

 

“Company Product” means digital currency servers.

 

“Company Registered Intellectual Property” means any (i) patents and patent
applications (including provisional applications), (ii) registered trademarks
and applications to register trademarks (including intent-to-use applications),
(iii) registered copyrights and applications for copyright registration, (iv)
domain names and (v) any other Intellectual Property that is the subject of an
application, certificate, filing, registration or other document issued, filed
with, or recorded by any Governmental Entity owned by, licensed to, or filed in
the name of, the Company.

 

“Company Series A Preferred Shares” means the Series A Preferred Shares of the
Company, par value NIS 0.01 per share.

 

“Company Series B Preferred Shares” means the Series B Preferred Shares of the
Company, par value NIS 0.01 per share.

 

“Company Securityholders” means the Company Shareholders and Company
Optionholders, collectively.

 

“Company Shareholders” means the holders of outstanding Company Shares as of the
Closing Date.

 

“Company Shares” mean the Company Ordinary Shares and the Company Preferred
Shares.

 

“Company Voting Debt” shall have the meaning set forth in Section 2.2(d).

 

“Confidential Information” shall have the meaning set forth in Section 2.10(l).

 

ii

 

 

“Confidentiality Agreement” shall have the meaning as set forth in Section
6.2(a).

 

“Contract” means any written or oral legally binding contract, agreement,
instrument, commitment or undertaking of any nature (including leases, licenses,
mortgages, notes, guarantees, sublicenses, subcontracts, letters of intent and
purchase orders) as of the Agreement Date or as may hereafter be in effect,
including all amendments, supplements, exhibits and schedules thereto.

 

“Encumbrance” means, with respect to any asset, any mortgage, deed of trust,
lien, pledge, charge, security interest, title retention device, conditional
sale or other security arrangement, collateral assignment, claim, charge,
adverse claim of title, ownership or right to use, restriction or other
encumbrance of any kind in respect of such asset (including any restriction on
(i) the voting of any security or the transfer of any security or other asset,
(ii) the receipt of any income derived from any asset, (iii) the use of any
asset, and (iv) the possession, exercise or transfer of any other attribute of
ownership of any asset).

 

“Electing Holder” shall have the meaning as set forth in Section 6.14.

 

“Equity Interests” means, with respect to any Person, any capital stock of, or
other ownership, membership, partnership, joint venture or equity interest in,
such Person or any indebtedness, securities, options, warrants, call,
subscription or other rights of, or granted by, such Person or any of its
Affiliates that are convertible into, or are exercisable or exchangeable for, or
giving any Person any right to acquire any such capital stock or other
ownership, partnership, joint venture or equity interest, in all cases, whether
vested or unvested.

 

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended, and
any rules or regulations promulgated thereunder.

 

“GAAP” shall have the meaning set forth in Section 2.4(a).

 

“Governmental Entity” means any supranational, national, state, municipal, local
or foreign government, any court, tribunal, arbitrator, administrative agency,
commission or other governmental official, authority or instrumentality, in each
case whether domestic or foreign, any stock exchange or similar self-regulatory
organization or any quasi-governmental or private body exercising any
regulatory, Taxing or other governmental or quasi-governmental authority
(including any governmental division, department, agency, commission,
instrumentality, official, organization, unit, body or entity and any court or
other tribunal).

 

“Government Grant” means any pending and outstanding grants, incentives,
exemptions and subsidies from the Government of the State of Israel or any
Governmental Entity thereof, or from any non-Israeli Governmental Entity,
granted to (or transferred to, assigned to or purchased by) the Company or any
of its Affiliates.

 

“Group” means to or more persons acting together for the purpose of acquiring,
holding, voting or disposing of any securities, which persons would be required
to file a Schedule 13Dor Schedule 13G with the SEC as a “person” within the
meaning of Section 13(d)(3) of the Exchange Act if such persons beneficially
owned a sufficient amount of such securities to require such a filing under the
Exchange Act.

 

iii

 

 

“Intellectual Property” means any and all industrial and intellectual property
rights and all rights associated therewith, throughout the world, including all
patents and applications therefor and all reissues, divisions, renewals,
extensions, provisionals, continuations and continuations-in-part thereof, all
inventions (whether patentable or not), invention disclosures, improvements,
trade secrets, proprietary information, know how, technology, technical data,
proprietary processes and formulae, algorithms, specifications, customer lists
and supplier lists, all industrial designs and any registrations and
applications therefor, all trade names, logos, trade dress, trademarks and
service marks, trademark and service mark registrations, trademark and service
mark applications, and any and all goodwill associated with and symbolized by
the foregoing items, Internet domain name registrations, Internet and World Wide
Web URLs or addresses, all copyrights, copyright registrations and applications
therefor, all computer software, databases and data collections and all rights
therein, all moral and economic rights of authors and inventors, however
denominated, and any similar or equivalent rights to any of the foregoing, and
all tangible embodiments of the foregoing.

 

“Israeli Employee” shall have the meaning as set forth in Section 2.12.

 

“Israeli 104H Tax Ruling” shall have the meaning as set forth in Section 6.14.

 

“Israeli Option Tax Ruling” shall have the meaning set forth in Section 6.14.

 

“ITA” shall mean the Israeli Tax Authority.

 

“ITO” shall mean the Israeli Income Tax Ordinance (New Version), 1961, as
amended, and all rules and regulations promulgated thereunder.

 

“knowledge” means, with respect to any fact, circumstance, event or other matter
in question, the knowledge of such fact, circumstance, event or other matter.

 

“Legal Requirements” means any federal, state, foreign, local, municipal or
other law, statute, constitution, principle of common law, resolution,
ordinance, code, edict, decree, rule, regulation, ruling or requirement issued,
enacted, adopted, promulgated, implemented or otherwise put into effect by or
under the authority of any Governmental Entity and any orders, writs,
injunctions, awards, judgments and decrees applicable to the Company or to any
of their respective assets, properties or businesses.

 

“Legal Proceeding” shall have the meaning as set forth in Section 4.7.

 

“Letter Agreement” shall have the meaning as set forth in Section 8.2.

 

“Liabilities” means all debts, liabilities and obligations, whether accrued or
fixed, absolute or contingent, matured or unmatured, determined or determinable,
asserted or unasserted, known or unknown, including those arising under any law,
action or governmental order and those arising under any Legal Requirement,
Legal Proceeding or Order of a Governmental Entity and those arising under any
Contract.

 

“Majority Shareholders” shall have the meaning as set forth in Section 8.3.

 

“Material Adverse Effect” with respect to any entity means any change, event,
violation, inaccuracy, circumstance or effect (each, an “Effect”) that,
individually or taken together with all other Effects, and regardless of whether
or not such Effect constitutes a breach of the representations or warranties
made by such entity in this Agreement, is, or would reasonably likely to, (i) be
or become materially adverse in relation to the near-term or longer-term
condition (financial or otherwise), properties, assets (including intangible
assets), liabilities, business, prospects, capitalization, employees, operations
or results of operations of such entity and its subsidiaries, taken as a whole,
or (ii) materially impede or delay such entity’s ability to consummate the
transactions contemplated by this Agreement in accordance with its terms and
applicable Legal Requirements.

 

iv

 

 

“Material Contract” shall have the meaning as set forth in Section 2.16.

 

“New Litigation Claim” shall have the meaning as set forth in Section 6.6.

 

“OCS” shall mean the Office of the Chief Scientist of Israeli Ministry of the
Economy.

 

“Order” means any judgment, writ, decree, stipulation, determination, decision,
award, rule, preliminary or permanent injunction, temporary restraining order or
other order of any Governmental Entity.

 

“Other Interested Party” shall have the meaning as set forth in Section 6.1(a).

 

“Payment Day” shall have the meaning as set forth in Section 0.

 

“Permitted Encumbrances” means: (i) statutory liens for Taxes that are not yet
due and payable or liens for Taxes being contested in good faith by any
appropriate proceedings for which adequate reserves have been established; and
(ii) statutory liens to secure obligations to landlords, lessors or renters
under leases or rental agreements.

 

“Person” means any natural person, company, corporation, limited liability
company, general partnership, limited partnership, limited liability
partnership, trust, estate, proprietorship, joint venture, business organization
or Governmental Entity.

 

“Principal Trading Market” means the Trading Market on which the Common Stock is
primarily quoted for trading, which, as of the date of this Agreement and the
Closing Date, is the OTCQB.

 

“Purchaser” shall have the meaning as set forth in the preambles to this
agreement.

 

“Purchaser Authorizations” shall have the meaning as set forth in Section
4.9(b).

 

“Purchaser Balance Sheet” shall have the meaning as set forth in Section 4.5(b).

 

“Purchaser Balance Sheet Date” shall have the meaning as set forth in Section
4.5(b).

 

“Purchaser Board of Directors” shall have the meaning as set forth in the
Recitals to this agreement.

 

“Purchaser Budget” shall have the meaning as set forth in Section 4.5(b).

 

“Purchaser Common Stock” means the Common Stock, par value $0.001 per share, of
Purchaser.

 

“Purchaser Disclosure Letter” shall have the meaning as set forth in Section

 

“Purchaser Financial Statements” shall have the meaning as set forth in Section
4.5(a).

 

v

 

 

“Purchaser IP Rights” means (A) any and all Intellectual Property that is
licensed by the Purchaser which Intellectual Property is used (x) in the conduct
of the business of the Purchaser and its Affiliates as currently conducted by
the Purchaser and its Affiliates or (y) in the design, development,
manufacturing, reproduction, branding, marketing, advertising, promotion,
licensing, sale, offer for sale, importation, distribution, provision and/or use
of any and all Purchaser Products as currently proposed to be conducted by the
Purchaser and its Affiliates; and (B) Purchaser-Owned IP Rights.

 

“Purchaser IP Rights Agreements” means any licenses, sublicenses, and other
agreements, permissions, and understandings of any kind or nature, under which
the Purchaser is (A) a licensee or otherwise is authorized to use or practice,
or is otherwise granted any right or immunity with respect to, any Purchaser IP
Rights, or (B) a licensor or otherwise authorizes the use or practice of, or
otherwise grants any right or immunity with respect to any Purchaser IP Rights.
Purchaser IP Rights Agreements include any license agreements, options,
settlement agreements, coexistence agreements, consent agreements,
confidentiality agreements, security agreements and assignments governing
Purchaser IP Rights.

 

“Purchaser-Owned IP Rights” means Purchaser IP Rights that are owned or are
purportedly owned by or exclusively licensed to the Purchaser or any of its
Affiliates.

 

“Purchaser Registered Intellectual Property” means any (i) patents and patent
applications (including provisional applications), (ii) registered trademarks
and applications to register trademarks (including intent-to-use applications),
(iii) registered copyrights and applications for copyright registration, (iv)
domain names and (v) any other Intellectual Property that is the subject of an
application, certificate, filing, registration or other document issued, filed
with, or recorded by any Governmental Entity owned by, licensed to, or filed in
the name of, the Purchaser.

 

“Purchaser SEC Documents” shall have the meaning as set forth in Section
4.19(a).

 

“Purchaser Securities” means the Purchaser Preferred Stock and Purchaser Common
Stock that are to be payable to the Selling Shareholders as consideration for
the Company Shares in accordance with the terms hereof.

 

“Purchaser Preferred Stock” means the Series A Preferred Stock, par value $0.001
per share, of Purchaser, which shall have the terms set forth on the Certificate
of Designations attached hereto as Exhibit G.

 

“Regulation S Investor” shall have the meaning as set forth in Section 3.7(b).

 

“Representative” means a Person’s officers, directors, employees, agents,
attorneys, accountants, advisors, investment bankers and other representatives
(and in case of a partnership, also its general partners).

 

“Rule 144” means Rule 144 promulgated under the Securities Act or any successor
thereto.

 

“Securities Act” means the U.S. Securities Act of 1933, as amended, and any
rules or regulations promulgated thereunder.

 

“SEC” shall have the meaning as set forth in Section 4.5(a).

 

“Selling Shareholders” shall have the meaning as set forth in the preambles to
this agreement.

 

vi

 

 

“Share Purchase” have the meaning set forth in the Recitals to this Agreement.

 

“Spreadsheet” shall have the meaning set forth in Section 6.9.

 

“Tax” (and, with correlative meaning, “Taxes” and “Taxable”) means (i) any
Israeli and/or U.S. federal, state, local or other foreign net income,
alternative or add-on minimum tax, gross income, estimated, gross receipts,
sales, use, ad valorem, value added, transfer, franchise, fringe benefit,
capital stock, profits, license, registration, withholding, payroll, social
security (or equivalent), employment, unemployment, disability, excise,
severance, stamp, occupation, premium, property (real, tangible or intangible),
environmental or windfall profit tax, custom duty or other tax, governmental fee
or other like assessment or charge of any kind whatsoever including any interest
or any penalty, addition to tax, inflation linkage or additional amount (whether
disputed or not) imposed by any Governmental Entity responsible for the
imposition of any such tax (domestic or foreign), including the ITA (each, a
“Tax Authority”), (ii) any Liability for the payment of any amounts of the type
described in clause (i) of this sentence as a result of being a member of an
affiliated, consolidated, combined, unitary or aggregate group for any Taxable
period, and (iii) any Liability for the payment of any amounts of the type
described in clause (i) or (ii) of this sentence as a result of being a
transferee of or successor to any Person or as a result of any express or
implied obligation to assume such Taxes or to indemnify any other Person

 

“Tax Return” means any return, statement, declaration, report or form (including
estimated Tax returns and reports, withholding Tax returns and reports, any
schedule or attachment, and information returns and reports) filed or required
to be filed with respect to Taxes.

 

“Termination Date” shall have the meaning as set forth in Section 8.1(b)

 

“Third Party Intellectual Property Rights” means any Intellectual Property owned
by a third party.

 

“Transactions” shall have the meaning as set forth in Section 1.1.

 

“Transfer Agent” means Equity Stock Transfer LLC .

 

’Transfer Taxes” shall have the meaning as set forth in Section 1.7.

 

“VAT” shall have the meaning as set forth in Section 2.11(g).

 

vii

 

 

EXHIBIT B

 

________ __, 2015

 

To:

 

The Holders (as defined in this Antidilution Undertaking)

 

Antidilution Undertaking

 

Reference is hereby made to that certain Share Purchase Agreement (the “Purchase
Agreement”) dated as of September 21, 2015 by and among BTCS Inc. (the
“Purchaser”), Spondoolies-Tech Ltd. (“Spondoolies”), the Holders and certain
other shareholders of Spondoolies party thereto. Capitalized terms used but not
otherwise defined herein shall have the meanings ascribed to them in the
Purchase Agreement.

 

In accordance with Section 1.2(a)(iii) of the Purchase Agreement, and in
consideration for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged and accepted, Purchaser hereby irrevocably
undertakes and agrees as follows:

 

If at any time, Purchaser issues shares of Purchaser Common Stock in accordance
with (i) the favored nation clauses included in Section 2(d) of the Subscription
Agreements dated on or about January 19, 2015, or the conversion price
protection clause in Section 3 of the Conversion Agreements dated February 18,
2015, or (ii) the conversion price protection clause in Section 3 of the
Conversion Agreement dated March 5, 2015,or Section 2(d) of the Subscription
Agreement dated on or about April 20, 2015 (such shares, the “MFN Shares”),
then, concurrently with the issuance of the MFN Shares, the Purchaser shall
issue an aggregate number of shares of Purchaser Common Stock to the holders
listed on Schedule A hereto (the “Antidilution Shares”) equal to the MFN Shares
as adjusted below (the “Adjusted MFN Shares”):

 

Adjusted MFN Shares = [image_002.jpg]

 

A = The number of shares of Purchaser Common Stock (on an as converted basis)
issued to the Selling Shareholders other than Purchaser.

 

 

 

 

B = The number of shares of Purchaser Common Stock (on an as converted basis)
issued to all of the Selling Shareholders.

 

C = The number of MFN Shares.

 

Each share of Purchaser Common Stock (or as converted in the case of the Series
A Preferred stock) held by a Holder at the time of the issuance of the
Antidilution Shares on the Closing Date shall entitle such Holder to receive a
pro rata share of the Antidilution Shares, determined based on the aggregate
number of shares of Purchaser Common Stock or Series A Preferred Stock (as
converted) held by the Holders on the Closing Date; provided however that the
Purchaser as a Holder of Spondoolies shall be excluded from such distribution.
In the event that any Holder sells or otherwise transfers any shares of
Purchaser Common Stock, the rights of such Holder to receive Antidilution Shares
with respect to such shares of Purchaser Common Stock shall be irrevocably
terminated and no future holder of such shares of Purchaser Common Stock shall
be entitled to the rights hereunder.

 

This Undertaking constitutes the full and entire understanding and agreement
between Purchaser and the Holders with regard to the subject matters hereof and
supersedes all prior negotiations, agreements and understandings (other than the
Purchase Agreement) of Purchaser and the Holders of any nature, whether oral or
written, relating thereto.

 

Any provision of this Undertaking may be amended and the observance thereof may
be waived (either generally or in a particular instance and either retroactively
or prospectively), with the written consent of the Purchaser and the holders of
a majority in interest of the Purchaser Common Stock held by the Holders (on an
as converted basis); provided, that no waiver of the rights to receive
Antidilution Shares may be made without the written consent of each Holder
waiving such rights.

 

This Undertaking shall be governed by and construed under the laws of the State
of Israel, without regard to the conflicts of law principles of such State,
except with respect to matters that are subject to foreign securities laws and
regulations, which shall be governed by such applicable laws and regulations.
The Purchaser and the Holders irrevocably submit to the exclusive jurisdiction
of the competent courts located in Tel Aviv-Jaffa, Israel in respect of any
dispute or matter arising out of or connected with this Undertaking.

 

In the event that any provision of this Undertaking, or the application thereof,
becomes or is declared by a court of competent jurisdiction to be illegal, void
or unenforceable, the remainder of this Undertaking shall continue in full force
and effect and shall be interpreted so as reasonably necessary to effect the
intent of the parties hereto. The parties hereto shall use all reasonable
efforts to replace such void or unenforceable provision of this Undertaking with
a valid and enforceable provision that shall achieve, to the extent possible,
the economic, business and other purposes of such void or unenforceable
provision.

 

- Signature page follows -

 

2

 

 

In Witness Whereof, the undersigned has duly signed this Antidilution
Undertaking as of this ___ day of __________, 2015.

 



      BTCS Inc.         Name:           Title:    



  

3

 

 

SCHEDULE A

 

LIST OF HOLDERS

 

Holder   Number of Shares of Purchaser Common Stock (as converted)   Initial
Percentage of Antidilution Shares           Genesis Partners IV L.P.            
      BRM Group Ltd.                   Uri Mishol Holdings Ltd.                
  Yigal & Anat Jacoby                   Laurent Asscher                   Ehud
Gelbard                   Eden Shochat                   Meni Rosenfeld        
          Eddy Shalev                   Aras Family LLC (Errol Ginsberg)        
          Agile Inv. Group Ltd.                   Olivier Janssens              
    Yael Maor        

 



4

 

 

Exhibit C

 

Registration Rights Agreement

 

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of [●] [●], 2015, by and among BTCS Inc., a Nevada corporation (the
“Company”) and the shareholders of the Company listed on Schedule A hereto (the
“Holders”).

 

WHEREAS, the Company, Spondoolies-Tech Ltd., an Israeli company (“Spondoolies”)
and the Holders have entered into that certain Share Purchase Agreement (the
“Purchase Agreement”), dated as of September 21, 2015, pursuant to which the
Company is acquiring all of the shares of Spondoolies from the Holders in
exchange for shares of the Company’s Common Stock and shares of the Company’s
Preferred Stock which are convertible into the Company’s Common Stock; and

 

WHEREAS, the Company has agreed to grant certain registration rights to the
Holders hereunder.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged and accepted, the Company and the Holders hereby
agree as follows:

 

1. Definitions. As used in this Agreement, the following capitalized terms shall
have the following respective meanings:

 

1.1. “Board” means the Board of Directors of the Company.

 

1.2. “Exchange Act” means the Securities Exchange Act of 1934, and the rules and
regulations promulgated thereunder; all as amended.

 

1.3. “Form S-3” means such form under the Securities Act as in effect on the
date hereof or any successor or similar registration form under the Securities
Act subsequently adopted by the SEC, which permits inclusion or incorporation of
substantial information by reference to other documents filed by the Company
with the SEC.

 

1.4. “Holder(s)” means each of the holders listed on Schedule A hereto, and any
of its respective permitted transferees and assigns, so long as it holds
Registrable Securities.

 

1.5. “Holders Majority” means Holders holding at the relevant time a majority of
all Registrable Securities held by all then Holders.

 

1.6. “Common Stock” means shares of common stock, par value $0.001 each, of the
Company.

 

1.7. “Preferred Stock” means the Series A preferred stock of the Company.

 

1.8. “Prospectus” means the prospectus included in a Resale S-3, as amended or
supplemented by any prospectus supplement and by all other amendments thereto
and all material incorporated by reference in such prospectus.

 

 

 

  

1.9. “Register,” “registered,” and “registration” refer to a registration
effected by preparing and filing a registration statement in compliance with the
Securities Act, and the declaration or ordering of effectiveness of such
registration statement or document.

 

1.10. “Registrable Securities” means (i) any Common Stock issued at Closing to
the Holders, (ii) any Common Stock issuable upon the conversion of any Preferred
Stock issued at Closing to the Holders and (iii) any and all securities issued
or issuable with respect to the securities described in clauses (i) and (ii)
above, upon the receipt of shares pursuant to the Antidilution Undertaking by
the Company in favor of certain Holders, upon any stock split, stock dividend or
the like, or into which such Common Stock or Preferred Stock has been or may be
converted to or exchanged into in connection with any merger, consolidation,
reclassification, recapitalization or similar event; in each case, until their
effective registration under the Securities Act and their resale in accordance
with the registration statement in which such Registrable Securities are
included or until any Holder holds less than five percent (5%) of the issued and
outstanding Common Stock of the Company, including the Preferred Stock on an
as-converted basis.

 

1.11. “SEC” means the United States Securities and Exchange Commission.

 

1.12. “Securities Act” shall mean the Securities Act of 1933 and the rules and
regulations promulgated thereunder; all as amended.

 

1.13. Capitalized terms otherwise used but not defined herein shall have the
meanings ascribed to them in the Purchase Agreement.

 

2. S-3 Registration.

 

2.1. S-3 Registration. As soon as practicable following the Company’s becoming
eligible to file a registration statement on Form S-3, but no later than thirty
(30) days thereafter, the Company shall file with the SEC a registration
statement for an offering of Registrable Securities to be made on a delayed or
continuous basis pursuant to Rule 415 of the Securities Act registering on Form
S-3 the resale from time to time by the Holders (the “Resale S-3”), and the
Company shall use its commercially reasonable best efforts to cause such Resale
S-3 to be declared effective under the Securities Act as soon as possible
thereafter.

 

2.2. Election to Join Registration. At least fifteen (15) days prior to the
filing of the Resale S-3, the Company shall notify each Holder of its intent to
file the Resale S-3. Each such Holder desiring to include in the Resale S-3 all
or any part of the Registrable Securities held by it shall, within ten (10) days
following its receipt of the foregoing notice date, deliver to the Company a
signed joinder to this Agreement in the form attached hereto specifying the
number of Registrable Securities requested to be included and the other
information required to set forth therein. If a Holder decides not to include
all of its Registrable Securities in any registration statement to be filed by
the Company, such Holder shall nevertheless continue to have the right to
include any Registrable Securities in any subsequent registration statement(s)
as may be filed by the Company with respect to offerings of its securities,
subject to the terms and conditions set forth in this Agreement.

 

2 

 

  

3. Piggyback Registrations.

 

3.1. Notice of Registration. At any time and from time to time, the Company
shall notify all Holders in writing at least twenty-one (21) days prior to the
filing of any new registration statement for purposes of an offering of
securities of the Company (but other than registration relating solely to
employee benefit plans on Form S-8 or similar forms that may be promulgated in
the future, or a registration relating solely to a SEC Rule 145 transaction on
Form S-4 or similar forms that may be promulgated in the future) and will afford
each such Holder requesting to be included in such registration, in accordance
with this Section ‎3.1, an opportunity to include in such registration statement
all or part of such Registrable Securities held by such Holder. Each Holder
shall be afforded the opportunity pursuant to this Section ‎3.1 regardless of
any contractual or other lock up arrangement that may apply to such Holder’s
Registrable Securities and regardless of whether such Holder is entitled to sell
its Registrable Securities in the open market pursuant to Rule 144 under the
Securities Act. Each Holder desiring to include in any such registration
statement all or any part of the Registrable Securities held by it shall, within
fourteen (14) days after delivery of the above-described notice by the Company,
so notify the Company in writing specifying the number of Registrable Securities
requested to be included and, to the extent not previously done so, deliver to
the Company a signed joinder to this Agreement in form attached hereto. If a
Holder decides not to include all of its Registrable Securities in any
registration statement to be filed by the Company, such Holder shall
nevertheless continue to have the right to include any Registrable Securities in
any subsequent registration statement(s) as may be filed by the Company with
respect to offerings of its securities, subject to the terms and conditions set
forth in this Agreement. The number of occurrences of the registration pursuant
to this Section‎3 shall be unlimited.

 

3.2. Underwritten Offering.

 

3.2.1. If the registration statement under which the Company gives notice under
this Section 3.2.1 is for an underwritten offering, the Company shall so advise
the Holders of Registrable Securities as part of its notice made pursuant to
Section ‎3.1. In such event, the right of any such Holder to be included in a
registration pursuant to this Section ‎‎3 shall be conditioned upon such
Holder’s participation in such underwriting and the inclusion of such Holder’s
Registrable Securities in the underwriting to the extent provided herein. All
Holders, and all other holders of Company securities, proposing to distribute
their Registrable Securities through such underwriting shall enter into an
underwriting agreement in customary form with the underwriter or underwriters
selected for such underwriting by the Company.

 

3.2.2. Notwithstanding any other provision of this Agreement, if the underwriter
determines in good faith that marketing factors require a limitation of the
number of shares (including Registrable Securities) to be underwritten, the
number of shares that may be included in the underwriting shall be allocated,
first, to the Company; second, to the Holders pro rata based on the total number
of respective Registrable Securities to be included in such registration by the
Holders; and third, to any shareholder of the Company (other than a Holder)
pro-rata, based on the total number of shares requested to be included in such
registration by such shareholder. Any Registrable Securities excluded or
withdrawn from such underwriting shall be excluded and withdrawn from the
registration.

 

3 

 

  

3.3. Right to Terminate Registration. The Company shall have the right to
terminate or withdraw any registration initiated by it under this Section ‎‎3
prior to the effectiveness of such registration, whether or not any Holder has
elected to include securities in such registration without incurring any
liability whatsoever towards any of the Holders.

 

4. Additional Terms of Registration.

 

4.1. Exclusions. The Company shall not be required to effect a registration
pursuant to Section ‎2 (without limiting any other provisions of this Section
‎‎4 to that effect):

 

4.1.1. If within ten (10) days of receipt of a written request from any Holder
or Holders pursuant to Section 2, the Company gives notice to such Holder or
Holders of the Company’s good faith intention to file a registration statement
for a public offering within forty-five (45) days, provided that the Company
actually files such registration statement within such forty-five (45) days and
makes reasonable good faith efforts to cause such registration statement to
become effective and all applicable Holders are entitled to exercise their
rights pursuant to Section ‎3 in connection with such registration statement;

 

4.1.2. During the period ending on a date one hundred eighty (180) days after
the effective date of another registration statement (other than a registration
statement on Form S-8);

 

4.1.3. If the Company shall furnish to the Holders an officer’s certificate
signed by order of the Board stating that in the good faith judgment of the
Board (excluding any Board members who have a personal interest in the matter),
it would be seriously detrimental to the Company and its shareholders for such
Resale S-3 to be effected at such time, in which event the Company shall have
the right to defer the filing of the Resale S-3 for a period of not more than
forty five (45) days after the Eligibility Date; provided, that such right to
delay a request shall be exercised by the Company not more than twice in any
twelve (12) month period; or

 

4.1.4. In any particular jurisdiction in which the Company would be required to
qualify to do business or to execute a general consent to service of process in
effecting such registration, qualification or compliance.

 

4 

 

  

4.2. Suspension.

 

4.2.1. In addition to any suspension rights under subsection ‎‎4.2.2 below, upon
the happening of any pending corporate development, public filing with the SEC
or any other applicable federal, state governmental or similar event, that, in
the good faith judgment of the Board (excluding any Board members who have a
personal interest in the matter), renders it advisable to suspend the use of the
Prospectus or upon the request by an underwriter in connection with an
underwritten public offering of the Company’s securities, the Company may, not
more than twice within a twelve-month period, for not more than forty five (45)
days each, suspend use of the Prospectus on written notice to each Holder (which
notice will not disclose the content of any material non-public information and
will indicate the date of the beginning and end of the intended period of
suspension, if known), in which case each Holder shall discontinue disposition
of Registrable Securities covered by the registration statement or Prospectus
until copies of a supplemented or amended Prospectus are distributed to the
Holders or until the Holders are advised in writing by the Company that sales of
Registrable Securities under the applicable Prospectus may be resumed and have
received copies of any additional or supplemental filings that are incorporated
or deemed incorporated by reference in any such Prospectus. The suspension and
notice thereof described in this Section ‎‎4.2 shall be held by each Holder in
strictest confidence and shall not be disclosed by such Holder, unless required
by law.

 

4.2.2. In the event of: (i) any request by the SEC or any other applicable
federal, state or foreign governmental authority for amendments or supplements
to a registration statement or related prospectus or for additional information,
(ii) the issuance by the SEC or any other applicable federal, state or foreign
governmental authority of any stop order suspending the effectiveness of a
registration statement or the initiation of any proceedings for that purpose,
(iii) the receipt by the Company of any notification with respect to the
suspension of the qualification or exemption from qualification of any of the
Registrable Securities for sale in any jurisdiction or the initiation of any
proceeding for such purpose, or (iv) any event or circumstance which
necessitates the making of any changes in the registration statement or
Prospectus, or any document incorporated or deemed to be incorporated therein by
reference, so that, in the case of the registration statement, it will not
contain any untrue statement of a material fact or any omission to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading, or that in the case of the Prospectus, it will not
contain any untrue statement of a material fact or any omission to state a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, then the Company shall deliver a certificate in writing to the
Holders (the “Suspension Notice”) to the effect of the foregoing (which notice
will not disclose the content of any material non-public information and will
indicate the date of the beginning and end of the intended period of suspension,
if known). Upon receipt of such Suspension Notice, the Holders will discontinue
disposition of Registrable Securities covered by the registration statement or
Prospectus (a “Suspension”) until the Holders’ receipt of copies of a
supplemented or amended Prospectus prepared and filed by the Company, or until
the Holders are advised in writing by the Company that the current Prospectus
may be used, and have received copies of any additional or supplemental filings
that are incorporated or deemed incorporated by reference in any such
prospectus. In the event of any Suspension, the Company will use its
commercially reasonable efforts to cause the use of the Prospectus so suspended
to be resumed as soon as possible after delivery of a Suspension Notice to the
Holders. The Suspension and Suspension Notice described in this Section ‎4.2.2
shall be held by each Holder in strictest confidence and shall not be disclosed
by such Holder, unless required by law. The required effectiveness period of any
shelf registration statement filed pursuant to this Agreement shall be extended
by one day for each day that such registration statement is subject to a
Suspension.

 

5 

 

  

5. Obligations of the Company. Whenever required to effect the registration of
any Registrable Securities, the Company shall, without limitation of any other
provision herein, as expeditiously as reasonably possible:

 

5.1. Prepare and file with the SEC a registration statement with respect to such
Registrable Securities and use its commercially reasonable best efforts to cause
such registration statement to become effective as soon as possible after the
filing, and keep such registration statement effective until the earliest of (i)
five years following effectiveness and (ii) the disposition of all Registrable
Securities included in such registration statement.. In case of a registration
statement pursuant to Section ‎2, such registration statement shall include a
plan of distribution in customary form;

 

5.2. Prepare and file with the SEC (or any other applicable federal, state or
foreign governmental authority) such amendments and supplements to such
registration statement and the prospectus used in connection with such
registration statement as may be necessary to comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
registration statement;

 

5.3. Furnish to the Holders such number of copies of a prospectus, including a
preliminary prospectus, in conformity with the requirements of the Securities
Act, and such other documents as they may reasonably request in order to
facilitate the public sale or other disposition of the Registrable Securities
covered by such registration statement;

 

5.4. Use its reasonable efforts to register and qualify the securities covered
by such registration statement under such other securities or Blue Sky laws of
such jurisdictions as shall be reasonably requested by the Holders and required
by applicable law; provided that the Company shall not be required in connection
therewith or as a condition thereto to qualify to do business or to file a
general consent to service of process in any such states or jurisdictions;

 

5.5. In the event of any underwritten public offering, enter into and perform
its obligations under an underwriting agreement, in usual and customary form,
with the managing underwriter(s) of such offering;

 

5.6. Immediately notify each seller of Registrable Securities covered by such
registration statement and each underwriter under such registration statement at
any time when a prospectus relating thereto is required to be delivered under
the Securities Act of the happening of any event as a result of which the
prospectus included in such registration statement, as then in effect, includes
an untrue statement of a material fact or omits to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading in the light of the circumstances then existing. The Company shall
prepare and furnish to each such seller a reasonable number of copies of a
supplement to or an amendment of such prospectus as may be necessary so that, as
thereafter delivered to the purchasers of such Registrable Securities, such
prospectus shall not include any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in the light of the circumstances then
existing;

 

6 

 

  

5.7. Use commercially reasonable best efforts to cooperate with the sellers in
the disposition of the Registrable Securities covered by such registration
statement, including without limitation in the case of an underwritten offering
using commercially reasonable best efforts to cause key executives of the
Company and its subsidiaries to participate under the direction of the managing
underwriter in a “road show” scheduled by such managing underwriter in such
locations and of such duration as in the judgment of such managing underwriter
are appropriate for such underwritten offering;

 

5.8. In connection with the preparation and filing of each registration
statement registering Registrable Securities under the Securities Act, and
before filing any such registration statement or any other document in
connection therewith, give the participating Holders of Registrable Securities
and their respective counsel and accountants, at the sole cost of the
participating Holders, the opportunity to (i) review any such registration
statement, , and (ii) provide comments to such documents if necessary to cause
the description of such Holders of Registrable Securities to be accurate; and

 

5.9. Otherwise use commercially reasonable best efforts to comply with the
Securities Act, the Exchange Act and any other applicable rules and regulations
of the SEC, and make available to the Holders, as soon as reasonably
practicable, an earnings statement covering the period of at least 12 months
after the effective date of such registration statement, which earnings
statement shall satisfy Section 11(a) of the Securities Act and any applicable
regulations thereunder, including Rule 158.

 

6. Registration Expenses. All registration expenses incurred in connection with
any registration, qualification or compliance pursuant to Sections ‎‎2 through
‎‎5, excluding Section 5.8, herein shall be borne by the Company. Registration
expenses shall include all expenses incurred by the Company or incident to the
Company’s performance of or compliance with this Agreement with respect to any
registration in complying with Sections ‎‎2 through ‎‎4 hereof, including,
without limitation, expenses incurred in connection with the preparation of a
prospectus, registration and filing fees, printing fees and expenses, fees and
disbursements of counsel, accountants and other advisors for the Company, taxes,
fees and expenses (including reasonable counsel fees) incurred in connection
with complying with state securities or “blue sky” laws, fees of the NASDAQ
Stock Market or any other securities exchange on which the Common Stock of the
Company is then listed, fees of transfer agents or registrars and the expense of
any special audits incident to or required by any such registration.
Notwithstanding the foregoing, however, all underwriters’ discounts and
commissions in respect of the sale of Registrable Securities shall be paid by
the Holders, pro rata in accordance with the number of Registrable Securities
sold in the offering.

 

7 

 

  

7. Preconditions to Participation in Underwritten Registrations. No Holder of
Registrable Securities may participate in any underwritten registration
hereunder unless such Holder (i) agrees to enter into a written underwriting
agreement with the managing underwriter selected in the manner herein provided
in such form and containing such provisions as are customary in the securities
business for such an arrangement between such underwriter and companies of the
Company’s size and investment stature, and (ii) provides any relevant
information and completes and executes all questionnaires, powers of attorney,
indemnities, underwriting agreements, and other documents required under the
terms of such underwriting arrangements, provided, however, that (i) the
representations and warranties by, and the other agreements on the part of, the
Company to and for the benefit of the underwriters shall also be made to and for
the benefit of such Holders of Registrable Securities and (ii) no such Holder
shall be required to make, and the Company shall use commercially reasonable
best efforts to ensure that no underwriter requires any Holder to make, any
representations and warranties to, or agreements with, any underwriter in a
registration effected pursuant to Sections ‎‎2 through ‎‎4hereof other than
customary representations, warranties and agreements relating to such Holder’s
title to Registrable Securities and authority to enter into the underwriting
agreement.

 

8. Indemnification. In the event any Registrable Securities are included in a
registration statement under Sections ‎‎2 through ‎‎4 hereof:

 

8.1. To the extent permitted by law, the Company will indemnify and hold
harmless each Holder, its affiliates, the partners, officers, directors and
shareholders of each Holder, legal counsel and accountants for each Holder,
against any losses, claims, damages, or liabilities (joint or several) to which
they may become subject under the Securities Act, the Exchange Act or other
federal or state law, insofar as such losses, claims, damages or liabilities (or
actions in respect thereof) arise out of or are based upon any of the following
statements, omissions or violations (collectively a “Violation”) by the Company:
(i) any untrue statement or alleged untrue statement of a material fact
contained in such registration statement, including any preliminary prospectus
or final prospectus contained therein or any amendments or supplements thereto,
(ii) the omission or alleged omission to state therein a material fact required
to be stated therein, or necessary to make the statements therein not
misleading, or (iii) any violation or alleged violation by the Company of the
Securities Act, the Exchange Act, any state securities law or any rule or
regulation promulgated under the Securities Act, the Exchange Act or any state
securities law in connection with the offering covered by such registration
statement; and the Company will pay as incurred to each such Holder, its
affiliates, partners, officers, or directorsfor such Holder and each person, if
any, who controls such Holder within the meaning of the Securities Act or the
Exchange Act, for any legal or other expenses reasonably incurred by them in
connection with investigating or defending any such loss, claim, damage,
liability or action; provided however, that the indemnity agreement contained in
this Section ‎8.1 shall not apply to amounts paid in settlement of any such
loss, claim, damage, liability or action if such settlement is effected without
the consent of the Company, which consent shall not be unreasonably withheld,
nor shall the Company be liable in any such case for any such loss, claim,
damage, liability or action to the extent that it arises out of or is based upon
a Violation which occurs in reliance upon and in conformity with written
information furnished expressly for use in connection with such registration by
such Holder, partner, officer, director, underwriter or controlling person of
such Holder.

 

8 

 

  

8.2. To the extent permitted by law, each Holder will, if Registrable Securities
held by such Holder are included in the securities as to which such
registration, qualification or compliance is being effected, indemnify and hold
harmless the Company, each of its directors, officers, legal counsel and
accountants and each person, if any, who controls the Company within the meaning
of the Securities Act or the Exchange Act, and any other Holder selling
securities under such registration statement or any of such other Holder’s
affiliates, partners, directors, officers, legal counsel and accountants or any
person who controls such underwriter or other Holder within the meaning of the
Securities Act or the Exchange Act, against any losses, claims, damages or
liabilities (joint or several) to which such indemnified parties may become
subject under the Securities Act, the Exchange Act or other federal or state
law, insofar as such losses, claims, damages or liabilities (or actions in
respect thereto) arise out of or are based upon any Violation, in each case to
the extent (and only to the extent) that such Violation occurs in reliance upon
and in conformity with written information furnished by such Holder specifically
for use in connection with such registration; and each such Holder will pay as
incurred any legal or other expenses reasonably incurred by such indemnified
parties in connection with investigating or defending any such loss, claim,
damage, liability or action if it is judicially determined that there was such a
Violation; provided, however, that the indemnity agreement contained in this
Section ‎‎8.2 shall not apply to amounts paid in settlement of any such loss,
claim, damage, liability or action if such settlement is effected without the
consent of the Holder, which consent shall not be unreasonably withheld;
provided further, that in no event shall any indemnity under this Section ‎‎8.2
exceed the net proceeds from the offering received by such Holder.

 

8.3. Promptly after receipt by an indemnified party under this Section ‎8 of
notice of the commencement of any action (including any governmental action),
such indemnified party will, if a claim in respect thereof is to be made against
any indemnifying party under this Section ‎8, deliver to the indemnifying party
a written notice of the commencement thereof and the indemnifying party shall
have the right to participate in, and, to the extent the indemnifying party so
desires, jointly with any other indemnifying party similarly noticed, to assume
the defense thereof with counsel mutually satisfactory to the parties; provided,
however, that an indemnified party shall have the right to retain its own
counsel, with the fees and expenses to be paid by the indemnifying party, if
representation of such indemnified party by the counsel retained by the
indemnifying party would be inappropriate due to actual or potential differing
interests between such indemnified party and any other party represented by such
counsel in such proceeding, provided further that the indemnifying party shall
not be required to pay the fees of more than one counsel for all of the
indemnified parties. The failure to deliver written notice to the indemnifying
party within a reasonable time of the commencement of any such action, shall, to
the extent materially prejudicial to its ability to defend such action, relieve
such indemnifying party of its liability to the indemnified party under this
Section ‎‎8, but the omission so to deliver written notice to the indemnifying
party will not relieve it of any liability that it may have to any indemnified
party otherwise than under this Section ‎‎8.

 

9 

 

  

8.4. If the indemnification provided for in this Section ‎‎8 is held by a court
of competent jurisdiction to be unavailable to an indemnified party with respect
to any losses, claims, damages or liabilities referred to herein, the
indemnifying party, in lieu of indemnifying such indemnified party thereunder,
shall to the extent permitted by applicable law contribute to the amount paid or
payable by such indemnified party as a result of such loss, claim, damage or
liability in such proportion as is appropriate to reflect the relative fault of
the indemnifying party on the one hand and of the indemnified party on the other
hand in connection with the Violation(s) that resulted in such loss, claim,
damage or liability, as well as any other relevant equitable considerations. The
relative fault of the indemnifying party and of the indemnified party shall be
determined by a court of law by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission to state a
material fact relates to information supplied by the indemnifying party or by
the indemnified party and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission;
provided, that in no event shall any contribution by a Holder hereunder exceed
the net proceeds from the offering received by such Holder; and provided further
that no party will be liable for contribution with respect to the settlement of
any claim or action effected without its written consent.

 

8.5. The obligations of the Company and Holders under this Section ‎8 shall
survive completion of any offering of Registrable Securities in a registration
statement and the termination of this Agreement. No indemnifying party, in the
defense of any such claim or litigation, shall, except with the consent of each
indemnified party, consent to entry of any judgment or enter into any settlement
which does not include as an unconditional term thereof the giving by the
claimant or plaintiff to such Indemnified Party of a release from all liability
in respect to such claim or litigation.

 

8.6. The indemnification provisions of this Section ‎8 shall not be in
limitation of any other indemnification provisions included in any other
agreement. Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in any underwriting agreement entered
into in connection with an underwritten public offering are in conflict with the
foregoing provisions, the provisions in such underwriting agreement shall
prevail.

 

10 

 

  

9. Assignment of Registration Rights; Transfer of Registrable Securities. The
rights to cause the Company to register Registrable Securities pursuant to this
Agreement may be assigned by a Holder to any transferee of all or part of the
Registrable Securities held by such Holder, provided that (i) the transferee is
a Holder or holds more than 5% of the issued and outstanding shares of Common
Stock of the Company as a result of such transfer, (ii) the transferor furnishes
to the Company written notice of the name and address of such transferee and the
securities with respect to which such registration rights are being assigned and
(iii) to the extent not previously done so, the transferee delivers to the
Company a signed joinder to this Agreement in the form attached hereto.

 

10. Rule 144 Reporting. With a view to making available to all Holders the
benefits of certain rules and regulations of the SEC which may permit the sale
of the Registrable Securities to the public without registration, the Company
agrees to:

 

10.1. Make and keep available adequate current public information with respect
to the Company, within the meaning Rule 144(c) under the Securities Act or any
similar or analogous rule promulgated under the Securities Act, at all times
after the effective date of the first registration statement filed by the
Company for an offering of its securities to the general public.

 

10.2. Furnish to such Holder forthwith upon request: (i) a written statement by
the Company as to its compliance with the applicable informational requirements
of Rule 144(c) under the Securities Act (or similar rule then in effect), and of
the Exchange Act; (ii) a copy of the most recent annual or quarterly report of
the Company; and (iii) such other reports and documents as a Holder may
reasonably request in availing itself of any rule or regulation of the SEC
allowing it to sell any such securities without registration; and

 

10.3. Comply with all other necessary filings and other requirements so as to
enable the holders of Registrable Securities to sell Registrable Securities
under Rule 144 under the Securities Act (or similar rule then in effect).

 

11. Informnation by Holders. As a condition to the inclusion of any Registrable
Securities in a registration pursuant to this Agreement, the Holder of such
Registrable Securities shall timely furnish to the Company such information
regarding such Holder and the distribution proposed by such Holder as the
Company may reasonably request in writing and as shall be reasonably required
for any registration, qualification or legal compliance.

 

12. Miscellaneous.

 

12.1. Entire Agreement. This Agreement constitutes the full and entire
understanding and agreement between the Company and Holders with regard to the
subject matters hereof and supersedes all prior negotiations, agreements and
understandings (other than the Purchase Agreement) of the Company and the
Holders of any nature, whether oral or written, relating thereto.

 

11 

 

  

12.2. Amendment of Registration Rights. Any provision of this Agreement may be
amended and the observance thereof may be waived (either generally or in a
particular instance and either retroactively or prospectively), with the written
consent of the Company and the Holders Majority. Any amendment or waiver
effected in accordance with this Section ‎‎12.2 shall be binding upon the
Company and all the Holders.

 

12.3. Governing Law; Venue. This Agreement shall be governed by and construed
under the laws of the State of Israel, without regard to the conflicts of law
principles of such State, except with respect to matters that are subject to
foreign securities laws and regulations, which shall be governed by such
applicable laws and regulations. The Company and the Holders irrevocably submit
to the exclusive jurisdiction of the competent courts located in Tel Aviv-Jaffa,
Israel in respect of any dispute or matter arising out of or connected with this
Undertaking.

 

12.4. Successors and Assigns. This Agreement shall be binding upon, inure to the
benefit of, and be enforceable by, the parties hereto and their respective
successors and assigns.

 

12.5. Severability. In the event that any provision of this Agreement, or the
application thereof, becomes or is declared by a court of competent jurisdiction
to be illegal, void or unenforceable, the remainder of this Agreement shall
continue in full force and effect and shall be interpreted so as reasonably
necessary to effect the intent of the parties hereto. The parties hereto shall
use all reasonable efforts to replace such void or unenforceable provision of
this Agreement with a valid and enforceable provision that shall achieve, to the
extent possible, the economic, business and other purposes of such void or
unenforceable provision.

 

12.6. Delays or Omissions; Remedies. It is agreed that no delay or omission to
exercise any right, power, or remedy accruing to any Holder, upon any breach,
default or noncompliance of the Company under this Agreement shall impair any
such right, power, or remedy, nor shall it be construed to be a waiver of any
such breach, default or noncompliance, or any acquiescence therein, or of any
similar breach, default or noncompliance thereafter occurring. It is further
agreed that any waiver, permit, consent, or approval of any kind or character on
any Holder’s part of any breach, default or noncompliance under the Agreement or
any waiver on such Holder’s part of any provisions or conditions of this
Agreement must be in writing and shall be effective only to the extent
specifically set forth in such writing. All remedies, either under this
Agreement, by law, or otherwise afforded to Holders, shall be cumulative and not
alternative.

 

12.7. Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given if delivered personally or by commercial
delivery service, or mailed by registered or certified mail (return receipt
requested) or sent via facsimile (with confirmation of receipt) to the parties
hereto at the following address (or at such other address for a party as shall
be specified by like notice):

 

12 

 

 

 

if to the Company:

 

BTCS Inc.

Attention: Charles Allen

1901 N Moore St, Suite 700

Arlington, Virginia 22209

Facsimile No.: (516) 342-4178

Telephone No.: (248) 764-1084

Email: ir@btcs.com

 

with a copy (which shall not constitute notice) to:

 

Sichenzia Ross Friedman Ference LLP

Attention: Harvey Kesner, Esq.

61 Broadway, 32nd Floor

New York, New York 10006

Facsimile No.: (212) 930-9700

Telephone No.: (212) 930-9725

Email: hkesner@srff.com

 

If to a Holder: to the address set forth in the Spreadsheet.

 

12.8. Aggregation of Shares. All Registrable Securities held by any Holder and
any entity affiliated with any Holder, shall be aggregated together for the
purpose of determining the availability of any rights under this Agreement, the
applicability of any limitation under this Agreement, or calculating such
Holder’s pro rata share. The term “affiliate” shall have the meaning assigned to
it in Rule 405 under the Securities Act.

 

12.9. Termination of Registration Rights. The right of any Holder to request
registration or inclusion in any registration pursuant to this Agreement shall
terminate five (5) years after the Closing Date.

 

- Signature page follows -

 

13 

 

 

In Witness Whereof, the undersigned have duly signed this Registration Rights
Agreement as of this ___ day of [_____________], 2015.

 

    BTCS Inc.       Name:           Title:      

  

14 

 



 

  HOLDERS:         By:     Name:     Title:           [______________________]

  

  By:     Name:     Title:  

 



  _______________________



 



  [______________________]

 



  _______________________

 



  [______________________]

  

15 

 

 

SCHEDULE A

 

LIST OF HOLDERS

 

16 

 

 

 

JOINDER TO REGISTRATION RIGHTS AGREEMENT

 

The undersigned hereby consents to and agrees to become a party to, be bound by
and comply with all of the provisions of the Registration Rights Agreement
executed by BTCS Inc. (the “Registration Rights Agreement”) and that all the
Registrable Securities (as defined in the Registration Rights Agreement) held by
the undersigned are and shall be subject to all of the rights, obligations and
restrictions described in the Registration Rights Agreement in the same manner
as if the undersigned were an original signatory thereto.

 

Accordingly, the undersigned has executed and delivered this Joinder to
Registration Rights Agreement as of ____ day of _____, ____.

 

[name]

 

By:     Name:     Title:    

 

Address for Notices: 

            Fax:     Email:    

 

Number of Registrable Securities held: ________________

  

17 

 



 

Exhibit D

 

LOCK-UP AGREEMENT

 

__________, 2015

 

BTCS Inc.
Attention: Charles Allen
1901 N Moore St, Suite 700
Arlington, Virginia 22209


 

Re:    Share Purchase Agreement by and among BTCS Inc., Spondoolies-Tech Ltd.
and the Selling Shareholders

 

Ladies and Gentlemen:

 

This Lock-Up Agreement (this “Agreement”) is being delivered to you in
connection with the proposed Share Purchase Agreement (the “SPA”), by and among
BTCS Inc. (the “Purchaser”), Spondoolies Tech Ltd. (the “Company”) and the
Selling Shareholders, pursuant to which the Purchaser desires, subject to the
terms and conditions set forth in the SPA, to purchase from each of the Selling
Shareholders, severally but not jointly, all Company Shares owned by such
Selling Shareholder. All capitalized terms not defined herein shall have the
meanings ascribed to them in the SPA.

 

In order to induce the Purchaser into entering the SPA, and in light of the
benefits that the Share Purchase will confer upon the undersigned in its
capacity as a securityholder and/or an officer, director or employee of the
Company, and for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the undersigned agrees with the Purchaser that,
during the period beginning on and including the date of this Agreement through
and including the earlier of (i) such time as the Purchaser has raised $15
million in equity or equity linked capital, and (ii) December 31, 2016 (the
“Lock-Up Period”), the undersigned except as set forth herein, will not, without
the prior written consent of the Purchaser, directly or indirectly, (i) offer,
sell, assign, transfer, pledge, contract to sell, or otherwise dispose of, or
announce the intention to otherwise dispose of, any Purchaser Shares whether now
owned or hereafter acquired through an ESOP by the undersigned or with respect
to which the undersigned has the power of disposition (including, without
limitation, Purchaser Shares which may be deemed to be beneficially owned by the
undersigned in accordance with the rules and regulations promulgated under the
Securities Act of 1933, as amended, and as the same may be amended or
supplemented on or after the date hereof from time to time (the “Securities
Act”) (the “Beneficially Owned Shares”)) or securities convertible into or
exercisable or exchangeable for Purchaser Shares whether now owed acquired by
the undersigned or with respect to which the undersigned has or hereafter
acquires the power of disposition (including, without limitation, the
Beneficially Owned Shares) (all such securities referred to in this paragraph
(i) to be collectively referred to as the “Lock-Up Securities”), (ii) enter into
any swap, hedge or similar agreement or arrangement that transfers in whole or
in part, the economic risk of ownership of the Lock-Up Securities, or (iii)
engage in any short selling of the Lock-Up Securities.

 

 

 

  

The undersigned agrees that, prior to engaging in any transaction or taking any
other action that is subject to the terms of this Agreement during the Lock-Up
Period, it will give notice thereof to the Company and will not consummate such
transaction or take any such action unless it has received written confirmation
from the Company that the Lock-Up Period (as may have been extended pursuant to
the previous paragraph) has expired.

 

The restrictions set forth in the second and third paragraphs hereof shall not
apply to:

 

(1) if the undersigned is a natural person,

 

(A) any transfers made by the undersigned (a) as a bona fide gift to any member
of the immediate family (as defined below) of the undersigned or to a trust the
beneficiaries of which are exclusively the undersigned or members of the
undersigned’s immediate family, (b) by will or intestate succession upon the
death of the undersigned or (c) as a bona fide gift to a charity, educational
institution or any non-profit organizations qualified as charitable
organizations under Section 501(c)(3) of the Internal Revenue Code of 1986;

 

(B) any exercise of options or warrants to purchase Purchaser Shares, provided,
that the Purchaser Shares acquired thereby shall be subject to the restrictions
set forth herein;

 

(C) any pledges to secure loans made by the undersigned, prior to the date
hereof; provided, however, the undersigned agrees that upon the repayment of any
such existing loans, and the release of any such security interest on such
loans, the restrictions set forth in the second and third paragraphs hereof
shall apply; and

 

(D) any securities obtained by the undersigned after the date of this agreement
in: (i) private transactions, (ii) open market purchases, (iii) participation in
financing, or (iv) in connection with the waiver of salaries due and payable
after the date hereof.

 

(2) if the undersigned is a corporation, partnership, limited liability company
or other business entity, any transfers to any shareholder, partner or member
of, or owner of a similar equity interest in, the undersigned, as the case may
be, if, in any such case, such transfer is not for value;

 

(3) if the undersigned is a corporation, partnership, limited liability company
or other business entity, any transfer made by the undersigned (a) in connection
with the sale or other bona fide transfer in a single transaction of all or
substantially all of the undersigned’s capital stock, partnership interests,
membership interests or other similar equity interests, as the case may be, or
all or substantially all of the undersigned’s assets, in any such case not
undertaken for the purpose of avoiding the restrictions imposed by this
Agreement or (b) to another corporation, partnership, limited liability company
or other business entity so long as the transferee is an affiliate (as defined
below) of the undersigned and such transfer is not for value;

 

 

 

  

(4) transfers consented to, in writing by the Purchaser;

 

provided, however, that in the case of any transfer described in clause (1)(A),
(2) or (3) above, it shall be a condition to the transfer that (A) the
transferee executes and delivers to the Purchaser, not later than one business
day prior to such transfer, a written agreement, in substantially the form of
this Agreement (it being understood that any references to “immediate family” in
the agreement executed by such transferee shall expressly refer only to the
immediate family of the undersigned and not to the immediate family of the
transferee), and (B) if the undersigned is required to file a report under
Section 16(a) of the Exchange Act reporting a reduction in beneficial ownership
of Lock-Up Securities during the Lock-Up Period, the undersigned shall include a
statement in such report to the effect that, in the case of any transfer
pursuant to clause (1)(A) above, such transfer is being made as a gift or by
will or intestate succession or, in the case of any transfer pursuant to clause
(2) above, such transfer is being made to a shareholder, partner or member of,
or owner of a similar equity interest in, the undersigned and is not a transfer
for value or, in the case of any transfer pursuant to clause (3) above, such
transfer is being made either (a) in connection with the sale or other bona fide
transfer in a single transaction of all or substantially all of the
undersigned’s capital stock, partnership interests, membership interests or
other similar equity interests, as the case may be, or all or substantially all
of the undersigned’s assets or (b) to another corporation, partnership, limited
liability company or other business entity that is an affiliate of the
undersigned and such transfer is not for value. In addition, the restrictions
sets forth herein shall not prevent the undersigned from entering into a sales
plan pursuant to Rule 10b5-1 under the Exchange Act after the date hereof,
provided that (i) a copy of such plan is provided to Purchaser promptly upon
entering into the same and (ii) no sales or transfers may be made under such
plan until the Lock-Up Period ends or this Agreement is terminated in accordance
with its terms. For purposes of this paragraph, “immediate family” shall mean a
spouse, child, grandchild or other lineal descendant (including by adoption),
father, mother, brother or sister of the undersigned; and “affiliate” shall have
the meaning set forth in Rule 405 under the Securities Act.

 

The undersigned hereby represents and warrants that the undersigned has full
power and authority to enter into this Agreement and that this Agreement has
been duly authorized (if the undersigned is not a natural person), executed and
delivered by the undersigned and is a valid and binding agreement of the
undersigned. This Agreement and all authority herein conferred are irrevocable
and shall survive the death or incapacity of the undersigned (if a natural
person) and shall be binding upon the heirs, personal representatives,
successors and assigns of the undersigned.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

 

 

 

 

The undersigned acknowledges and agrees to the terms and conditions in this
Lock-Up Agreement, all as of the date first written above.

 

  Very truly yours,           (Name of Stockholder - Please Print)          
(Signature)           (Name of Signatory if Stockholder is an entity - Please
Print)         (Title of Signatory if Stockholder is an entity - Please Print)

 

  Address:              

 

[SIGNATURE PAGE TO LOCK-UP AGREEMENT]

 



 

 

 

Exhibit E

 

CERTIFICATE OF DESIGNATION OF PREFERENCES,

RIGHTS AND LIMITATIONS

OF

SERIES A CONVERTIBLE PREFERRED STOCK

 

The undersigned, Chief Executive Officer of BTCS INC., a Nevada corporation (the
“Corporation”), DOES HEREBY CERTIFY that the following resolutions were duly
adopted by the Board of Directors of the Corporation by unanimous written
consent on [●] [__], 2015;

 

WHEREAS, the Board of Directors is authorized within the limitations and
restrictions stated in the Articles of Incorporation of the Corporation, as
amended, to provide by resolution or resolutions for the issuance of Twenty
Million (20,000,000) shares of Preferred Stock, par value $0.001 per share, of
the Corporation, in such series and with such designations, preferences and
relative, participating, optional or other special rights and qualifications,
limitations or restrictions as the Corporation’s Board of Directors shall fix by
resolution or resolutions providing for the issuance thereof duly adopted by the
Board of Directors; and

 

WHEREAS, it is the desire of the Board of Directors, pursuant to its authority
as aforesaid, to authorize and fix the terms of a series of Preferred Stock and
the number of shares constituting such series;

 

NOW, THEREFORE, BE IT RESOLVED:

 

Section 1. Designation and Authorized Shares. The Corporation shall be
authorized to issue [●] (●) shares of Series A Preferred Stock, par value $0.001
per share (the “Series A Preferred Stock”).

 

Section 2. Stated Value. Each share of Series A Preferred Stock shall have a
stated value of $0.001 per share (the “Stated Value”).

 

Section 3. Liquidation.

 

(a) Upon the liquidation, dissolution or winding up of the business of the
Corporation, whether voluntary or involuntary, each holder of Series A Preferred
Stock shall be entitled to receive, for each share thereof, out of assets of the
Corporation legally available therefor, a distribution pro rata with the
Corporation’s common stock, $0.001 par value per share (the “Common Stock”),
calculated as if the Series A Preferred Stock had been converted into Common
Stock as of the date immediately prior to the date fixed for determination of
stockholders entitled to receive such distribution.

 

(b) Any distribution in connection with the liquidation, dissolution or winding
up of the Corporation, or any bankruptcy or insolvency proceeding, shall be made
in cash to the extent possible.

 

Section 4. Voting. Except as otherwise expressly required by law, each holder of
Series A Preferred Stock shall be entitled to vote on all matters submitted to
shareholders of the Corporation and shall be entitled to the number of votes for
each share of Series A Preferred Stock owned at the record date for the
determination of shareholders entitled to vote on such matter or, if no such
record date is established, at the date such vote is taken or any written
consent of shareholders is solicited, equal to the number of shares of Common
Stock such shares of Series A Preferred Stock are convertible into at such time,
but not in excess of the conversion limitations set forth in Section 5 herein.
Except as otherwise required by law, the holders of shares of Series A Preferred
Stock shall vote together with the holders of Common Stock on all matters and
shall not vote as a separate class.

 

 

 

 

Section 5. Conversion.

 

(a) Conversion Right. Each holder of Series A Preferred Stock may, from time to
time, convert any or all of such holder’s shares of Series A Preferred Stock
into fully paid and non-assessable shares of Common Stock in an amount equal to
one hundred (100) shares of Common Stock for each one (1) share of Series A
Preferred Stock surrendered (“Conversion Ratio”).

 

(b) Conversion Procedure. In order to exercise the conversion privilege under
this Section 5, the holder of any shares of Series A Preferred Stock to be
converted shall give written notice to the Corporation at its principal office
that such holder elects to convert such shares of Series A Preferred Stock or a
specified portion thereof into shares of Common Stock as set forth in such
notice (the “Conversion Notice”, and such date of delivery of the Conversion
Notice to the Corporation, the “Conversion Notice Delivery Date”). Within three
(3) business days following the Conversion Notice Delivery Date, the Corporation
shall issue and deliver a certificate or certificates representing the number of
shares of Common Stock determined pursuant to this Section 5 (the “Share
Delivery Date”). In case of conversion under this Section 5 of only a part of
the shares of Series A Preferred Stock represented by a certificate surrendered
to the Corporation, the Corporation shall issue and deliver a new certificate
for the number of shares of Series A Preferred Stock which have not been
converted, upon receipt of the original certificate or certificates representing
shares of Series A Preferred Stock so converted. Until such time as the
certificate or certificates representing shares of Series A Preferred Stock
which have been converted are surrendered to the Corporation and a certificate
or certificates representing the Common Stock into which such shares of Series A
Preferred Stock have been converted have been issued and delivered, the
certificate or certificates representing the shares of Series A Preferred Stock
which have been converted shall represent the shares of Common Stock into which
such shares of Series A Preferred Stock have been converted. The Corporation
shall pay all documentary, stamp or similar issue or transfer tax due on the
issue of shares of Common Stock issuable upon conversion of the Series A
Preferred Stock.

 

(c) Maximum Conversion.

 

  (i) Notwithstanding anything to the contrary set forth in this Certificate of
Designation, at no time may all or a portion of shares of Series A Preferred
Stock be converted if the number of shares of Common Stock to be issued pursuant
to such conversion would exceed, when aggregated with all other shares of Common
Stock owned by such holder at such time, the number of shares of Common Stock
which would result in such holder beneficially owning (as determined in
accordance with Section 13(d) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”) and the rules thereunder) more than 9.99% of all of the
Common Stock issued and outstanding at such time (the “9.99% Beneficial
Ownership Limitation”).

 

2

 

 

  (ii) For purposes of this Section 5, in determining the number of outstanding
shares of Common Stock, a holder of Series A Preferred Stock may rely on the
number of outstanding shares of Common Stock as reflected in (1) the
Corporation’s most recent Form 10-K, Form 10-Q, Current Report on Form 8-K or
other public filing with the Securities and Exchange Commission, as the case may
be, (2) a more recent public announcement by the Corporation or (3) any other
notice by the Corporation setting forth the number of shares of Common Stock
outstanding. For any reason at any time, upon the written or oral request of a
holder of Series A Preferred Stock, the Corporation shall within one (1)
business day confirm orally and in writing to such holder the number of shares
of Common Stock then outstanding. In any case, the number of outstanding shares
of Common Stock shall be determined after giving effect to the conversion or
exercise of securities of the Corporation, including shares of Series A
Preferred Stock, held by such holder and its affiliates since the date as of
which such number of outstanding shares of Common Stock was reported, which in
any event are convertible or exercisable, as the case may be, into shares of the
Corporation’s Common Stock within sixty (60) days’ of such calculation and which
are not subject to a limitation on conversion or exercise analogous to the
limitation contained herein. The provisions of this paragraph shall be construed
and implemented in a manner otherwise than in strict conformity with the terms
of this Section 5 to correct this paragraph (or any portion hereof) which may be
defective or inconsistent with the intended beneficial ownership limitation
herein contained or to make changes or supplements necessary or desirable to
properly give effect to such limitation.

 

Section 6. Other Provisions.

 

(a) Reservation of Common Stock. The Corporation shall, at all times, reserve
from its authorized Common Stock a sufficient number of shares to provide for
conversion of all Series A Preferred Stock from time to time outstanding.

 

(b) Record Holders. The Corporation and its transfer agent, if any, for the
Series A Preferred Stock may deem and treat the record holder of any shares of
Series A Preferred Stock as reflected on the books and records of the
Corporation as the sole true and lawful owner thereof for all purposes, and
neither the Corporation nor any such transfer agent shall be affected by any
notice to the contrary.

 

Section 7. Restriction and Limitations. Except as expressly provided herein or
as required by law, so long as any shares of Series A Preferred Stock remain
outstanding, the Corporation shall not, without the vote or written consent of
the holders of at least a majority of the then outstanding shares of the Series
A Preferred Stock, take any action which would adversely and materially affect
any of the preferences, limitations or relative rights of the Series A Preferred
Stock.

 

Section 8. Certain Adjustments.

 

(a) Stock Dividends and Stock Splits. If the Corporation, at any time while the
Series A Preferred Stock is outstanding: (A) shall pay a stock dividend or
otherwise make a distribution or distributions on shares of its Common Stock or
any other equity or equity equivalent securities payable in shares of Common
Stock (which, for avoidance of doubt, shall not include any shares of Common
Stock issued by the Corporation pursuant to the conversion of the Series A
Preferred Stock), (B) subdivide outstanding shares of Common Stock into a larger
number of shares, (C) combine (including by way of reverse stock split)
outstanding shares of Common Stock into a smaller number of shares, or (D) issue
by reclassification of shares of the Common Stock any shares of capital stock of
the Corporation, each share of Series A Preferred Stock shall receive such
consideration as if such number of shares of Series A Preferred had been,
immediately prior to such foregoing dividend, distribution, subdivision,
combination or reclassification, the holder of the number of shares of Common
Stock into which it could convert at such time. Any adjustment made pursuant to
this Section shall become effective immediately after the record date for the
determination of stockholders entitled to receive such dividend or distribution
and shall become effective immediately after the effective date in the case of a
subdivision, combination or re-classification.

 

3

 

 

Section 9. Equal Treatment of Holders. No consideration (including any
modification of this Certificate of Designation or related transaction document)
shall be offered or paid to any person or entity to amend or consent to a waiver
or modification of any provision of this Certificate of Designation or related
transaction document unless the same consideration is also offered to all of the
holders of the outstanding shares of Series A Preferred Stock. For clarification
purposes, this provision constitutes a separate right granted to each holder by
the Corporation and negotiated separately by each holder, and is intended for
the Corporation to treat all holders of the Series A Preferred Stock as a class
and shall not in any way be construed as such holders acting in concert or as a
group with respect to the purchase, disposition or voting of the Series A
Preferred Stock or otherwise.

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate this [●] day
of _________ 2015.

 

  By:     Name: Charles Allen   Title: Chief Executive Officer

 

4

 

 

Exhibit F

 

Amendments to the By-Laws of BTCS Inc.

 

1.Section 6 shall be amended and restated as follows:

 

(a) Special meetings of the stockholders of the corporation may be called, for
any purpose or purposes, by (i) the Chairman of the Board of Directors, (ii) the
Chief Executive Officer, (iii) any holder or group of holders of at least ten
percent (10%) of the issued and outstanding shares of Common Stock of the
Company (including shares of Preferred Stock which shall be considered like
Common Stock for this purpose up to the number of shares of Common Stock into
which such Preferred Stock may be converted at any time) or (iv) the Board of
Directors or pursuant to a resolution adopted by a majority of the total number
of authorized directors (whether or not there exist any vacancies in previously
authorized directorships at the time any such resolution is presented to the
Board of Directors for adoption), and shall be held at such place, on such date,
and at such time, as the Board of Directors shall determine.

 

(b) If a special meeting is called by any person or persons other than the Board
of Directors or one or more shareholders, the request shall be in writing,
specifying the general nature of the business proposed to be transacted, and
shall be delivered personally or sent by registered mail or by tele-graphic or
other facsimile transmission to the Chairman of the Board of Directors, the
Chief Executive Officer, or the Secretary of the corporation. No business may be
transacted at such special meeting otherwise than specified in such notice.

 

(c) To be in proper form, a request for a special meeting of shareholders
submitted by one or more stockholders must, in addition to the requirements of
clause (b), contain the information required of a stockholder bringing business
before an annual meeting in accordance with Section 5(b) of these Bylaws. Given
the expense and resource commitment of holding a special meeting, in making the
decision to call a special meeting in response to stockholder requests that are
repetitious or overlapping, the Board of Directors shall have discretion as to
the call and purposes of a meeting and may refuse to call a meeting for a
purpose identical or similar to a purpose for which a previous special meeting
was held in the previous 120 days. Similarly, the Board of Directors may decline
to call a special meeting when, in its judgment the purpose of the proposed
meeting does not present a time sensitive issue that must be addressed before
the next scheduled annual meeting.

 

(d) The Board of Directors shall determine the time and place of any special
meeting requested under clause (b), which shall be held not less than
thirty-five (35) nor more than one hundred twenty (120) days after the date of
the receipt of the request. Upon determination of the time and place of the
meeting, the officer receiving the request shall cause notice to be given to the
stockholders entitled to vote, in accordance with the provisions of Section 7 of
these Bylaws. If the notice is not given within sixty (60) days after the
receipt of the request, the person or persons requesting the meeting may set the
time and place of the meeting and give the notice. Nothing contained in this
paragraph (b) shall be construed as limiting, fixing, or affecting the time when
a meeting of stockholders called by action of the Board of Directors may be
held.

 

 

 

  

2.Section 13 shall be amended to delete the words “, or by the written consent
of stockholders.” and add the following sentence: “No action may be taken by
written consent of the stockholders.”

 

3.Section 21(e) shall be amended by adding the word “e-mail,” after the word
“facsimile”.

 

4.Section 25(a) (Executive Committee) shall be amended to read “[Reserved].

 

5.Section 25(b) shall be amended to delete the word “Other” at the beginning of
such section and in the second sentence of such section.

 

 

 

 

Exhibit G

 

BTCS INC.

2015 INCENTIVE COMPENSATION PLAN

 

BTCS Inc., an Nevada corporation (the “Company”), has adopted the BTCS Inc. 2015
Incentive Compensation Plan (the “Plan”) for the benefit of non-employee
directors of the Company and officers and eligible employees and consultants of
the Company and any Affiliates (as each term is defined below), as follows:

 

ARTICLE I.

ESTABLISHMENT; PURPOSES; AND DURATION

 

1.1. Establishment of the Plan. The Company hereby establishes this incentive
compensation plan to be known as the “BTCS Inc. 2015 Incentive Compensation
Plan,” as set forth in this document. The Plan permits the grant of Stock
Options, Stock Appreciation Rights, Restricted Shares, Restricted Stock Units,
Other Stock-Based Awards, Dividend Equivalents and Cash-Based Awards. The Plan
shall become effective upon the date of its adoption by the Board (the
“Effective Date”), provided, that within twelve (12) months after the date the
Plan is adopted by the Board, the Plan is approved by the holders of a majority
of the outstanding Shares which are present and voted at a meeting of the
stockholders of the Company, or by written consent in lieu of a meeting;
provided further that no Award shall be exercisable or vested until such
stockholder approval, and if the Plan is not so approved by the Company’s
stockholders on or before the last day of such twelve (12)-month period, the
Plan and any Awards previously granted shall thereupon be automatically canceled
and deemed to have been null and void ab initio. The Plan shall remain in effect
as provided in Section 1.3.

 

1.2. Purposes of the Plan. The purposes of the Plan are to provide additional
incentives to non-employee directors of the Company and to those officers,
employees and consultants of the Company and Affiliates, whose substantial
contributions are essential to the continued growth and success of the business
of the Company and the Affiliates, in order to strengthen their commitment to
the Company and the Affiliates, and to attract and retain competent and
dedicated individuals whose efforts will result in the long-term growth and
profitability of the Company and to further align the interests of such
non-employee directors, officers, employees and consultants with the interests
of the shareholders of the Company. To accomplish such purposes, the Plan
provides that the Company may grant Stock Options, Stock Appreciation Rights,
Restricted Stock, Restricted Stock Units, Other Stock-Based Awards, Dividend
Equivalents and Cash-Based Awards.

 

1.3. Duration of the Plan. The Plan shall commence on the Effective Date, as
described in Section 1.1, and shall remain in effect, subject to the right of
the Board of Directors to amend or terminate the Plan at any time pursuant to
Article XV, until all Shares subject to it shall have been delivered, and any
restrictions on such Shares have lapsed, pursuant to the Plan’s provisions.
However, in no event may an Award be granted under the Plan on or after ten (10)
years from the Effective Date.

 

1 

 

 

ARTICLE II.

DEFINITIONS

 

Certain terms used herein have the definitions given to them in the first
instance in which they are used. In addition, for purposes of the Plan, the
following terms are defined as set forth below:

 

2.1. “Affiliate” means (i) any Subsidiary; (ii) any Person that directly or
indirectly controls, is controlled by or is under common control with the
Company; and/or (iii) to the extent provided by the Committee, any Person in
which the Company has a significant interest. The term “control” (including,
with correlative meaning, the terms “controlled by” and “under common control
with”), as applied to any Person, means the possession, directly or indirectly,
of the power to direct or cause the direction of the management and policies of
such Person, whether through the ownership of voting or other securities, by
contract or otherwise.

 

2.2. “Applicable Exchange” means the New York Stock Exchange, NASDAQ Stock
Market, OTCQB or such other securities exchange as may at the applicable time be
the principal market for the Shares.

 

2.3. “Applicable Law” means any applicable law, rule, regulation, statute,
pronouncement, policy, interpretation, judgment, order or decree of any federal,
provincial, state or local governmental, regulatory or adjudicative authority or
agency, of any jurisdiction, and the rules and regulations of any stock exchange
or trading system on which the Shares are then traded or listed.

 

2.4. “Award” means, individually or collectively, a grant under the Plan of
Stock Options, Stock Appreciation Rights, Restricted Stock Awards, Restricted
Stock Units, Cash-Based Awards, Other Stock-Based Awards and Dividend
Equivalents.

 

2.5. “Award Agreement” means either: (a) a written agreement entered into by the
Company and a Participant setting forth the terms and provisions applicable to
an Award granted under the Plan, or (b) a written or electronic statement issued
by the Company to a Participant describing the terms and provisions of such
Award, including any amendment or modification thereof. Subject to compliance
with Applicable Law, the Committee may provide for the use of electronic,
internet or other non-paper Award Agreements, and the use of electronic,
internet or other non-paper means for the acceptance thereof and actions
thereunder by a Participant.

 

2.6. “Beneficial Ownership” (including correlative terms) shall have the meaning
given such term in Rule 13d-3 promulgated under the Exchange Act.

 

2.7. “Board” or “Board of Directors” means the Board of Directors of the
Company.

 

2.8. “Cash-Based Award” means an Award, whose value is determined by the
Committee, granted to a Participant, as described in Article XI.

 

2.9. “Cause” means, unless otherwise provided in an Award Agreement, any of the
following: (a) any fraud, embezzlement or felony or similar act by the
Participant (whether or not related to Participant’s relationship with the
Company or any of its Affiliates); (b) an act of moral turpitude by the
Participant, or any act that causes significant injury to the reputation,
business, assets, operations or business relationship of the Company or an
Affiliate; (c) any breach by the Participant of an agreement between the Company
or any Affiliate and the Participant, including, without limitation, breach of
confidentiality, non-competition or non-solicitation covenants, or of any duty
of the Participant to the Company or any Affiliate thereof; (d) in case of an
Employee, performance by an Employee of any act that entitles the Company or an
Affiliate (as applicable) to dismiss him without paying him any or partial
severance pay in connection with such dismissal under Applicable Law; or (e) any
circumstances that constitute grounds for termination for cause as defined under
the Participant’s employment, consulting or service agreement with the Company
or Affiliate, to the extent applicable.

 

2 

 

 

2.10. “Change of Control” means the occurrence of any of the following:

 

(a) an acquisition in one transaction or a series of related transactions (other
than directly from the Company or pursuant to Awards granted under the Plan or
compensatory options or other similar awards granted by the Company) by any
Person of any Voting Securities of the Company, immediately after which such
Person has Beneficial Ownership of fifty percent (50%) or more of the combined
voting power of the Company’s then outstanding Voting Securities; provided,
however, that in determining whether a Change of Control has occurred pursuant
to this Section 2.10(a), Voting Securities of the Company which are acquired in
a Non-Control Acquisition shall not constitute an acquisition that would cause a
Change of Control;

 

(b) Any time at which individuals who, as of the Effective Date, constitute the
Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to the Effective Date whose election, or nomination for
election by the Company’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board;

 

(c) the consummation of any merger, consolidation, recapitalization or
reorganization involving the Company unless:

 

(i) the stockholders of the Company, immediately before such merger,
consolidation, recapitalization or reorganization, own, directly or indirectly,
immediately following such merger, consolidation, recapitalization or
reorganization, more than fifty percent (50%) of the combined voting power of
the outstanding Voting Securities of the ultimate parent corporation resulting
from such merger or consolidation or reorganization (the “Company Surviving
Corporation”) in substantially the same proportion as their ownership of the
Voting Securities of the Company immediately before such merger, consolidation,
recapitalization or reorganization; and

 

(ii) the individuals who were members of the Board immediately prior to the
execution of the agreement providing for such merger, consolidation,
recapitalization or reorganization constitute at least a majority of the members
of the board of directors of the Company Surviving Corporation, or a corporation
Beneficially Owning, directly or indirectly, a majority of the voting securities
of the Company Surviving Corporation; and

 

3 

 

 

(iii) no Person, other than (A) the Company, (B) any Related Entity, (C) any
employee benefit plan (or any trust forming a part thereof) that, immediately
prior to such merger, consolidation, recapitalization or reorganization, was
maintained by the Company, the Company Surviving Corporation, or any Related
Entity or (D) any Person who, together with its Affiliates, immediately prior to
such merger, consolidation, recapitalization or reorganization had Beneficial
Ownership of fifty percent (50%) or more of the then outstanding Voting
Securities of the Company, owns, together with its Affiliates, Beneficial
Ownership of fifty percent (50%) or more of the combined voting power of the
Company Surviving Corporation’s then outstanding Voting Securities (a
transaction described in clauses (c)(i) through (c)(iii) above is referred to
herein as a “Non-Control Transaction”); or

 

(d) any sale, lease, exchange, transfer or other disposition (in one transaction
or a series of related transactions) of all or substantially all of the assets
or business of the Company to any Person (other than (A) a transfer or
distribution to a Related Entity, or (B) a transfer or distribution to the
Company’s shareholders of the shares of a Related Entity or any other assets).

 

Notwithstanding the foregoing, a Change of Control shall not be deemed to occur
solely because any Person (the “Subject Person”) acquired Beneficial Ownership
of fifty percent (50%) or more of the combined voting power of the then
outstanding Voting Securities of the Company as a result of the acquisition of
Voting Securities of the Company by the Company which, by reducing the number of
Voting Securities of the Company then outstanding, increases the proportional
number of shares Beneficially Owned by the Subject Persons, provided that if a
Change of Control would occur (but for the operation of this sentence) as a
result of the acquisition of Voting Securities by the Company and (1) before
such share acquisition by the Company the Subject Person becomes the Beneficial
Owner of any new or additional Voting Securities of the Company in a related
transaction or (2) after such share acquisition by the Company the Subject
Person becomes the Beneficial Owner of any new or additional Voting Securities
of the Company which in either case increases the percentage of the then
outstanding Voting Securities of the Company Beneficially Owned by the Subject
Person, then a Change of Control shall be deemed to occur.

 

Solely for purposes of this Section 2.10, (1) “Affiliate” shall mean, with
respect to any Person, any other Person that, directly or indirectly, controls,
is controlled by, or is under common control with, such Person, and (2)
“control” (including with correlative meanings, the terms “controlling,”
“controlled by” and “under common control with”), as applied to any Person,
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of that Person, whether through the
ownership of voting securities or by contract or otherwise. Any Relative (for
this purpose, “Relative” means a spouse, child, parent, parent of spouse,
sibling or grandchild) of an individual shall be deemed to be an Affiliate of
such individual for this purpose. None of the Company or any Person controlled
by the Company shall be deemed to be an Affiliate of any holder of Shares.

 

4 

 

 

2.11. “Committee” means the Compensation Committee of the Board of Directors or
a subcommittee thereof, or such other committee designated by the Board to
administer the Plan.

 

2.12. “Company Surviving Corporation” has the meaning provided in Section
2.10(c)(i).

 

2.13. “Consultant” means a consultant, advisor or independent contractor who is
a natural person and who performs services for the Company or an Affiliate in a
capacity other than as an Employee or Director (or who is a personal services
company that is wholly owned by such a service provider, or the equivalent
thereof, as determined by the Committee in its discretion).

 

2.14. “Director” means any individual who is a member of the Board of Directors
of the Company and/or any Affiliate.

 

2.15. “Disability” means the inability of a Participant to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or which has lasted
or can be expected to last for a continuous period of not less than twelve (12)
months, as determined by a medical doctor satisfactory to the Committee.

 

2.16. “Disaffiliation” means an Affiliate’s ceasing to be an Affiliate for any
reason (including as a result of a public offering, or a spin-off or sale by the
Company, of the stock of the Affiliate) or a sale of a division of the Company
or an Affiliate.

 

2.17. “Dividend Equivalents” means the equivalent value (in cash or Shares) of
dividends that would otherwise be paid on the Shares subject to an Award but
that have not been issued or delivered, as described in Article X.

 

2.18. “Effective Date” shall have the meaning ascribed to such term in Section
1.1.

 

2.19. “Employee” means any person designated as an employee of the Company
and/or an Affiliate on the payroll records thereof. An Employee shall not
include any individual during any period he or she is classified or treated by
the Company or an Affiliate as an independent contractor, a consultant, or any
employee of an employment, consulting, or temporary agency or any other entity
other than the Company and/or an Affiliate without regard to whether such
individual is subsequently determined to have been, or is subsequently
retroactively reclassified as a common-law employee of the Company and/or an
Affiliate during such period. For the avoidance of doubt, a Director who would
otherwise be an “Employee” within the meaning of this Section 2.19 shall be
considered an Employee for purposes of the Plan.

 

2.20. “Exchange Act” means the Securities Exchange Act of 1934, as it may be
amended from time to time, including the rules and regulations promulgated
thereunder and successor provisions and rules and regulations thereto.

 

2.21. “Fair Market Value” means, if the Shares are listed on a national
securities exchange, as of any given date, the closing price for a Share on such
date on the Applicable Exchange, or if Shares were not traded on the Applicable
Exchange on such measurement date, then on the next preceding date on which
Shares are traded, all as reported by such source as the Committee may select.
If the Shares are not listed on a national securities exchange, Fair Market
Value shall be determined by the Committee in good faith.

 

5 

 

 

2.22. “Fiscal Year” means the calendar year, or such other consecutive
twelve-month period as the Committee may select.

 

2.23. “Freestanding SAR” means an SAR that is granted independently of any
Options, as described in Article VII.

 

2.24. “Grant Price” means the price established at the time of grant of a SAR
pursuant to Article VII, used to determine whether there is any payment due upon
exercise of the SAR.

 

2.25. “Insider” means an individual who is, on the relevant date, an officer,
director or ten percent (10%) Beneficial Owner of any class of the Company’s
equity securities that is registered pursuant to Section 12 of the Exchange Act,
as determined by the Committee in accordance with Section 16 of the Exchange
Act.

 

2.26. “New Employer” means, after a Change of Control, a Participant’s employer,
or any direct or indirect parent or any direct or indirect majority-owned
subsidiary of such employer.

 

2.27. “Non-Control Acquisition” means an acquisition (whether by merger, stock
purchase, asset purchase or otherwise) by (a) an employee benefit plan (or a
trust forming a part thereof) maintained by (i) the Company or (ii) any
corporation or other Person of which fifty percent (50%) or more of its total
value or total voting power of its Voting Securities or equity interests is
owned, directly or indirectly, by the Company (a “Related Entity”); (b) the
Company or any Related Entity; (c) any Person in connection with a Non-Control
Transaction; or (d) any Person that owns, together with its Affiliates,
Beneficial Ownership of fifty percent (50%) or more of the outstanding Voting
Securities of the Company on the Effective Date.

 

2.28. “Non-Control Transaction” shall have the meaning provided in Section
2.10(c)(iii).

 

2.29. “Non-Employee Director” means a Director who is not an Employee.

 

2.30. “Notice” means notice provided by a Participant to the Company in a manner
prescribed by the Committee.

 

2.31. “Option” or “Share Option” means a Share Option, as described in Article
VI.

 

2.32. “Option Price” means the price at which a Share may be purchased by a
Participant pursuant to an Option.

 

2.33. “Other Share-Based Award” means an equity-based or equity-related Award
described in Section 9.1, granted in accordance with the terms and conditions
set forth in Article IX.

 

6 

 

 

2.34. “Participant” means any eligible individual as set forth in Article V who
holds one or more outstanding Awards.

 

2.35. “Period of Restriction” means the period of time during which Restricted
Stock or Restricted Stock Units are subject to a substantial risk of forfeiture,
or, as applicable, the period of time within which performance is measured for
purposes of determining whether such an Award has been earned, and, in the case
of Restricted Stock, the transfer of Restricted Stock is limited in some way, in
each case in accordance with Article VIII.

 

2.36. “Person” means “person” as such term is used for purposes of Section 13(d)
or 14(d) of the Exchange Act, including any individual, corporation, limited
liability company, partnership, trust, unincorporated organization, government
or any agency or political subdivision thereof, or any other entity or any group
of persons.

 

2.37. “Restricted Stock” means an Award granted to a Participant pursuant to
Article VIII.

 

2.38. “Restricted Stock Unit” means an Award, whose value is equal to a Share,
granted to a Participant pursuant to Article VIII.

 

2.39. “Rule 16b-3” means Rule 16b-3 under the Exchange Act, or any successor
rule, as the same may be amended from time to time.

 

2.40. “SEC” means the Securities and Exchange Commission.

 

2.41. “Securities Act” means the Securities Act of 1933, as it may be amended
from time to time, including the rules and regulations promulgated thereunder
and successor provisions and rules and regulations thereto.

 

2.42. “Share” means a share of common stock, par value $0.001 each (including
any new, additional or different stock or securities resulting from any change
in corporate capitalization as listed in Section 4.3).

 

2.43. “Share Appreciation Right” or “SAR” means an Award, granted as a
Freestanding SAR or in connection with a related Option as a Tandem SAR,
designated as an SAR, pursuant to the terms of Article VII.

 

2.44. “Subject Person” has the meaning provided in Section 2.10.

 

2.45. “Subplan” means additional incentive compensation plans as may be
established by the Board within the parameters and in accordance with the
overall terms and provisions of the Plan as may be needed to facilitate local
administration of the Plan in any jurisdiction in which the Company or an
Affiliate operate in and to conform the Plan to the legal requirements of any
such jurisdiction or to allow for favorable tax treatment under any applicable
provision of tax law, including, without limitation, Appendix A – Israel,
Appendix B – United States, enclosed hereto and other appendices that may be
enclosed to this Plan.

 

7 

 

 

2.46. “Subsidiary” means any present or future corporation which is or would be
a subsidiary of the Company as determined by the Committee.

 

2.47. “Substitute Awards” means Awards granted or Shares issued by the Company
in assumption of, or in substitution or exchange for, options or other awards
previously granted, or the right or obligation to grant future options or other
awards, by a company acquired by the Company and/or an Affiliate or with which
the Company and/or an Affiliate combines, or otherwise in connection with any
merger, consolidation, acquisition of property or stock, or reorganization
involving the Company or an Affiliate.

 

2.48. “Tandem SAR” means an SAR that is granted in connection with a related
Option pursuant to Article VII.

 

2.49. “Termination” means the termination of the applicable Participant’s
employment with, or performance of services for, the Company or any Affiliate
under any circumstances, including, without limitation, termination by
resignation, discharge, death, disability, and retirement. Unless otherwise
determined by the Committee, a Termination shall not be considered to have
occurred in the case of: (i) sick leave; (ii) military leave; (iii) any other
bona fide leave of absence approved by the Committee; (iv) changes in status
from Director to advisory director; (v) transfers between locations of the
Company or between or among the Company and/or an Affiliate or Affiliates,
including, whenever there was a termination of employment or service of
Participant and simultaneous reemployment (or commencement of service or
employment) or continuing employment or service of a Participant by the Company
or any Affiliate; or (vi) if so determined by the Committee, any change in
status between service as an Employee, Director or Consultant if such individual
continues to perform bona fide services for the Company or an Affiliate. A
Participant employed by, or performing services for, an Affiliate or a division
of the Company or of an Affiliate shall be deemed to incur a Termination if, as
a result of a Disaffiliation, such Affiliate or division ceases to be an
Affiliate or such a division, as the case may be, and the Participant does not
immediately thereafter become an employee of, or service provider for, the
Company or another Affiliate. The Committee shall have sole discretion to
determine whether and to what extent the vesting of any Awards shall be tolled
during any paid or unpaid leave of absence; provided, however, that, in the
absence of such determination, vesting for all Awards shall be tolled during any
such unpaid leave (but not for a paid leave).

 

2.50. “Voting Securities” shall mean, with respect to any Person that is a
corporation, all outstanding voting securities of such Person entitled to vote
generally in the election of the board of directors of such Person.

 

ARTICLE III.

ADMINISTRATION

 

3.1. General. The Committee shall have exclusive authority to operate, manage
and administer the Plan including but not limited to authorizing and
administering Subplans all in accordance with its terms and conditions.
Notwithstanding the foregoing, in its absolute discretion, the Board may at any
time and from time to time exercise any and all rights, duties and
responsibilities of the Committee under the Plan, including establishing
procedures to be followed by the Committee, but excluding matters which under
any applicable law, regulation or rule, including any exemptive rule under
Section 16 of the Exchange Act (including Rule 16b-3), are required to be
determined in the sole discretion of the Committee. If and to the extent that
the Committee may not operate in respect of any matter pursuant to Applicable
Law, does not exist or cannot function, the Board may take any action under the
Plan that would otherwise be the responsibility of the Committee, subject to the
limitations set forth in the immediately preceding sentence. Accordingly, in any
such case described in the immediately preceding sentence, any reference to the
“Committee” shall also refer to the Board.

 

8 

 

 

3.2. Committee. The members of the Committee shall be appointed from time to
time by, and shall serve at the discretion of, the Board of Directors.

 

3.3. Authority of the Committee. The Committee shall have full discretionary
authority to grant or, when so restricted by applicable law, recommend the Board
to grant, pursuant to the terms of the Plan, Awards to those individuals who are
eligible to receive Awards under the Plan. Except as limited by law or by the
Articles of Incorporation or By-Laws of the Company, and subject to the
provisions herein, the Committee shall have full power, in accordance with the
other terms and provisions of the Plan, to:

 

(a) select Employees, Non-Employee Directors and Consultants who may receive
Awards under the Plan and become Participants;

 

(b) determine eligibility for participation in the Plan and decide all questions
concerning eligibility for, and the amount of, Awards under the Plan;

 

(c) determine the sizes and types of Awards;

 

(d) determine the terms and conditions of Awards, including the Option Prices of
Options and the Grant Prices of SARs;

 

(e) grant Awards as an alternative to, or as the form of payment for grants or
rights earned or payable under, other bonus or compensation plans, arrangements
or policies of the Company or an Affiliate;

 

(f) grant Substitute Awards on such terms and conditions as the Committee may
prescribe;

 

(g) make all determinations under the Plan concerning Termination of any
Participant’s employment or service with the Company or an Affiliate, including
whether such Termination occurs by reason of cause, disability, retirement or in
connection with a Change of Control and whether a leave constitutes a
Termination;

 

(h) determine whether a Change of Control shall have occurred;

 

(i) construe and interpret the Plan and any agreement or instrument entered into
under the Plan, including any Subplan and Award Agreement;

 

9 

 

 

(j) establish and administer any terms, conditions, restrictions, limitations,
forfeiture, vesting or exercise schedule, and other provisions of or relating to
any Award;

 

(k) establish and administer any performance goals in connection with any
Awards, including performance criteria and applicable performance periods,
determine the extent to which any performance goals and/or other terms and
conditions of an Award are attained or are not attained;

 

(l) construe any ambiguous provisions, correct any defects, supply any omissions
and reconcile any inconsistencies in the Plan, Subplan and/or any Award
Agreement or any other instrument relating to any Awards;

 

(m) establish, adopt, amend, waive and/or rescind rules, regulations,
procedures, guidelines, forms and/or instruments for the Plan’s operation or
administration;

 

(n) make all valuation determinations relating to Awards and the payment or
settlement thereof;

 

(o) grant waivers of terms, conditions, restrictions and limitations under the
Plan or applicable to any Award, or accelerate the vesting or exercisability of
any Award;

 

(p) subject to the provisions of Article XV, amend or adjust the terms and
conditions of any outstanding Award and/or adjust the number and/or class of
shares subject to any outstanding Award;

 

(q) at any time and from time to time after the granting of an Award, specify
such additional terms, conditions and restrictions with respect to such Award as
may be deemed necessary or appropriate to ensure or facilitate compliance with
any and all applicable laws or rules, including terms, restrictions and
conditions for compliance with applicable securities laws or listing rules,
methods of withholding or providing for the payment of required taxes and
restrictions regarding a Participant’s ability to exercise Options through a
cashless (broker-assisted) exercise or to achieve favorable tax treatment for
the Participant and/or the Company;

 

(r) offer to buy out an Award previously granted, based on such terms and
conditions as the Committee shall establish with and communicate to the
Participant at the time such offer is made;

 

(s) determine whether, and to what extent and under what circumstances Awards
may be settled in cash, Shares or other property or canceled or suspended;

 

(t) establish any “blackout” period that the Committee in its sole discretion
deems necessary or advisable; and

 

(u) exercise all such other authorities, take all such other actions and make
all such other determinations as it deems necessary or advisable for the proper
operation and/or administration of the Plan.

 

10 

 

 

3.4. Award Agreements. The Committee shall, subject to applicable laws and
rules, determine the date an Award is granted. Each Award shall be evidenced by
an Award Agreement; however, two or more Awards granted to a single Participant
may be combined in a single Award Agreement. Unless required by Applicable Law,
an Award Agreement shall not be a precondition to the granting of an Award;
provided, however, that (a) the Committee may, but need not, require as a
condition to any Award Agreement’s effectiveness, that such Award Agreement be
executed on behalf of the Company and/or by the Participant to whom the Award
evidenced thereby shall have been granted (including by electronic signature or
other electronic indication of acceptance), and such executed Award Agreement be
delivered to the Company, and (b) no person shall have any rights under any
Award unless and until the Participant to whom such Award shall have been
granted has complied with the applicable terms and conditions of the Award. The
Committee shall prescribe the form of all Award Agreements, and, subject to the
terms and conditions of the Plan, shall determine the content of all Award
Agreements. Any Award Agreement may be supplemented or amended in writing from
time to time as approved by the Committee; provided that the terms and
conditions of any such Award Agreement as supplemented or amended are not
inconsistent with the provisions of the Plan. In the event of any dispute or
discrepancy concerning the terms of an Award, the records of the Committee or
its designee shall be determinative.

 

3.5. Discretionary Authority; Decisions Binding. The Committee shall have full
discretionary authority in all matters related to the discharge of its
responsibilities and the exercise of its authority under the Plan. All
determinations, decisions, actions and interpretations by the Committee with
respect to the Plan and any Award Agreement, and all related orders and
resolutions of the Committee shall be final, conclusive and binding on all
Participants, the Company and its shareholders, any Affiliate and all persons
having or claiming to have any right or interest in or under the Plan and/or any
Award Agreement. The Committee shall consider such factors as it deems relevant
to making or taking such decisions, determinations, actions and interpretations,
including the recommendations or advice of any Director or officer or employee
of the Company, any director, officer or employee of an Affiliate and such
attorneys, consultants and accountants as the Committee may select in its sole
and absolute discretion.

 

3.6. Attorneys; Consultants. The Committee may consult with counsel who may be
counsel to the Company. The Committee may, with the approval of the Board,
employ such other attorneys and/or consultants, accountants, appraisers,
brokers, agents and other persons, any of whom may be an Employee, as the
Committee deems necessary or appropriate. The Committee, the Company and its
officers and Directors shall be entitled to rely upon the advice, opinions or
valuations of any such persons. The Committee shall not incur any liability for
any action taken in good faith in reliance upon the advice of such counsel or
other persons.

 

3.7. Delegation of Administration. Except to the extent prohibited or restricted
by applicable law, including any applicable exemptive rule under Section 16 of
the Exchange Act (including Rule 16b-3), or the applicable rules of a stock
exchange, the Committee may, in its discretion, allocate all or any portion of
its responsibilities and powers under this Article III to any one or more of its
members and/or delegate all or any part of its responsibilities and powers under
this Article III to any person or persons selected by it; provided, however,
that the Committee may not delegate its authority to correct defects, omissions
or inconsistencies in the Plan. Any such authority delegated or allocated by the
Committee under this Section 3.7 shall be exercised in accordance with the terms
and conditions of the Plan and any rules, regulations or administrative
guidelines that may from time to time be established by the Committee, and any
such allocation or delegation may be revoked by the Committee at any time.

 

11 

 

 

ARTICLE IV.

SHARES SUBJECT TO THE PLAN

 

4.1. Number of Shares Available for Issuance. The shares subject to Awards
granted under the Plan shall be shares of Common Stock. Such Shares subject to
the Plan may be authorized and unissued Shares (which will not be subject to
preemptive rights), Shares held in treasury by the Company, Shares purchased on
the open market or by private purchase or any combination of the foregoing.
Subject to adjustment as provided in Section 4.3, the total number of Shares
that may be issued pursuant to Awards under the Plan shall be the sum of (i)
[__________] Shares; plus (ii) on January 1 of each calendar year during the
term of the Plan a number of Shares equal to the lesser of: (x) [___________],
(y) [3]% of the total number of Shares outstanding on December 31 of the
immediately preceding calendar year, and (z) an amount determined by the Board.

 

4.2. Rules for Calculating Shares Issued.

 

(a) Shares underlying Awards that are (x) forfeited (including any Shares
subject to an Award (or any such other award) that are repurchased by the
Company due to failure to meet any applicable condition)), cancelled, terminated
or expire unexercised, or (y) settled in cash in lieu of issuance of Shares
shall be available for issuance pursuant to future Awards, to the extent that
such Shares are forfeited, repurchased or not issued under any such Award.

 

(b) Any Shares tendered to pay the Option Price of an Option or other purchase
price of an Award, or withholding tax obligations with respect to an Award,
shall be available for issuance pursuant to future Awards.

 

(c) If any Shares subject to an Award are not delivered to a Participant because
(A) such Shares are withheld to pay the Option Price or other purchase price of
such Award, or withholding tax obligations with respect to such Award (or other
such award) or (B) a payment upon exercise of a Stock Appreciation Right is made
in Shares, the number of Shares subject to the exercised or purchased portion of
any such Award that are not delivered to the Participant shall be available for
issuance pursuant to future Awards.

 

(d) Any Shares delivered under the Plan upon exercise or satisfaction of
Substitute Awards shall not reduce the Shares available for issuance under the
Plan.

 

4.3. Adjustment Provisions. Notwithstanding any other provisions of the Plan to
the contrary, in the event of (a) any dividend (excluding any ordinary dividend)
or other distribution (whether in the form of cash, Shares, other securities or
other property), recapitalization, stock split, reverse stock split,
reorganization, merger, consolidation, split-up, split-off, combination,
repurchase or exchange of Shares or other securities of the Company, issuance of
warrants or other rights to acquire Shares or other securities of the Company to
all holders of the Company’s outstanding Shares, or other similar corporate
transaction or event (including a Change of Control) that affects the Shares, or
(b) any unusual or nonrecurring events (including a Change of Control) affecting
the Company, any Affiliate, or the financial statements of the Company or any
Affiliate, or changes in applicable rules, rulings, regulations or other
requirements of any governmental body or securities exchange or inter-dealer
quotation system, accounting principles or law, such that in either case an
adjustment is determined by the Committee in its sole discretion to be necessary
or appropriate, then subject to Applicable Law, the Committee shall make any
such adjustments in such manner as it may deem equitable, without obtaining
Participants’ consent, including any or all of the following:

 

12 

 

 

(i) adjusting any or all of (A) the number of Shares or other securities of the
Company (or number and kind of other securities or other property) that may be
delivered in respect of Awards or with respect to which Awards may be granted
under the Plan and (B) the terms of any outstanding Award, including (1) the
number of Shares or other securities of the Company (or number and kind of other
securities or other property) subject to outstanding Awards or to which
outstanding Awards relate, (2) the Option Price or Grant Price with respect to
any Award or (3) any applicable performance measures;

 

(ii) providing for a substitution or assumption of Awards, accelerating the
exercisability of, lapse of restrictions (including any Period of Restriction)
on, or termination of, Awards or providing for a period of time for exercise
prior to the occurrence of such event; and

 

(iii) cancelling any one or more outstanding Awards and causing to be paid to
the holders thereof, in cash, Shares, other securities or other property, or any
combination thereof, the value of such Awards, if any, as determined by the
Committee (which, if applicable, may be based upon the price per Share received
or to be received by other stockholders of the Company in such event, as the
Committee shall resolve), including, in the case of an outstanding Option or
SAR, a cash payment in an amount equal to the excess, if any, of the Fair Market
Value (as of a date specified by the Committee) of the Shares subject to such
Option or SAR over the aggregate Option Price or Grant Price of such Option or
SAR, respectively (it is being understood that, in such event, any Option or SAR
having a per share Option Price or Grant Price equal to, or in excess of, the
Fair Market Value of a Share may be canceled and terminated without any payment
or consideration therefor);

 

provided, however, that in the case of any “equity restructuring” (within the
meaning of Financial Accounting Standards Board Accounting Standards
Codification Topic 718, Compensation — Stock Compensation (or any successor
pronouncement)), the Committee shall make an equitable or proportionate
adjustment to outstanding Awards to reflect such equity restructuring. Any
adjustments under this Section 4.3 shall be made in a manner that does not
adversely affect the exemption provided pursuant to Rule 16b-3 under the
Exchange Act, to the extent applicable. Any actions or determinations of the
Committee under this Section 4.3 need not be uniform as to all outstanding
Awards, nor treat all Participants identically. All determinations of the
Committee as to adjustments, if any, under this Section 4.3 shall be conclusive
and binding for all purposes.

 

13 

 

 

4.4. No Limitation on Corporate Actions. The existence of the Plan and any
Awards granted hereunder shall not affect in any way the right or power of the
Company or any Affiliate to make or authorize any adjustment, recapitalization,
reorganization or other change in its capital structure or business structure,
any merger or consolidation, any issuance of debt, preferred or prior preference
stock ahead of or affecting the Shares, additional shares of capital stock or
other securities or subscription rights thereto, any dissolution or liquidation,
any sale or transfer of all or part of its assets or business or any other
corporate act or proceeding.

 

ARTICLE V.

ELIGIBILITY AND PARTICIPATION

 

5.1. Eligibility. Employees, Non-Employee Directors and Consultants shall be
eligible to become Participants and receive Awards in accordance with the terms
and conditions of the Plan.

 

5.2. Actual Participation. Subject to the provisions of the Plan, the Committee
may, from time to time, select Participants from all eligible Employees,
Non-Employee Directors and Consultants and shall determine the nature and amount
of each Award.

 

ARTICLE VI.

STOCK OPTIONS

 

6.1. Grant of Options. Subject to the terms and provisions of the Plan, Options
may be granted to Participants in such number, and upon such terms, and at any
time and from time to time as shall be determined by the Committee. The
Committee may grant an Option or provide for the grant of an Option, either from
time to time in the discretion of the Committee or automatically upon the
occurrence of specified events, including the achievement of performance goals,
the satisfaction of an event or condition within the control of the recipient of
the Option or within the control of others.

 

6.2. Award Agreement. Each Option grant shall be evidenced by an Award Agreement
that shall specify the Option Price, the maximum duration of the Option, the
number of Shares to which the Option pertains, the conditions upon which the
Option shall become exercisable and such other provisions as the Committee shall
determine, which are not inconsistent with the terms of the Plan.

 

6.3. Option Price. The Option Price for each Option shall be determined by the
Committee and set forth in the Award Agreement provided that Substitute Awards
or Awards granted in connection with an adjustment provided for in Section 4.3,
in the form of share options, shall have an Option Price per Share that is
intended to maintain the economic value of the Award that was replaced or
adjusted, as determined by the Committee.

 

6.4. Duration of Options. Each Option granted to a Participant shall expire at
such time as the Committee shall determine at the time of grant and set forth in
the Award Agreement.

 

14 

 

 

6.5. Exercise of Options. Options shall be exercisable at such times and be
subject to such restrictions and conditions as the Committee shall in each
instance determine and set forth in the Award Agreement, which need not be the
same for each grant or for each Option or Participant. The Committee, in its
discretion, may allow a Participant to exercise an Option that has not otherwise
become exercisable pursuant to the applicable Award Agreement, in which case the
Shares then issued shall be Restricted Stock having a Period of Restriction
analogous to the exercisability provisions of the Option. In the event that any
portion of an exercisable Option is scheduled to expire or terminate pursuant to
the Plan or the applicable Award Agreement (other than due to Termination of
Service for Cause) and both (x) the date on which such portion of the Option is
scheduled to expire or terminate falls during a Company blackout trading period
applicable to the Participant (whether such period is imposed at the election of
the Company or is required by applicable law to be imposed) and (y) the Option
Price per Share of such portion of the Option is less than the Fair Market Value
of a Share, then on the date that such portion of the Option is scheduled to
expire or terminate, such portion of the Option (to the extent not previously
exercised by the Participant) shall be automatically exercised on behalf of the
Participant through a “net exercise” (as described in Section 6.6(c)) and
minimum withholding taxes due (if any) upon such automatic exercise shall be
satisfied by withholding of Shares (as described in Section 16.2(a)). The period
of time over which a Nonqualified Stock Option may be exercised shall be
automatically extended if on the scheduled expiration date or termination date
(other than due to Termination of Service for Cause) of such Option the
Participant’s exercise of such Option would violate an applicable law (except
under circumstances described in the preceding sentence); provided, however,
that during such extended exercise period the Option may only be exercised to
the extent the Option was exercisable in accordance with its terms immediately
prior to such scheduled expiration date or termination date; provided further,
however, that such extended exercise period shall end not later than thirty (30)
days after the exercise of such Option first would no longer violate such law.

 

6.6. Payment. Options shall be exercised by the delivery of a written notice of
exercise to the Company, in a form specified or accepted by the Committee, or by
complying with any alternative exercise procedures that may be authorized by the
Committee, setting forth the number of Shares with respect to which the Option
is to be exercised, accompanied by full payment for such Shares, which shall
include applicable taxes, if any, in accordance with Article XVI. The Option
Price upon exercise of any Option shall be payable to the Company in full by
certified or bank check or such other instrument as the Committee may accept. If
approved by the Committee, and subject to any such terms, conditions and
limitations as the Committee may prescribe and to the extent permitted by
Applicable Law, payment of the Option Price, in full or in part, may also be
made as follows:

 

(a) Payment may be made in the form of unrestricted and unencumbered Shares (by
actual delivery of such Shares or by attestation) already owned by the
Participant exercising such Option, or by such Participant and his or her spouse
jointly (based on the Fair Market Value of the Shares on the date the Option is
exercised), provided that such already owned Shares must have been either
previously acquired by the Participant on the open market or held by the
Participant for at least six (6) months at the time of exercise (or meet any
such other requirements as the Committee may determine are necessary in order to
avoid an accounting earnings charge on account of the use of such Shares to pay
the Option Price).

 

15 

 

 

(b) Payment may be made by delivering a properly executed exercise notice to the
Company, together with a copy of irrevocable instructions to a broker to deliver
promptly to the Company the amount of sale or loan proceeds necessary to pay the
Option Price, and, if requested, the amount of any federal, state, local or
non-United States withholding taxes.

 

(c) Payment may be made by a “net exercise” pursuant to which the Participant
instructs the Company to withhold a number of Shares otherwise deliverable to
the Participant pursuant to the Option having an aggregate Fair Market Value on
the date of exercise equal to the product of: (i) the Option Price multiplied by
(ii) the number of Shares in respect of which the Option shall have been
exercised.

 

(d) Payment may be made by any other method approved or accepted by the
Committee in its discretion.

 

Subject to any governing rules or regulations, as soon as practicable after
receipt of a written notification of exercise and full payment in accordance
with the preceding provisions of this Section 6.6 and satisfaction of tax
obligations in accordance with Article XVI, the Company shall deliver to the
Participant exercising an Option, in the Participant’s name, evidence of book
entry Shares, or, upon the Participant’s request, Share certificates, in an
appropriate amount based upon the number of Shares purchased under the Option,
subject to Section 18.9. Unless otherwise determined by the Committee, all
payments under all of the methods described above shall be paid in United States
dollars.

 

6.7. Rights as a Shareholder. No Participant or other person shall become the
beneficial owner of any Shares subject to an Option, nor have any rights to
dividends or other rights of a stockholder with respect to any such Shares,
until the Participant has actually received such Shares following exercise of
his or her Option in accordance with the provisions of the Plan and the
applicable Award Agreement.

 

6.8. Termination of Service. Except as otherwise provided by Section 6.5 or in
the applicable Award Agreement, an Option may be exercised only to the extent
that it is then exercisable, and if at all times during the period beginning
with the date of granting of such Option and ending on the date of exercise of
such Option the Participant is an Employee, Non-Employee Director or Consultant,
and shall terminate immediately upon a Termination of Service of the
Participant. An Option shall cease to become exercisable upon a Termination of
Service of the holder thereof. Notwithstanding the foregoing provisions of this
Section 6.8 to the contrary, the Committee may determine in its discretion that
an Option may be exercised following any such Termination of Service, whether or
not exercisable at the time of such Termination of Service; provided, however,
that in no event may an Option be exercised after the expiration date of such
Option specified in the applicable Award Agreement, except as otherwise provided
by Section 6.5.

 

16 

 

 

ARTICLE VII.

STOCK APPRECIATION RIGHTS

 

7.1. Grant of SARs. Subject to the terms and conditions of the Plan, SARs may be
granted to Participants at any time and from time to time as shall be determined
by the Committee. The Committee may grant an SAR (a) in connection and
simultaneously with the grant of an Option (a Tandem SAR) or (b) independent of,
and unrelated to, an Option (a Freestanding SAR). The Committee shall have
complete discretion in determining the number of Shares to which an SAR pertains
(subject to Article IV) and, consistent with the provisions of the Plan, in
determining the terms and conditions pertaining to any SAR.

 

7.2. Grant Price. The Grant Price for each SAR shall be determined by the
Committee and set forth in the Award Agreement. The Grant Price of a Tandem SAR
shall be equal to the Option Price of the related Option.

 

7.3. Exercise of Tandem SARs. Tandem SARs may be exercised for all or part of
the Shares subject to the related Option upon the surrender of the right to
exercise the equivalent portion of the related Option. A Tandem SAR shall be
exercisable only when and to the extent the related Option is exercisable and
may be exercised only with respect to the Shares for which the related Option is
then exercisable. A Tandem SAR shall entitle a Participant to elect, in the
manner set forth in the Plan and the applicable Award Agreement, in lieu of
exercising his or her unexercised related Option for all or a portion of the
Shares for which such Option is then exercisable pursuant to its terms, to
surrender such Option to the Company with respect to any or all of such Shares
and to receive from the Company in exchange therefor a payment described in
Section 7.7. An Option with respect to which a Participant has elected to
exercise a Tandem SAR shall, to the extent of the Shares covered by such
exercise, be canceled automatically and surrendered to the Company. Such Option
shall thereafter remain exercisable according to its terms only with respect to
the number of Shares as to which it would otherwise be exercisable, less the
number of Shares with respect to which such Tandem SAR has been so exercised.

 

7.4. Exercise of Freestanding SARs. Freestanding SARs may be exercised upon
whatever terms and conditions the Committee, in its sole discretion, in
accordance with the Plan, determines and sets forth in the Award Agreement. An
Agreement may provide that the period of time over which a Freestanding SAR may
be exercised shall automatically be extended if on the scheduled expiration date
of such SAR the Participant’s exercise of such SAR would violate an applicable
law; provided, however, that during such extended exercise period the SAR may
only be exercised to the extent the SAR was exercisable in accordance with its
terms immediately prior to such scheduled expiration date; provided further,
however, that such extended exercise period shall end not later than thirty (30)
days after the exercise of such SAR first would no longer violate such law.

 

7.5. Award Agreement. Each SAR grant shall be evidenced by an Award Agreement
that shall specify the number of Shares to which the SAR pertains, the Grant
Price, the term of the SAR, and such other terms and conditions as the Committee
shall determine in accordance with the Plan.

 

17 

 

 

7.6. Term of SARs. The term of an SAR granted under the Plan shall be determined
by the Committee and set forth in the Award Agreement; provided, however, that
the term of any Tandem SAR shall be the same as the related Option.

 

7.7. Payment of SAR Amount. An election to exercise SARs shall be deemed to have
been made on the date of Notice of such election to the Company. Upon exercise
of an SAR, a Participant shall be entitled to receive payment from the Company
in an amount determined by multiplying:

 

(a) The excess of the Fair Market Value of a Share on the date of exercise over
the Grant Price of the SAR; by

 

(b) The number of Shares with respect to which the SAR is exercised.

 

Notwithstanding the foregoing provisions of this Section 7.7 to the contrary,
the Committee may establish and set forth in the applicable Award Agreement a
maximum amount per Share that will be payable upon the exercise of an SAR. At
the discretion of the Committee, such payment upon exercise of an SAR shall be
in cash, in Shares of equivalent Fair Market Value, or in some combination
thereof.

 

7.8. Rights as a Stockholder. A Participant receiving an SAR shall have the
rights of a Stockholder only as to Shares, if any, actually issued to such
Participant upon satisfaction or achievement of the terms and conditions of the
Award, and in accordance with the provisions of the Plan and the applicable
Award Agreement, and not with respect to Shares to which such Award relates but
which are not actually issued to such Participant.

 

7.9. Termination of Service. Except as otherwise provided by Section 6.5 (in the
case of Tandem SARs) or in Section 7.4 (in the case of Freestanding SARs) or in
the applicable Award Agreement, an SAR may be exercised only to the extent that
it is then exercisable, and if at all times during the period beginning with the
date of granting of such SAR and ending on the date of exercise of such SAR the
Participant is an Employee, Non-Employee Director or Consultant, and shall
terminate immediately upon a Termination of Service of the Participant. A SAR
shall cease to become exercisable upon a Termination of Service of the holder
thereof. Notwithstanding the foregoing provisions of this Section 7.9 to the
contrary, the Committee may determine in its discretion that a SAR may be
exercised following any such Termination of Service, whether or not exercisable
at the time of such Termination of Service; provided, however, that in no event
may a SAR be exercised after the expiration date of such SAR specified in the
applicable Award Agreement, except as provided in Section 6.5 (in the case of
Tandem SARs) or in Section 7.4 (in the case of Freestanding SARs).

 

ARTICLE VIII.

RESTRICTED STOCK AND RESTRICTED STOCK UNITS

 

8.1. Awards of Restricted Stock and Restricted Stock Units. Subject to the terms
and provisions of the Plan, the Committee, at any time and from time to time,
may grant Restricted Stock and/or Restricted Stock Units to Participants in such
amounts as the Committee shall determine. Awards of Restricted Stock may be made
with or without the requirement of a cash payment from the Participant to whom
such Award is made in exchange for, or as a condition precedent to, the
completion of such Award and the issuance of Restricted Stock, and any such
required cash payment shall be set forth in the applicable Award Agreement.
Subject to the terms and conditions of this Article VIII and the Award
Agreement, upon delivery of Restricted Stock to a Participant, or creation of a
book entry evidencing a Participant’s ownership of Restricted Stock, pursuant to
Section 8.6, the Participant shall have all of the rights of a stockholder with
respect to such Shares, subject to the terms and restrictions set forth in this
Article VIII or the applicable Award Agreement or as determined by the
Committee.

 

18 

 

 

8.2. Award Agreement. Each share of Restricted Stock and/or Restricted Stock
Unit Award shall be evidenced by an Award Agreement that shall specify the
Period of Restriction, the number of shares of Restricted Stock or the number of
Restricted Stock Units granted, and such other provisions as the Committee shall
determine in accordance with the Plan.

 

8.3. Nontransferability of Restricted Stock. Except as provided in this Article
VIII, Restricted Stock may not be sold, transferred, pledged, assigned,
encumbered, alienated, hypothecated or otherwise disposed of until the end of
the applicable Period of Restriction established by the Committee and specified
in the Restricted Stock Award Agreement.

 

8.4. Period of Restriction and Other Restrictions. The Period of Restriction
applicable to an Award of Restricted Stock or Restricted Stock Units shall lapse
based on a Participant’s continuing service or employment with the Company or an
Affiliate, the achievement of performance goals, the satisfaction of other
conditions or restrictions or upon the occurrence of other events, in each case,
as determined by the Committee, at its discretion, and stated in the Award
Agreement.

 

8.5. Delivery of Shares and Settlement of Restricted Stock Units. Upon the
expiration of the Period of Restriction with respect to any Restricted Stock,
the restrictions set forth in the applicable Award Agreement shall be of no
further force or effect with respect to such Shares, except as set forth in such
Award Agreement. If applicable share certificates are held by the Secretary of
the Company or an escrow holder, upon such expiration, the Company shall deliver
to the Participant, his or her beneficiary or trustee (as applicable), without
charge, the share certificate evidencing the shares of Restricted Stock that
have not then been forfeited and with respect to which the Period of Restriction
has expired. Unless otherwise provided by the Committee in an Award Agreement,
upon the expiration of the Period of Restriction with respect to any outstanding
Restricted Stock Units, the Company shall deliver to the Participant, or his
beneficiary or trustee (as applicable), without charge, one Share for each such
outstanding Restricted Stock Unit; provided, however, that the Committee may, in
its discretion, elect to (i) pay cash or part cash and part Shares in lieu of
delivering only Shares in respect of such Restricted Stock Units or (ii) defer
the delivery of Shares beyond the expiration of the Period of Restriction. If a
cash payment is made in lieu of delivering Shares, the amount of such payment
shall be equal to the Fair Market Value of such Shares as of the date on which
the Period of Restriction lapsed with respect to such Restricted Stock Units,
less applicable tax withholdings in accordance with Article XVI.

 

8.6. Forms of Restricted Stock Awards. Each Participant who receives an Award of
Restricted Stock shall be issued a share certificate or certificates evidencing
the Shares covered by such Award registered in the name of such Participant or
its trustee (as the case may be), which certificate or certificates shall bear
an appropriate legend, and, if the Committee determines that the shares of
Restricted Stock shall be held by the Company or in escrow rather than delivered
to the Participant or its trustee pending expiration of the Period of
Restriction, the Committee may require the Participant to additionally execute
and deliver to the Company: (i) an escrow agreement satisfactory to the
Committee, if applicable, and (ii) an appropriate stock power (endorsed in
blank) with respect to such Restricted Stock. The Committee may require a
Participant who receives a certificate or certificates evidencing a Restricted
Stock Award to immediately deposit such certificate or certificates, together
with a stock power or other appropriate instrument of transfer, endorsed in
blank by the Participant, with signatures guaranteed in accordance with the
Exchange Act if required by the Committee, with the Secretary of the Company or
an escrow holder as provided in the immediately following sentence. The
Secretary of the Company or such escrow holder as the Committee may appoint
shall retain physical custody of each certificate representing a Restricted
Stock Award until the Period of Restriction and any other restrictions imposed
by the Committee or under the Award Agreement with respect to the Shares
evidenced by such certificate expire or shall have been removed. The foregoing
to the contrary notwithstanding, the Committee may, in its discretion, provide
that a Participant’s ownership of Restricted Stock prior to the lapse of the
Period of Restriction or any other applicable restrictions shall, in lieu of
such certificates, be evidenced by a “book entry” (i.e., a computerized or
manual entry) in the records of the Company or its designated agent in the name
of the Participant or its trustee (as the case may be) who has received such
Award. Such records of the Company or such agent shall, absent manifest error,
be binding on all Participants who receive Restricted Stock Awards evidenced in
such manner. The holding of Restricted Shares by the Company or such an escrow
holder, or the use of book entries to evidence the ownership of Restricted
Stock, in accordance with this Section 8.6, shall not affect the rights of
Participants as owners or beneficial owners of the Restricted Stock awarded to
them, nor affect the restrictions applicable to such Shares under the Award
Agreement or the Plan, including the Period of Restriction.

 

19 

 

 

8.7. Rights as a Shareholder.

 

(a) Restricted Stock. Participants holding Shares of Restricted Stock shall have
all rights of a shareholder as to such Shares immediately upon issuance of such
Shares, subject to the terms and conditions of the Plan, the applicable Award
Agreement and the Company’s Articles of Incorporation and By-Laws; provided,
however, that during the Period of Restriction, the Committee may apply any
restrictions to any cash dividends otherwise payable with respect to such Shares
while they are so held as the Committee deems appropriate. Except as set forth
in the Award Agreement and subject to Applicable Law, in the event of (A) any
adjustment as provided in Section 4.3, or (B) any shares or securities are
received as a dividend, or an extraordinary dividend is paid in cash, on Shares
of Restricted Stock, any new or additional Shares or securities or any
extraordinary dividends paid in cash received by a recipient of Shares of
Restricted Stock shall be subject to the same terms and conditions, including
the Period of Restriction, as it relates to the original Shares of Restricted
Stock.

 

(b) Restricted Stock Units. A Participant receiving Restricted Stock Units shall
have the rights of a stockolder only as to Shares, if any, actually issued to
such Participant upon expiration of the Period of Restriction and satisfaction
or achievement of the terms and conditions of the Award, and in accordance with
the provisions of the Plan and the applicable Award Agreement, and not with
respect to Shares to which such Award relates but which are not actually issued
to such Participant.

 

20 

 

 

8.8 Termination of Service. Except as otherwise provided in this Section 8.8,
during the Period of Restriction, any Restricted Stock Units and/or Restricted
Stock held by a Participant or its trustee (as applicable) that are subject to
such Period of Restriction shall be forfeited and revert to the Company (or, if
Shares of Restricted Stock were sold to the Participant, the Participant shall
be required to resell such Shares to the Company at cost) upon the Participant’s
Termination or the failure to meet or satisfy any applicable performance goals,
vesting terms or other terms, conditions and restrictions to the extent set
forth in the applicable Award Agreement. Each applicable Award Agreement shall
set forth the extent to which, if any, the Participant shall have the right to
retain Restricted Stock Units and/or Restricted Stock, then subject to the
Period of Restriction, following such Participant’s Termination. Such provisions
shall be determined in the sole discretion of the Committee, shall be included
in the applicable Award Agreement, need not be uniform among all such Awards
issued pursuant to the Plan, and may reflect distinctions based on the reasons
for, or circumstances of, such Termination.

 

ARTICLE IX.

OTHER STOCK-BASED AWARDS

 

9.1. Other Stock-Based Awards. The Committee may grant types of equity-based or
equity-related Awards not otherwise described by the terms of the Plan
(including the grant or offer for sale of unrestricted Stock), in such amounts
and subject to such terms and conditions, as the Committee shall determine. Such
Other Stock-Based Awards may involve the transfer of actual Shares to
Participants, or payment in cash or otherwise of amounts based on the value of
Shares. The terms and conditions of such Awards shall be consistent with the
Plan and set forth in the Award Agreement and need not be uniform among all such
Awards or all Participants receiving such Awards.

 

9.2. Value of Other Stock-Based Awards. Each Other Stock-Based Award shall be
expressed in terms of Shares or units based on Shares, as determined by the
Committee. The Committee may establish performance goals in its discretion, and
any such performance goals shall be set forth in the applicable Award Agreement.
If the Committee exercises its discretion to establish performance goals, the
number and/or value of Other Stock-Based Awards that will be paid out to the
Participant will depend on the extent to which such performance goals are met.

 

9.3. Payment of Other Stock-Based Awards. Payment, if any, with respect to an
Other Stock-Based Award shall be made in accordance with the terms of the Award,
as set forth in the Award Agreement, in cash, Shares or a combination of cash
and Shares, as the Committee determines.

 

9.4. Rights as a Stockholder. A Participant receiving an Other Stock-Based Award
shall have the rights of a stockholder only as to Shares, if any, actually
issued to such Participant upon satisfaction or achievement of the terms and
conditions of the Award, and in accordance with the provisions of the Plan and
the applicable Award Agreement, and not with respect to Shares to which such
Award relates but which are not actually issued to such Participant.

 

21 

 

 

9.5. Termination of Service. The Committee shall determine the extent to which
the Participant shall have the right to receive Other Share-Based Awards
following the Participant’s Termination. Such provisions shall be determined in
the sole discretion of the Committee, such provisions may be included in the
applicable Award Agreement, but need not be uniform among all Other Stock-Based
Awards issued pursuant to the Plan, and may reflect distinctions based on the
reasons for Termination.

 

ARTICLE X.

DIVIDEND EQUIVALENTS

 

Unless otherwise provided by the Committee, no adjustment shall be made in the
Shares issuable or taken into account under Awards on account of cash dividends
that may be paid or other rights that may be issued to the holders of Shares
prior to issuance of such Shares under such Award. The Committee may grant
Dividend Equivalents based on the dividends declared on Shares that are subject
to any Award, including any Award the payment or settlement of which is deferred
pursuant to Section 18.5. Any Award of Dividend Equivalents may be credited as
of the dividend payment dates, during the period between the grant date of the
Award and the date the Award becomes payable or terminates or expires, as
determined by the Committee. Dividend Equivalents may be subject to any
limitations and/or restrictions determined by the Committee. Dividend
Equivalents shall be converted to cash or additional Shares by such formula and
at such time, and shall be paid at such times, as may be determined by the
Committee.

 

ARTICLE XI.

CASH-BASED AWARDS

 

11.1. Grant of Cash-Based Awards. Subject to the terms of the Plan, Cash-Based
Awards may be granted to Participants in such amounts and upon such terms, and
at any time and from time to time, as shall be determined by the Committee, in
accordance with the Plan. A Cash-Based Award entitles the Participant who
receives such Award to receive a payment in cash upon the attainment of
applicable performance goals for the applicable performance period, and/or
satisfaction of other terms and conditions, in each case determined by the
Committee, and which shall be set forth in the Award Agreement. The terms and
conditions of such Awards shall be consistent with the Plan and set forth in the
Award Agreement and need not be uniform among all such Awards or all
Participants receiving such Awards.

 

11.2. Earning and Payment of Cash-Based Awards. Cash-Based Awards shall become
earned, in whole or in part, based upon the attainment of performance goals
specified by the Committee and/or the occurrence of any event or events and/or
satisfaction of such terms and conditions, including a Change of Control, as the
Committee shall determine, either at or after the Grant Date. The Committee
shall determine the extent to which any applicable performance goals and/or
other terms and conditions of a Cash-Based Award are attained or not attained
following conclusion of the applicable performance period. The Committee may, in
its discretion, waive any such performance goals and/or other terms and
conditions relating to any such Award. Payment of earned Cash-Based Awards shall
be as determined by the Committee and set forth in the Award Agreement.

 

22 

 

 

11.3. Termination of Service. Each Award Agreement shall set forth the extent to
which the Participant shall have the right to retain a Cash-Based Award
following such Participant’s Termination. Such provisions shall be determined in
the sole discretion of the Committee, shall be included in the applicable Award
Agreement, need not be uniform among all such Awards issued pursuant to the
Plan, and may reflect distinctions based on the reasons for Termination.

 

ARTICLE XII.

TRANSFERABILITY OF AWARDS; BENEFICIARY DESIGNATION

 

12.1. Transferability of Awards. Except as otherwise provided in Section 8.6 or
Section 12.2 or a Participant’s Award Agreement or otherwise determined at any
time by the Committee, no Award granted under the Plan may be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated, other than by will or
by the laws of descent and distribution; provided that the Committee may permit
further transferability, on a general or a specific basis, and may impose
conditions and limitations on any permitted transferability, subject to any
applicable Period of Restriction. Further, except as otherwise provided in a
Participant’s Award Agreement or otherwise determined at any time by the
Committee, or unless the Committee decides to permit further transferability,
subject to any applicable Period of Restriction, all Awards granted to a
Participant under the Plan, and all rights with respect to such Awards, shall be
exercisable or available during his or her lifetime only by or to such
Participant. With respect to those Awards, if any, that are permitted to be
transferred to another Person, references in the Plan to exercise or payment
related to such Awards by or to the Participant shall be deemed to include, as
determined by the Committee, the Participant’s permitted transferee. In the
event any Award is exercised by or otherwise paid to the executors,
administrators, heirs or distributees of the estate of a deceased Participant,
or such a Participant’s beneficiary, or the transferee of an Award, in any such
case, pursuant to the terms and conditions of the Plan and the applicable
Agreement and in accordance with such terms and conditions as may be specified
from time to time by the Committee, the Company shall be under no obligation to
issue Shares thereunder unless and until the Company is satisfied, as determined
in the discretion of the Committee, that the person or persons exercising such
Award, or to receive such payment, are the duly appointed legal representative
of the deceased Participant’s estate or the proper legatees or distributees
thereof or the named beneficiary of such Participant, or the valid transferee of
such Award, as applicable. Any purported assignment, transfer or encumbrance of
an Award that does not comply with this Section 12.1 shall be void and
unenforceable against the Company.

 

12.2. Beneficiary Designation. Each Participant may, from time to time, name any
beneficiary or beneficiaries who shall be permitted to exercise his or her
Option or SAR or to whom any benefit under the Plan is to be paid in case of the
Participant’s death before he or she fully exercises his or her Option or SAR or
receives any or all of such benefit. Each such designation shall revoke all
prior designations by the same Participant, shall be in a form prescribed by the
Company, and will be effective only when filed by the Participant in writing
with the Company during the Participant’s lifetime. In the absence of any such
beneficiary designation, a Participant’s unexercised Option or SAR, or amounts
due but remaining unpaid to such Participant, at the Participant’s death, shall
be exercised or paid as designated by the Participant by will or by the laws of
descent and distribution.

 

23 

 

 

ARTICLE XIII.

RIGHTS OF PARTICIPANTS

 

13.1. Rights or Claims. No person shall have any rights or claims under the Plan
except in accordance with the provisions of the Plan and any applicable Award
Agreement. The liability of the Company and any Affiliate under the Plan is
limited to the obligations expressly set forth in the Plan, and no term or
provision of the Plan may be construed to impose any further or additional
duties, obligations, or costs on the Company or any Affiliate thereof or the
Board or the Committee not expressly set forth in the Plan. The grant of an
Award under the Plan shall not confer any rights upon the Participant holding
such Award other than such terms, and subject to such conditions, as are
specified in the Plan as being applicable to such type of Award, or to all
Awards, or as are expressly set forth in the Award Agreement evidencing such
Award. Without limiting the generality of the foregoing, neither the existence
of the Plan nor anything contained in the Plan or in any Award Agreement shall
be deemed to:

 

  (a) Give any Employee or Non-Employee Director the right to be retained in the
service of the Company and/or an Affiliate, whether in any particular position,
at any particular rate of compensation, for any particular period of time or
otherwise;         (b) Restrict in any way the right of the Company and/or an
Affiliate to terminate, change or modify any Employee’s employment or any
Non-Employee Director’s service as a Director at any time with or without cause;
        (c) Confer on any Consultant any right of continued relationship with
the Company and/or an Affiliate, or alter any relationship between them,
including any right of the Company or an Affiliate to terminate, change or
modify its relationship with a Consultant;         (d) Constitute a contract of
employment or service between the Company or any Affiliate and any Employee,
Non-Employee Director or Consultant, nor shall it constitute a right to remain
in the employ or service of the Company or any Affiliate;         (e) Give any
Employee, Non-Employee Director or Consultant the right to receive any bonus,
whether payable in cash or in Shares, or in any combination thereof, from the
Company and/or an Affiliate, nor be construed as limiting in any way the right
of the Company and/or an Affiliate to determine, in its sole discretion, whether
or not it shall pay any Employee, Non-Employee Director or Consultant bonuses,
and, if so paid, the amount thereof and the manner of such payment; or

 

24 

 

 

  (f) Give any Participant any rights whatsoever with respect to an Award except
as specifically provided in the Plan and the Award Agreement.

 

13.2. Adoption of the Plan. The adoption of the Plan shall not be deemed to give
any Employee, Non-Employee Director or Consultant or any other individual any
right to be selected as a Participant or to be granted an Award, or, having been
so selected, to be selected to receive a future Award.

 

13.3. Vesting. Notwithstanding any other provision of the Plan, a Participant’s
right or entitlement to exercise or otherwise vest in any Award not exercisable
or vested at the time of grant shall only result from continued services as a
Non-Employee Director or Consultant or continued employment, as the case may be,
with the Company or any Affiliate, and/or satisfaction of any other performance
goals or other conditions or restrictions applicable, by its terms, to such
Award, except, in each such case, as the Committee may, in its discretion,
expressly determine otherwise.

 

13.4. No Effects on Benefits. Except as expressly provided otherwise, payments
and other compensation received by a Participant under an Award are not part of
such Participant’s normal or expected compensation or salary for any purpose,
including calculating termination, indemnity, severance, resignation,
redundancy, end of service payments, bonuses, long-service awards, pension or
retirement benefits or similar payments under any laws, plans, contracts,
arrangements or otherwise. No claim or entitlement to compensation or damages
arises from the termination of the Plan or diminution in value of any Award or
Shares purchased or otherwise received under the Plan.

 

13.5. One or More Types of Awards. A particular type of Award may be granted to
a Participant either alone or in addition to other Awards under the Plan.

 

ARTICLE XIV.

CHANGE OF CONTROL

 

14.1. Treatment of Outstanding Awards.

 

(a) In the event of a Change of Control, each outstanding Award shall be treated
as the Committee determines, including, without limitation, (i) that each Award
be honored or assumed, or equivalent rights substituted therefor, by the New
Employer or (ii) that all unvested Awards will terminate upon the Change in
Control. References to the Committee in this Section 14 are to the Committee as
constituted prior to the Change of Control.

 

(b) Notwithstanding any other provisions of the Plan to the contrary, in the
event that the New Employer does not honor, assume or substitute for the Award
in such Change of Control (as described in Section 14.1(a)(i)) and the Committee
does not terminate such Award (as described in Section 14(a)(ii)): (1)(A) the
Award shall become fully exercisable (as applicable), vested and nonforfeitable;
(B) any Period of Restriction applicable to the Award shall lapse; and (C) any
target performance goals applicable to the Award shall be deemed to have been
attained at target (100%) (unless actual performance exceeds the target, in
which case actual performance shall be used) and any other terms and condition
applicable to the award shall be deemed met; and (2) in the case of an Option or
SAR, the Committee will notify the applicable Participant that the Option or SAR
will be exercisable for a period of time determined by the Committee in its
discretion, and the Option or SAR will terminate upon the expiration of such
period.

 

25 

 

 

(c) For the purposes of this Section 14, an Award shall be considered honored,
assumed or substituted for if, following the Change of Control, the Award
confers the right to purchase or receive, for each Share subject to the Award
immediately prior to the Change of Control, the consideration (whether stock,
cash, or other securities or property) received in the Change of Control
transaction by holders of Shares for each Share held on the effective date of
such transaction (and if holders were offered a choice of consideration, the
type of consideration chosen by the holders of a majority of the outstanding
Shares); provided, however, that if such consideration received in such
transaction is not solely common equity of the New Employer, the Committee may,
with the consent of the New Employer, if applicable, provide for the
consideration to be received upon the exercise or payment of an Award, for each
Share subject to such Award, to be solely common equity of the New Employer
equal in fair market value, as determined by the Committee, to the per share
consideration received by holders of Shares in such transaction. Notwithstanding
anything in this Section 14 to the contrary, an Award that vests, is earned or
paid-out upon the satisfaction of one or more performance goals will not be
considered honor, assumed or substituted for if the Company or its successor or
the New Employer modifies any of such performance goals without the
Participant’s consent; provided, however, a modification to such performance
goals only to reflect any successor corporation’s post-Change of Control
corporate structure will not be deemed to invalidate an otherwise valid
honoring, assumption or substitution.

 

14.2. No Implied Rights; Other Limitations. No Participant shall have any right
to prevent the consummation of any of the acts described in Section 4.3 or this
Section 14 affecting the number of Shares available to, or other entitlement of,
such Participant under the Plan or such Participant’s Award. Any actions or
determinations of the Committee under this Section 14 need not be uniform as to
all outstanding Awards, nor treat all Participants identically.

 

ARTICLE XV.

AMENDMENT, MODIFICATION, AND TERMINATION

 

15.1. Amendment and Termination of the Plan. The Board may, at any time and with
or without prior notice, amend, alter, suspend or terminate the Plan,
retroactively or otherwise, but no such amendment, alteration, suspension or
termination of the Plan shall be made which would materially impair the
previously accrued rights of any Participant with respect to a previously
granted Award without such Participant’s consent, except any such amendment made
to comply with applicable law, tax rules, stock exchange rules or accounting
rules. In addition, no such amendment shall be made without the approval of the
Company’s shareholders to the extent such approval is required by any applicable
law, tax rules, stock exchange rules or accounting rules (including as necessary
to comply with any rules or requirements of any securities exchange or
inter-dealer quotation system on which the Shares may be listed or quoted).

 

26 

 

 



15.2. Amendment of Awards. Subject to the immediately following sentence, the
Committee may, in its sole discretion, unilaterally amend or alter the terms of
any Award theretofore granted, including any Award Agreement, retroactively or
otherwise, but no such amendment shall be inconsistent with the terms and
conditions of the Plan or materially impair the previously accrued rights of the
Participant to whom such Award was granted with respect to such Award without
his or her consent, except such an amendment made to cause the Plan or such
Award to recognize differences in local law, tax policy, customs, stock exchange
rules or accounting principles.

 

ARTICLE XVI.

TAX WITHHOLDING AND OTHER TAX MATTERS

 

16.1. Tax Withholding. The Company and/or any Affiliate are authorized to
withhold from any Award granted or payment due under the Plan the amount of all
taxes due in respect of such Award or payment and take any such other action as
may be necessary or appropriate, as determined by the Committee, to satisfy all
obligations for the payment of such taxes. No later than the date as of which an
amount first becomes includible in the gross income or wages of a Participant
for tax purposes with respect to any Award, such Participant shall pay to the
Company, or make arrangements satisfactory to the Committee regarding the
payment of, any taxes or social security (or similar) contributions of any kind
required by law to be withheld with respect to such amount. The obligations of
the Company under the Plan shall be conditional on such payment or satisfactory
arrangements (as determined by the Committee in its discretion), and the Company
and the Subsidiaries and Affiliates shall, to the extent permitted by law, have
the right to deduct any such taxes from any payment otherwise due to such
Participant, whether or not under the Plan.

 

16.2. Withholding or Tendering Shares. Without limiting the generality of
Section 16.1, subject to compliance with Applicable Law, the Committee may in
its discretion permit a Participant to satisfy or arrange to satisfy, in whole
or in part, the tax obligations incident to an Award by: (a) electing to have
the Company withhold Shares or other property otherwise deliverable to such
Participant pursuant to his or her Award (provided, however, that the amount of
any Shares so withheld shall not exceed the amount necessary to satisfy required
withholding obligations using the minimum statutory withholding rates for tax
purposes, including payroll taxes, that are applicable to such taxable income)
and/or (b) tendering to the Company Shares owned by such Participant (or by such
Participant and his or her spouse jointly) and purchased or held for the
requisite period of time as may be required to avoid the Company’s or the
Affiliates’ incurring an adverse accounting charge, based, in each case, on the
Fair Market Value of the Shares on the payment date as determined by the
Committee. All such elections shall be irrevocable, made in writing, signed by
the Participant, and shall be subject to any restrictions or limitations that
the Committee, in its sole discretion, deems appropriate. The Committee may
establish such procedures as it deems appropriate, including making irrevocable
elections, for settlement of withholding obligations with Shares or otherwise.

 

16.3. Restrictions. The satisfaction of tax obligations pursuant to this Article
XVI shall be subject to such restrictions as the Committee may impose, including
any restrictions required by Applicable Law or the rules and regulations of the
SEC, and shall be construed consistent with an intent to comply with any such
Applicable Laws.

 

27 

 

 

16.4. No Guarantee of Favorable Tax Treatment. The Company does not warrant that
any Award under the Plan will qualify for favorable tax treatment under any
provision of any applicable law. The Company shall not be liable to any
Participant for any tax, interest, or penalties the Participant might owe as a
result of the grant, holding, vesting, exercise, or payment of any Award under
the Plan.

 

ARTICLE XVII.

LIMITS OF LIABILITY; INDEMNIFICATION

 

17.1. Limits of Liability.

 

(a) Any liability of the Company or an Affiliate to any Participant with respect
to any Award shall be based solely upon contractual obligations created by the
Plan and the Award Agreement.

 

(b) None of the Company, any Affiliate, any member of the Board or the Committee
or any other person participating in any determination of any question under the
Plan, or in the interpretation, administration or application of the Plan, shall
have any liability, in the absence of bad faith, to any party for any action
taken or not taken in connection with the Plan, except as may expressly be
provided by statute.

 

(c) Each member of the Committee, while serving as such, shall be considered to
be acting in his or her capacity as a director of the Company. Members of the
Board of Directors and members of the Committee acting under the Plan shall be
fully protected in relying in good faith upon the advice of counsel and shall
incur no liability except for gross negligence or willful misconduct in the
performance of their duties.

 

(d) The Company shall not be liable to a Participant or any other person as to:
(i) the non-issuance of Shares as to which the Company has been unable to obtain
from any regulatory body having relevant jurisdiction the authority deemed by
the Committee or the Company’s counsel to be necessary to the lawful issuance
and sale of any Shares hereunder, and (ii) any tax consequence expected, but not
realized, by any Participant or other person due to the receipt, exercise or
settlement of any Option or other Award.

 

17.2. Indemnification. Subject to the requirements of applicable law, each
individual who is or shall have been a member of the Committee or of the Board,
or an officer of the Company to whom authority was delegated in accordance with
Article III, shall be indemnified and held harmless by the Company against and
from any loss, cost, liability, or expense that may be imposed upon or
reasonably incurred by him or her in connection with or resulting from any
claim, action, suit, or proceeding to which he or she may be a party or in which
he or she may be involved by reason of any action taken or failure to act under
the Plan and against and from any and all amounts paid by him or her in
settlement thereof, with the Company’s approval, or paid by him or her in
satisfaction of any judgment in any such action, suit, or proceeding against him
or her, provided he or she shall give the Company an opportunity, at its own
expense, to handle and defend the same before he or she undertakes to handle and
defend it on his or her own behalf, unless such loss, cost, liability, or
expense is a result of the individual’s own willful misconduct or except as
provided by statute. The foregoing right of indemnification shall not be
exclusive of any other rights of indemnification to which such individual may be
entitled under the Company’s Articles of Incorporation or By-Laws, as a matter
of law, or otherwise, or any power that the Company may have to indemnify or
hold harmless such individual.

 

28 

 

 

ARTICLE XVIII.

MISCELLANEOUS

 

18.1. Drafting Context. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural. The words
“Article,” “Section,” and “paragraph” herein shall refer to provisions of the
Plan, unless expressly indicated otherwise. The words “include,” “includes,” and
“including” herein shall be deemed to be followed by “without limitation”
whether or not they are in fact followed by such words or words of similar
import, unless the context otherwise requires. The headings and captions
appearing herein are inserted only as a matter of convenience. They do not
define, limit, construe, or describe the scope or intent of the provisions of
the Plan.

 

18.2. Forfeiture / Clawback. The Committee may, in its discretion, specify in an
Award Agreement or a policy that will be deemed incorporated into an Award
Agreement by reference (regardless of whether such policy is established before
or after the date of such Award Agreement), that a Participant’s rights,
payments, and benefits with respect to an Award shall be subject to reduction,
cancellation, forfeiture, rescission or recoupment upon the occurrence of
certain specified events, in addition to any otherwise applicable vesting,
restrictions or performance conditions of an Award. Such events may include, but
shall not be limited to, Termination with or without cause, breach of
noncompetition, confidentiality, or other restrictive covenants that may apply
to the Participant, or restatement of the Company’s financial statements to
reflect adverse results from those previously released financial statements, as
a consequence of errors, omissions, fraud, or misconduct.

 

18.3. Severability. In the event any provision of the Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.

 

18.4. Exercise and Payment of Awards. An Award shall be deemed exercised or
claimed when the Secretary of the Company or any other Company official or other
person designated by the Committee for such purpose receives appropriate written
notice from a Participant, in form acceptable to the Committee, together with
payment of the applicable Option Price, Grant Price or other purchase price, if
any, and compliance with Article XVI, in accordance with the Plan and such
Participant’s Award Agreement.

 

18.5. Deferrals. Subject to applicable law, the Committee may from time to time
establish procedures pursuant to which a Participant may defer on an elective or
mandatory basis receipt of all or a portion of the cash or Shares subject to an
Award on such terms and conditions as the Committee shall determine, including
those of any deferred compensation plan of the Company or any Affiliate
specified by the Committee for such purpose.

 

29 

 

 

18.6. Loans. The Company may, in the discretion of the Committee, extend one or
more loans to Participants in connection with the exercise or receipt of an
Award granted to any such Participant; provided, however, that the Company shall
not extend loans to any Participant if prohibited by Applicable Law or the rules
of any stock exchange or quotation system on which the Company’s securities are
listed. The terms and conditions of any such loan shall be established by the
Committee.

 

18.7. No Effect on Other Plans. Neither the adoption of the Plan nor anything
contained herein shall affect any other compensation or incentive plans or
arrangements of the Company or any Affiliate, or prevent or limit the right of
the Company or any Affiliate to establish any other forms of incentives or
compensation for their directors, officers, eligible employees or consultants or
grant or assume options or other rights otherwise than under the Plan.

 

18.8. Section 16 of Exchange Act. The provisions and operation of the Plan are
intended to ensure that no transaction under the Plan is subject to (and not
exempt from) the short-swing profit recovery rules of Section 16(b) of the
Exchange Act. Unless otherwise stated in the Award Agreement, notwithstanding
any other provision of the Plan, any Award granted to an Insider shall be
subject to any additional limitations set forth in any applicable exemptive rule
under Section 16 of the Exchange Act (including Rule 16b-3) that are
requirements for the application of such exemptive rule, and the Plan and the
Award Agreement shall be deemed amended to the extent necessary to conform to
such limitations.

 

18.9. Requirements of Law; Limitations on Awards.

 

(a) The granting of Awards and the issuance of Shares under the Plan shall be
subject to all Applicable Laws and to such approvals by any governmental
agencies or national securities exchanges as may be required.

 

(b) If at any time the Committee shall determine, in its discretion, that the
listing, registration and/or qualification of Shares upon any securities
exchange or under any law, or the consent or approval of any governmental
regulatory body, is necessary or desirable as a condition of, or in connection
with, the sale or purchase of Shares hereunder, the Company shall have no
obligation to allow the grant, exercise or payment of any Award, or to issue or
deliver evidence of title for Shares issued under the Plan, in whole or in part,
unless and until such listing, registration, qualification, consent and/or
approval shall have been effected or obtained, or otherwise provided for, free
of any conditions not acceptable to the Committee.

 

(c) If at any time counsel to the Company shall be of the opinion that any sale
or delivery of Shares pursuant to an Award is or may be in the circumstances
unlawful or result in the imposition of excise taxes on the Company or any
Affiliate under the statutes, rules or regulations of any applicable
jurisdiction, the Company shall have no obligation to make such sale or
delivery, or to make any application or to effect or to maintain any
qualification or registration under the Securities Act, or otherwise with
respect to Shares or Awards and the right to exercise or payment of any Option
or Award shall be suspended until, in the opinion of such counsel, such sale or
delivery shall be lawful or will not result in the imposition of excise taxes on
the Company or any Affiliate.

 

30 

 

 

(d) Upon termination of any period of suspension under this Section 18.9, any
Award affected by such suspension which shall not then have expired or
terminated shall be reinstated as to all Shares available before such suspension
and as to the Shares which would otherwise have become available during the
period of such suspension, but no suspension shall extend the term of any Award.

 

(e) The Committee may require each person receiving Shares in connection with
any Award under the Plan to represent and agree with the Company in writing that
such person is acquiring such Shares for investment without a view to the
distribution thereof, and/or provide such other representations and agreements
as the Committee may prescribe. The Committee, in its absolute discretion, may
impose such restrictions on the ownership and transferability of the Shares
purchasable or otherwise receivable by any person under any Award as it deems
appropriate. Any such restrictions shall be set forth in the applicable Award
Agreement, and the certificates evidencing such shares may include any legend
that the Committee deems appropriate to reflect any such restrictions.

 

(f) An Award and any Shares received upon the exercise or payment of an Award
shall be subject to such other transfer and/or ownership restrictions and/or
legending requirements under the Company’s Articles of Incorporation or By-Laws
and/or as the Committee may establish in its discretion and may be referred to
on the certificates evidencing such Shares, including restrictions under
applicable securities laws, under the requirements of any stock exchange or
market upon which such Shares are then listed and/or traded, and under any blue
sky or state securities laws applicable to such Shares.

 

18.10. Participants Deemed to Accept Plan. By accepting any benefit under the
Plan, each Participant and each person claiming under or through any such
Participant shall be conclusively deemed to have indicated their acceptance and
ratification of, and consent to, all of the terms and conditions of the Plan and
any action taken under the Plan by the Board, the Committee or the Company, in
any case in accordance with the terms and conditions of the Plan.

 

18.11. Governing Law. The Plan, all determinations made and actions taken
pursuant hereto and, except as provided below or in an applicable subplan, each
Award Agreement to a Participant shall be governed by the laws of the State of
Nevada, excluding any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of the Plan to the substantive
law of another jurisdiction. Unless otherwise provided in the Award Agreement,
Participants are deemed to submit to the exclusive jurisdiction and venue of the
competent courts of the State of Nevada, to resolve any and all issues that may
arise out of or relate to the Plan or any related Award Agreement.

 

18.12. Plan Unfunded. The Plan shall be unfunded. The Company shall not be
required to establish any special or separate fund or to make any other
segregation of assets to assure the issuance of Shares or the payment of cash
upon exercise or payment of any Award. Proceeds from the sale of Shares pursuant
to Options or other Awards granted under the Plan shall constitute general funds
of the Company.

 

31 

 

 

18.13. Administration Costs. The Company shall bear all costs and expenses
incurred in administering the Plan, including expenses of issuing Shares
pursuant to any Options or other Awards granted hereunder.

 

18.14. Uncertificated Shares. To the extent that the Plan provides for issuance
of certificates to reflect the transfer of Shares, the transfer of such Shares
may nevertheless be effected on a noncertificated basis, to the extent not
prohibited by applicable law or the rules of any stock exchange.

 

18.15. No Fractional Shares. An Option or other Award shall not be exercisable
with respect to a fractional Share or the lesser of fifty (50) shares or the
full number of Shares then subject to the Option or other Award. No fractional
Shares shall be issued upon the exercise or payment of an Option or other Award
and any such fractions shall be rounded to the nearest whole number.

 

18.16. Right of Offset. The Company and any Affiliate shall have the right to
offset against the obligations to make payment or issue any Shares to any
Participant under the Plan, any outstanding amounts (including travel and
entertainment advance balances, loans, tax withholding amounts paid by the
employer or amounts repayable to the Company or any Affiliate pursuant to tax
equalization, housing, automobile or other employee programs) such Participant
then owes to the Company or any Affiliate and any amounts the Committee
otherwise deems appropriate pursuant to any tax equalization policy or
agreement.

 

18.17. Participants. Notwithstanding any provision of the Plan to the contrary,
in order to comply or facilitate compliance with the laws or practices, avoid
onerous regulatory filings or other compliance requirements, avoid tax
consequences or achieve favorable tax treatment for Participants, the Company or
an Affiliate, in countries in which the Company and/or any Affiliate operates or
has Employees, Non-Employee Directors or Consultants, the Committee, in its sole
discretion, shall have the power and authority to:

 

(a)Determine which Affiliates shall be covered by the Plan;

 

(b)Determine which Employees, Non-Employee Directors and/or Consultants are
eligible to participate in the Plan;

 

(c)Grant Awards (including substitutes for Awards), and modify the terms and
conditions of any Awards, on such terms and conditions as the Committee
determines necessary or appropriate to permit participation in the Plan by
individuals otherwise eligible to so participate, or otherwise to comply with
applicable laws or conform to applicable requirements or practices of the
applicable jurisdictions;

 

32 

 

 

(d)Establish Subplans or supplements to or alternative versions of the Plan,
Awards, or Award Agreements, or alternative methods of exercise, forms of
payment or settlement, as the Committee deems necessary or desirable to comply
with the laws of, or to accommodate the laws, regulations, tax or accounting
effectiveness, accounting principles, foreign exchange rules, or customs of,
foreign jurisdictions whose citizens or residents may be granted Awards. The
Committee may impose any limitations and restrictions that it deems necessary to
comply with the laws of such foreign jurisdictions and modify the terms and
conditions of any Award granted to Participants outside the United States. Any
subplans and modifications to Plan terms and procedures established under this
Section 18.17 by the Committee shall be attached to the Plan as appendices; and

 

(e)Take any action, before or after an Award is made, that the Committee, in its
discretion, deems advisable to obtain approval from any regulatory agency or
comply with any necessary local government regulatory exemptions or approvals.

 

* * *

 

33 

 

 

APPENDIX A

TO THE

BTCS INC.

2015 INCENTIVE COMPENSATION PLAN

ISRAEL

 

1.GENERAL

 

1.1.This appendix (this “Appendix”) shall apply only to Israeli Participants (as
defined below). The provisions specified hereunder shall form an integral part
of the BTCS Inc. 2015 Incentive Compensation Plan (the “Plan”), which applies to
the issuance of Awards to employees, directors, consultants and service
providers of BTCS Inc. (the “Company”) or its Affiliates.

 

1.2.This Appendix is effective with respect to Awards granted as of 30 days from
the date it was submitted with the ITA and shall comply with Section 102 (as
defined below).

 

1.3.This Appendix is to be read as a continuation of the Plan and only modifies
Awards granted to Israeli Participants (as defined below) so that they comply
with the requirements set by the Israeli law in general, and in particular with
the provisions of Section 102 (as specified herein), as may be amended or
replaced from time to time. For the avoidance of doubt, this Appendix does not
add to or modify the Plan in respect of any other category of Participants.

 

1.4.The Plan and this Appendix are complementary to each other and shall be
deemed as one. Subject to Section 1.3 above, in any case of contradiction,
whether explicit or implied, between any definitions and/or provisions of this
Appendix and the Plan, the definitions and/or provisions set out in this
Appendix shall prevail.

 

1.5.Any capitalized terms not specifically defined in this Appendix shall be
construed according to the interpretation given to it in the Plan.

 

2.DEFINITIONS

 

2.1.“Affiliate” means any “employing company” within the meaning of Section
102(a) of the Ordinance.

 

2.2.“Approved 102 Award” means an Award granted pursuant to Section 102(b) of
the Ordinance and held in trust by a Trustee for the benefit of the Employee.

 

2.4.“Capital Gain Award (CGA)” means an Approved 102 Award elected and
designated by the Company to qualify under the capital gain tax treatment in
accordance with the provisions of Section 102(b)(2) of the Ordinance.

 

34 

 

  

2.5.“Controlling Shareholder” shall have the meaning ascribed to it in Section
102 of the Ordinance.

 

2.6.“Employee” means an Israeli Participant who is employed by the Company or
its Affiliates, including an individual who is serving as an “office holder” as
defined in the Israeli Companies Law, 1999, as amended from time to time, but
excluding any Controlling Shareholder.

 

2.7.“Israeli Participant” means a person who is a resident of the state of
Israel or who is deemed to be a resident of the state of Israel for Israeli tax
purposes, and receives or holds an Award under the Plan and this Appendix.

 

2.8.“ITA” means the Israeli Tax Authority.

 

2.9.“Ordinary Income Award (OIA)” means an Approved 102 Award elected and
designated by the Company to qualify under the ordinary income tax treatment in
accordance with the provisions of Section 102(b)(1) of the Ordinance.

 

2.10.“102 Award” means any Award granted to Employees pursuant to Section 102 of
the Ordinance and any other rulings, procedures and clarifications promulgated
thereunder or issued by the ITA.

 

2.11.“3(i) Award” means an Award granted pursuant to Section 3(i) of the
Ordinance to any person who is a Non- Employee.

 

2.12.“Israeli Award Agreement” means, notwithstanding Section 2.4 of the Plan,
for the purpose of this Appendix, a written agreement entered into and signed by
the Company and an Israeli Participant that sets out the terms and conditions of
an Award.

 

2.13.“Non-Employee” means an Israeli Participant who is a consultant, adviser,
service provider, Controlling Shareholder or any other person who is not an
Employee.

 

2.14.“Ordinance” means the Israeli Income Tax Ordinance [New Version] 1961 as
now in effect or as hereafter amended.

 

2.15.“Section 102” means section 102 of the Ordinance, the Income Tax Rules (Tax
Relief for Issuance of Shares to Employees), 2003, and any other rules,
regulations, orders or procedures promulgated thereunder as now in effect or as
hereafter amended.

 

2.16.“Trustee” means any person appointed by the Company to serve as a trustee
and approved by the ITA, all in accordance with the provisions of Section 102(a)
of the Ordinance.

 

2.17.“Unapproved 102 Award” means an Award granted pursuant to Section 102(c) of
the Ordinance and not held in trust by a Trustee.

 

35 

 

 

3.ISSUANCE OF AWARDS

 

3.1.Notwithstanding Article V of the Plan and in addition thereto, any Israeli
Participants eligible for participation in the Plan and this Appendix as Israeli
Participants shall include any Employee and/or Non-Employee of the Company or of
any of the Company’s Affiliates; provided, however, that (i) Employees may only
be granted 102 Awards; and (ii) Non-Employees and/or Controlling Shareholders
may only be granted 3(i) Awards.

 

3.2.The Company may designate Awards granted to Employees pursuant to Section
102 as Unapproved 102 Awards or Approved 102 Awards.

 

3.3.The grant of Approved 102 Awards shall be made under this Appendix, and
shall be conditioned upon the approval of this Appendix by the ITA.

 

3.4.Approved 102 Awards may either be classified as Capital Gain Awards (“CGAs”)
or Ordinary Income Awards (“OIAs”).

 

3.5.No Approved 102 Awards may be granted under this Appendix to any eligible
Employee, unless and until, the Company’s election of the type of Approved 102
Awards as CGA or OIA granted to Employees (the “Election”), is appropriately
filed with the ITA. Such Election shall become effective beginning the first
date of grant of an Approved 102 Award under this Appendix and shall remain in
effect until the end of the year following the year during which the Company
first granted Approved 102 Awards. The Election shall obligate the Company to
grant only the type of Approved 102 Award it has elected, and shall apply to all
Israeli Participants who were granted Approved 102 Awards during the period
indicated herein, all in accordance with the provisions of Section 102(g) of the
Ordinance. For the avoidance of doubt, such Election shall not prevent the
Company from granting Unapproved 102 Awards simultaneously.

 

3.6.All Approved 102 Awards must be held in trust by a Trustee, as described in
Section 4 below.

 

3.7.For the avoidance of doubt, the designation of Unapproved 102 Awards and
Approved 102 Awards shall be subject to the terms and conditions set forth in
Section 102.

 

4.TRUSTEE

 

4.1.The terms and conditions applicable to the trust relating to Section 102
shall be set forth in an agreement signed by the Company and the Trustee (the
“Trust Agreement”).

 

36 

 

 

4.2.Approved 102 Awards which shall be granted under this Appendix and/or any
Shares allocated or issued upon exercise or vesting of such Approved 102 Awards
and/or other rights granted thereunder and/or shares received subsequently
following any realization of rights, including without limitation bonus shares,
shall be allocated or issued to the Trustee and held for the benefit of the
Employee for no less than such period of time as required by Section 102 (the
“Holding Period”). In case the requirements for Approved 102 Awards are not met,
then the Approved 102 Awards shall be regarded as Unapproved 102 Awards, all in
accordance with the provisions of Section 102.

 

4.3.Notwithstanding anything to the contrary, the Trustee shall not release any
Shares allocated or issued upon exercise or vesting of Approved 102 Awards prior
to the full payment of the Employee’s tax liabilities, if any, arising from
Approved 102 Awards which were granted to him/her and/or any Shares allocated or
issued upon exercise or vesting of such Awards.

 

4.4.With respect to any Approved 102 Award, subject to the provisions of Section
102, an Israeli Participant shall not sell or release from trust any Share
received upon the exercise or vesting of an Approved 102 Award and/or any rights
granted thereunder and/or share received subsequently following any realization
of rights, including without limitation, bonus shares, until the lapse of the
Holding Period required under Section 102. Notwithstanding the above, if any
such sale or release occurs during the Holding Period, the sanctions under
Section 102 shall apply to and shall be borne solely by such Israeli
Participant. Subject to the foregoing, the Trustee may, pursuant to a written or
electronic request from the Participant, release and transfer such Shares to a
designated third party, provided that both of the following conditions have been
fulfilled prior to such release or transfer: (i) payment has been made to the
ITA of all taxes required to be paid upon the release and transfer of the
Shares, and confirmation of such payment has been received by the Trustee and
(ii) the Trustee has confirmed with the Company that all requirements for such
release and transfer have been fulfilled according to the terms of the Company’s
corporate documents, the Plan, the Israeli Award Agreement and any Applicable
Law.

 

4.5.Upon receipt of any Approved 102 Award, if requested to do so by the
Company. Affiliate or the Trustee, the Employee will sign an undertaking to
release the Trustee from any liability in respect of any action or decision duly
taken and bona fide executed in relation with this Appendix, or any Approved 102
Award or Share granted to him thereunder.

 

4.6.Without derogating from the provisions of Article XVI of the Plan, the
provisions of Section 16.1 of the Plan shall apply also to the Trustee.
Accordingly, Trustee shall also have withholding rights as further described in
Section 16.1 of the Plan.

 

4.7.In the case of 102 Awards, the Trustee shall have no rights as a shareholder
of the Company with respect to the Shares covered by such Award until the
Trustee becomes the record holder for such Shares for the Participant’s benefit,
and the Israeli Participant shall have no rights as a shareholder of the Company
with respect to the Shares covered by the Award until the date of the release of
such Shares from the Trustee to the Israeli Participant and the transfer of
record ownership of such Shares to the Israeli Participant.

 

37 

 

 

5.THE AWARDS

 

Notwithstanding anything to the contrary in the Plan and in addition thereto,
the terms and conditions upon which the Awards shall be issued and exercised or
vest, as applicable, shall be as specified in the Israeli Award Agreement to be
executed pursuant to the Plan and to this Appendix. Each Israeli Award Agreement
shall be subject to Section 102 or Section 3(i) of the Ordinance, as applicable,
and shall state, inter alia, the number of Shares to which the Award relates,
the type of Award granted thereunder (whether a CGA, OIA, Unapproved 102 Award
or a 3(i) Award), and any applicable vesting provisions and exercise price that
may be payable.

 

6.FAIR MARKET VALUE

 

Without derogating from Section 2.21 of the Plan and solely for the purpose of
determining the tax liability pursuant to Section 102(b)(3) of the Ordinance, if
at the date of grant of any CGA, the Company’s Shares are listed on any
established stock exchange, national market system or automatic quotation system
or if the Company’s Shares will be registered for trading within ninety (90)
days following the date of grant of the CGAs, the fair market value of the
Shares at the date of grant shall be determined in accordance with the average
value of the Company’s Shares on the thirty (30) trading days preceding the date
of grant or on the thirty (30) trading days following the date of registration
for trading, as the case may be.

 

7.EXERCISE OF AWARDS THAT ARE OPTIONS TO PURCHASE SHARES

 

Awards that represent options to purchase Shares shall be exercised by the
Israeli Participant by giving a written or electronic notice to the Company
and/or to any third party designated by the Company (the “Representative”), in
such form and method as may be determined by the Company and, when applicable,
by the Trustee, in accordance with the requirements of Section 102, which
exercise shall be effective upon receipt of such notice by the Company and/or
the Representative and the payment of the exercise price for the number of
Shares with respect to which the Award is being exercised, at the Company’s or
the Representative’s principal office. The notice shall specify the number of
Shares with respect to which the Award is being exercised. Notwithstanding the
provisions of Section 6.5 and 6.6 of the Plan, “net exercise” will only be
available to Israeli Participants if a ruling is obtained from the ITA
permitting such “net exercise.”

 

8.ASSIGNABILITY AND SALE OF AWARDS

 

8.1.Notwithstanding any other provision of the Plan, no Award or any right with
respect thereto, or purchasable hereunder, whether fully paid or not, shall be
assignable, transferable or given as collateral or any right with respect to
them given to any third party whatsoever, and during the lifetime of the Israeli
Participant each and all of such Israeli Participant’s rights with respect to an
Award shall belong only to the Israeli Participant.

 

Any such action made directly or indirectly, for an immediate validation or for
a future one, shall be void.

 

38 

 

 

8.2.As long as Awards or Shares purchased or issued hereunder are held by the
Trustee on behalf of the Israeli Participant, all rights of the Israeli
Participant over the Awards and/or Shares are personal, cannot be transferred,
assigned, pledged or mortgaged, other than by will or laws of descent and
distribution, provided that the transferee thereof shall be subject to the
provisions of Section 102 as would have been applicable to the deceased
Participant were he or she to have survived.

 

9.INTEGRATION OF SECTION 102 AND TAX ASSESSING OFFICER’S PERMIT

 

9.1.With regards to Approved 102 Awards, the provisions of the Plan and/or this
Appendix and/or the Israeli Award Agreement shall be subject to the provisions
of Section 102 and the Tax Assessing Officer’s permit and/or any pre-rulings
obtained from the ITA, and the said provisions, permit and/or pre-rulings shall
be deemed an integral part of the Plan and of this Appendix and of the Israeli
Award Agreement.

 

9.2.Any provision of Section 102 and/or the said permit and/or pre-rulings which
is necessary in order to receive and/or to keep any tax benefit pursuant to
Section 102, which is not expressly specified in the Plan or this Appendix or
the Israeli Award Agreement, shall be considered binding upon the Company and
the Israeli Participants.

 

10.DIVIDEND

 

Notwithstanding anything to the contrary in the Plan and solely for the purpose
of Awards granted under this Appendix, with respect to all Shares (but
excluding, for avoidance of any doubt, any unexercised Awards) allocated or
issued upon the exercise or vesting of Awards purchased or received, as
applicable, by the Israeli Participant and held by the Israeli Participant or by
the Trustee, as the case may be, the Israeli Participant shall be entitled to
receive dividends, if any, in accordance with the quantity of such Shares,
subject to the provisions of the Company’s Articles of Incorporation and By-Laws
(and all amendments thereto) and subject to any applicable taxation on
distribution of dividends, and when applicable subject to the provisions of
Section 102.

 

39 

 

 

11.VOTING RIGHTS

 

Subject to Sections 6.7, 7.8, 8.7 and 9.4 of the Plan, so long as any Shares
issued to the Trustee on behalf of an Israeli Participant, under this Appendix,
to the extent Trustee decides in its sole discretion to vote such Shares, then
unless the Trustee is directed otherwise by the Board, such Shares shall be
voted in the same proportion as the result of the shareholder vote at the
shareholders meeting or written consent in respect of which the Shares held by
the Trustee are being voted. However, the Trustee shall not be obligated to
exercise such voting rights or notify the Israeli Participant of any meeting of
the Company’s shareholders.

 

12.TAX CONSEQUENCES

 

12.1.Notwithstanding anything to the contrary in Article XVI of the Plan and
solely for the purpose of Awards granted under this Appendix, any tax
consequences arising from the grant, exercise or vesting of any Award, from the
payment for Shares covered thereby or from any other event or act (of the
Company, and/or its Affiliates, and the Trustee or the Israeli Participant),
hereunder, shall be borne solely by the Israeli Participant. The Company and/or
its Affiliates, and/or the Trustee shall withhold taxes according to the
requirements under Applicable Law, including withholding taxes at source.
Furthermore, the Israeli Participant hereby agrees to indemnify the Company
and/or its Affiliates and/or the Trustee and hold them harmless against and from
any and all liability for any such tax or interest or penalty or indexation
thereon, including without limitation, liabilities relating to the necessity to
withhold, or to have withheld, any such tax from any payment made to the Israeli
Participant.

 

12.2.The Company and/or, when applicable, the Trustee shall not be required to
release any share certificate to a Israeli Participant until all required
payments have been fully made.

 

12.3.With respect to an Unapproved 102 Award, if the Israeli Participant ceases
to be employed by the Company or any Affiliate, the Israeli Participant shall
extend to the Company and/or its Affiliate a security or guarantee for the
payment of tax due at the time of sale of Shares, all in accordance with the
provisions of Section 102 and the rules, regulation or orders promulgated
thereunder.

 

12.4.Each Participant agrees to, and undertakes to comply with, any ruling,
settlement, closing agreement or other similar agreement or arrangement with any
tax authority in connection with the foregoing which is approved by the Company.

 

13.ISRAELI PARTICIPANT’S UNDERTAKINGS

 

By receiving Awards under the Plan and this Appendix, the Israeli Participant
(1) agrees and acknowledges that he or she has received and read the Plan, this
Appendix and the Israeli Award Agreement; (2) undertakes to comply with all the
provisions set forth in: Section 102 (including provisions regarding the
applicable Tax Track that the Company has selected) or Section 3(i), as
applicable, the Plan, this Appendix, the Israeli Award Agreement and the Trust
Agreement; and (3) if the Awards are granted under Section 102, the Israeli
Participant undertakes, subject to the provisions of Section 102, not to sell or
release the Shares from trust before the end of the Holding Period. The Israeli
Participant agrees to execute any and all documents that the Company and/or its
Affiliates and/or the Trustee may reasonably determine to be necessary in order
to comply with the Ordinance, ruling or guidelines and rules issued by the ITA.

 

40 

 

 

14.TERM OF PLAN AND APPENDIX

 

Notwithstanding anything to the contrary in Article XV of the Plan and in
addition thereto, the Company shall obtain all approvals for the adoption of
this Appendix or for any amendment to this Appendix as are necessary to comply
with (i) any Applicable Law, including without limitation U.S. securities laws
and the securities laws of any other jurisdiction applicable to Awards granted
to Israeli Participant under this Appendix, (ii) any national securities
exchange on which the Shares are traded, and (iii) any applicable rules and
regulations promulgated by the U.S. Securities and Exchange Commission.

 

15.NO PAYMENT FOR RESTRICTED STOCK UNITS

 

Other than the par value of any Shares issuable upon settlement of a Restricted
Stock Unit, no payment of cash by a Participant shall be required as
consideration for Restricted Stock Units.

 

16.NO PAYMENTS IN CASH

 

Notwithstanding Sections 4.3(iii), 8.5. 9.1, 9.3 or any other provision of the
Plan, no Share-based Award will be settled in cash unless Israeli law is amended
to allow such settlement.

 

* * *

 

41 

 

 

APPENDIX B

TO THE

BTCS INC.

2015 INCENTIVE COMPENSATION PLAN

UNITED STATES

 

1.Special Provisions for U.S. Taxpayers

 

1.1.This Appendix (this “Appendix”) to the BTCS Inc. 2015 Incentive Compensation
Plan (the “Plan”) was adopted by the Board pursuant to Section 18.17 of the
Plan. This Appendix shall become effective on the Effective Date.

 

1.2.The provisions of this Appendix apply only to Participants who are subject
to U.S. federal income tax (any such Participant, a “U.S. Taxpayer”).

 

1.3.This Appendix is to be read as a continuation of the Plan and only applies
with respect to Options and other Awards granted under the Plan to U.S.
Taxpayers. The purpose of this Appendix is to establish certain rules and
limitations applicable to Options and other Awards that may be granted or issued
under the Plan to U.S. Taxpayers from time to time, in compliance with
applicable tax, securities and other applicable laws currently in force. For the
avoidance of doubt, this Appendix does not add to or modify the Plan in respect
of any other category of Israeli Participants (as defined in Appendix A to the
Plan).

 

1.4.The Plan and this Appendix are complementary to each other and shall be
deemed as one. Subject to Section 1.3 of this Appendix, in any case of
contradiction, whether explicit or implied, between any definitions and/or
provisions of this Appendix and the Plan, the provisions set out in this
Appendix shall prevail.

 

1.5Section references in this Appendix shall refer to Sections of the Plan,
unless expressly indicated otherwise.

 

2.Definitions

 

Capitalized terms not otherwise defined herein shall have the meaning assigned
to them in the Plan. The following additional definitions will apply to grants
made pursuant to this Appendix, provided, however, that to the extent that such
definitions are provided for in the Plan and this Appendix, the definitions in
this Appendix shall apply to Awards granted to U.S. Taxpayers:

 

2.1.“Code” means the United States Internal Revenue Code of 1986, as it may be
amended from time to time, including rules and regulations promulgated
thereunder and successor provisions and rules and regulations thereto.

 

42 

 

 

2.2.“Disability” means for purposes of any ISO, a “permanent and total
disability” as defined in Section 22(e)(3) of the Code.

 

2.3.“Fair Market Value” has the meaning assigned to such term in the Plan;
provided that the Committee shall determine Fair Market Value in a manner that
satisfies the applicable requirements of Code Sections 409A and 422.

 

2.4.“Incentive Stock Option” or “ISO” means a right to purchase Shares under the
Plan in accordance with the terms and conditions set forth in Article VI of the
Plan and which is designated as an Incentive Stock Option and which is intended
to meet the requirements of Section 422 of the Code.

 

2.5.“Nonqualified Stock Option” or “NQSO” means a right to purchase Shares under
the Plan in accordance with the terms and conditions set forth in Article VI of
the Plan and which is not intended to meet the requirements of Section 422 of
the Code or otherwise does not meet such requirements.

 

2.6.“Subsidiary” means any present or future corporation which is or would be a
“subsidiary corporation” of the Company as the term is defined in Section 424(f)
of the Code.

 

3.Incentive Stock Options

 

3.1.Any Substitute Awards granted under the Plan shall be subject to compliance
with the ISO rules under Code Section 422 and the nonqualified deferred
compensation rules under Code Section 409A, where applicable.

 

3.2.The provisions of Section 4.2 of the Plan shall, in the case of ISOs, be
subject to any limitations applicable thereto under the Code.

 

3.3.The total number of Shares that may be delivered pursuant to Incentive Stock
Options granted under the Plan shall be the number of Shares determined in
accordance with Section 4.1 of the Plan, as adjusted pursuant to Section 4.2 of
the Plan, but without application of Section 4.2(d).

 

3.4.The Committee shall determine any adjustment, substitution or change
pursuant to Section 4.3 of the Plan after taking into account, among other
things, to the extent applicable, the provisions of the Code applicable to
Incentive Stock Options and the provisions of Section 409A of the Code.

 

3.5.Each Award Agreement relating to an Option shall specify whether such Option
is intended to be an ISO or an NQSO. To the extent that any Option granted to a
U.S. Taxpayer does not qualify as an ISO (whether because of its provisions or
the time or manner of its exercise or otherwise), such Option, or the portion
thereof which does not so qualify, shall constitute a separate NQSO.

 

3.6.No ISO shall be exercisable later than the tenth (10th) anniversary of its
date of grant.

 

3.7The last sentence of Section 6.5 of the Plan shall not apply to ISOs.

 

43 

 

 

 

3.8.The right to make a payment of the Option Price of an Incentive Stock Option
in the form of already owned Shares, under Section 6.6(a) of the Plan, may be
authorized only as of the grant date of such Incentive Stock Option.

 

3.9.No ISO shall be granted to any individual otherwise eligible to participate
in the Plan who is not an Employee of the Company or a Subsidiary on the date of
granting of such Option. Any ISO granted under the Plan shall contain such terms
and conditions, consistent with the Plan, as the Committee may determine to be
necessary to qualify such Option as an “incentive stock option” under Section
422 of the Code. Any ISO granted under the Plan may be modified by the Committee
to disqualify such Option from treatment as an “incentive stock option” under
Section 422 of the Code.

 

3.10.Notwithstanding any intent to grant ISOs, an Option granted under the Plan
will not be considered an ISO to the extent that it, together with any other
“incentive stock options” (within the meaning of Section 422 of the Code, but
without regard to subsection (d) of such Section) under the Plan and any other
“incentive stock option” plans of the Company, any Subsidiary and any “parent
corporation” of the Company within the meaning of Section 424(e) of the Code,
are exercisable for the first time by any Participant during any calendar year
with respect to Shares having an aggregate Fair Market Value in excess of
$100,000 (or such other limit as may be required by the Code) as of the time the
Option with respect to such Shares is granted. The rule set forth in the
preceding sentence shall be applied by taking Options into account in the order
in which they were granted.

 

3.11.No ISO shall be granted to an individual otherwise eligible to participate
in the Plan who owns (within the meaning of Section 424(d) of the Code), at the
time the Option is granted, more than ten percent (10%) of the total combined
voting power of all classes of stock of the Company or a Subsidiary or any
“parent corporation” of the Company within the meaning of Section 424(e) of the
Code. This restriction does not apply if at the time such ISO is granted the
Option Price of the ISO is at least 110% of the Fair Market Value of a Share on
the date such ISO is granted, and the ISO by its terms is not exercisable after
the expiration of five years from such date of grant.

 

3.12.Notwithstanding any other provision of the Plan to the contrary, with
respect to a Tandem SAR granted in connection with an ISO: (i) the Tandem SAR
will expire no later than the expiration of the related ISO; (ii) the value of
the payment with respect to the Tandem SAR may not exceed the difference between
the Fair Market Value of the Shares subject to the related ISO at the time the
Tandem SAR is exercised and the Option Price of the related ISO; and (iii) the
Tandem SAR may be exercised only when the Fair Market Value of the Shares
subject to the ISO exceeds the Option Price of the ISO.

 

3.13.No ISO or Tandem SAR granted in connection with an ISO may be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution or in accordance with
Section 12.2 of the Plan. Further, all ISOs and Tandem SARs granted in
connection with ISOs granted to a Participant shall be exercisable during his or
her lifetime only by such Participant.

 

44 

 

 

3.14.The Committee may require a Participant to give prompt written notice to
the Company concerning any disposition of Shares received upon the exercise of
an ISO within: (i) two (2) years from the date of granting such ISO to such
Participant or (ii) one (1) year from the transfer of such Shares to such
Participant or (iii) such other period as the Committee may from time to time
determine. The Committee may direct that a Participant with respect to an ISO
undertake in the applicable Award Agreement to give such written notice
described in the preceding sentence, at such time and containing such
information as the Committee may prescribe, and/or that the certificates
evidencing Shares acquired by exercise of an ISO refer to such requirement to
give such notice.

 

4.GRANT DATE FAIR MARKET OPTION PRICE AND GRANT PRICE

 

No Option or SAR shall be granted pursuant to this Appendix unless the Option
Price of such Option or the Grant Price of such SAR, as the case may be, shall
be not less than one hundred percent (100%) of the Fair Market Value of a Share
on the Grant Date of such Option or SAR.

 

5.Deferred Compensation

 

5.1.It is the intention of the Company that no Award shall be deferred
compensation subject to Section 409A of the Code unless and to the extent that
the Committee specifically determines otherwise as provided in Section 5.2 of
this Appendix, and the Plan and the terms and conditions of all Awards shall be
interpreted and administered accordingly

 

5.2.The terms and conditions governing any Awards that the Committee determines
will be subject to Section 409A of the Code, including any rules for payment or
elective or mandatory deferral of the payment or delivery of Shares or cash
pursuant thereto, and any rules regarding treatment of such Awards in the event
of a Change of Control, shall be set forth in the applicable Award Agreement and
shall be intended to comply in all respects with Section 409A of the Code, and
the Plan and the terms and conditions of such Awards shall be interpreted and
administered accordingly.

 

5.3.The Committee shall not extend the period to exercise an Option or SAR to
the extent that such extension would cause the Option or SAR to become subject
to Section 409A of the Code.

 

5.4.No Dividend Equivalents shall relate to Shares underlying an Option or SAR
unless such Dividend Equivalent rights are explicitly set forth as a separate
arrangement and do not cause any such Option or SAR to be subject to Section
409A of the Code.

 

5.5.The Company shall have complete discretion to interpret and construe the
Plan and any Award Agreement in any manner that establishes an exemption from
(or compliance with) the requirements of Section 409A of the Code. If for any
reason, such as imprecision in drafting, any provision of the Plan and/or any
Award Agreement does not accurately reflect its intended establishment of an
exemption from (or compliance with) Section 409A of the Code, as demonstrated by
consistent interpretations or other evidence of intent, such provision shall be
considered ambiguous as to its exemption from (or compliance with) Section 409A
of the Code and shall be interpreted by the Company in a manner consistent with
such intent, as determined in the discretion of the Company. If, notwithstanding
the foregoing provisions of this Section 5.5, any provision of the Plan or any
Award Agreement would cause a Participant to incur any additional tax or
interest under Section 409A of the Code, the Company shall reform such provision
in a manner intended to avoid the incurrence by such Participant of any such
additional tax or interest; provided that the Company shall maintain, to the
extent reasonably practicable, the original intent and economic benefit to the
Participant of the applicable provision without violating the provisions of
Section 409A of the Code.

 

45 

 

 

5.6.Notwithstanding the provisions of Section 4.3 to the contrary, (1) any
adjustments made pursuant to Section 4.3 to Awards that are considered “deferred
compensation” subject to Section 409A of the Code shall be made in compliance
with the requirements of Section 409A of the Code; (2) any adjustments made
pursuant to Section 4.3 to Awards that are not considered “deferred
compensation” subject to Section 409A of the Code shall be made in such a manner
as to ensure that after such adjustment, the Awards either (A) continue not to
be subject to Section 409A of the Code or (B) comply with the requirements of
Section 409A of the Code; and (3) in any event, neither the Committee nor the
Board shall have any authority to make any adjustments, substitutions or changes
pursuant to Section 4.3 to the extent the existence of such authority would
cause an Award that is not intended to be subject to Section 409A of the Code at
the Grant Date thereof to be subject to Section 409A of the Code.

 

5.7.If any Award is subject to Section 409A of the Code, the provisions of
Article XIV shall be applicable to such Award only to the extent specifically
provided in the Award Agreement and permitted pursuant to Section 5.2 of this
Appendix.

 

6.Section 83(b) Election

 

If a Participant makes an election under Section 83(b) of the Code to be taxed
with respect to an Award as of the date of transfer of Shares rather than as of
the date or dates upon which the Participant would otherwise be taxable under
Section 83(a) of the Code, such Participant shall deliver a copy of such
election to the Company prior to filing such election with the United States
Internal Revenue Service. Neither the Company nor any Affiliate shall have any
liability or responsibility relating to or arising out of the filing or not
filing of any such election or any defects in its construction.

 

7.ADJUSTMENTS

 

The Committee shall determine any adjustment pursuant to Section 4.3: (i) after
taking into account, among other things, to the extent applicable, the
provisions of the Code applicable to Incentive Stock Options and (ii) subject to
Section 5.6 of this Appendix.

 

* * *

 



46 

 